       Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 1 of 318




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                      Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




                           Petition to Confirm Arbitral Award




                                  EXHIBIT 2
        Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 2 of 318




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                      Petitioner,

       v.                                           Civil Action No. __________________
Democratic Republic of Congo,

                      Respondent.




    Declaration of Matthew S. Rozen in Support of Petition to Confirm Arbitral Award

       Pursuant to 28 U.S.C. § 1746, I, Matthew S. Rozen, declare as follows:

       1.      I am an attorney and am admitted to practice law in the District of Columbia and

Virginia. I represent Petitioner DIGOIL in this matter.

       2.      I am over the age of eighteen and make this declaration from personal knowledge

based on information reviewed and/or referenced herein.

       3.      This declaration is submitted in support of the Petition to Confirm Arbitral Award

filed today by DIGOIL.

       4.      Attached hereto as Exhibit A is a certified copy of the arbitral award rendered on

November 7, 2018 in International Chamber of Commerce (“ICC”) Arbitration No. 22370/DDA

in the arbitration proceeding between DIGOIL and Respondent, Democratic Republic of Congo

(“DRC”), together with a certified translation from French into English, prepared from a courtesy

copy of thereof.




                                                2
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 3 of 318
       Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 4 of 318




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




   Declaration of Matthew S. Rozen in Support of Petition to Confirm Arbitral Award




                                  EXHIBIT A
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 5 of 318



                      International Chamber of Commerce
                        International Court of Arbitration


                        ARBITRATION No. 22370 / DDA




               DIVINE INSPIRATION GROUP (PTY) (South Africa)


                                   Applicant

                                      vs/




          THE DEMOCRATIC REPUBLIC OF CONGO (Dem. Rep. of Congo)

                                  Respondent




                                FINAL AWARD
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 6 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD




                                                         TABLE OF CONTENTS
I. THE PARTIES ............................................................................................................................... 4
   A. THE APPLICANT ............................................................................................................................... 4
   B. THE RESPONDENT ........................................................................................................................... 4
II. THE COURT OF ARBITRATION ..................................................................................................... 6
III. THE ARBITRATION AGREEMENT AND APPLICABLE LAW ............................................................. 6
   A. THE BACKGROUND TO THE DISPUTE AND THE ARBITRATION AGREEMENT .................................. 6
   B. APPLICABLE LAW ............................................................................................................................. 7
IV. HISTORY OF THE PROCEDURE ................................................................................................... 8
   A. INITIATION OF ARBITRATION .......................................................................................................... 8
   B. THE CONSTITUTION OF THE COURT OF ARBITRATION ................................................................... 8
   C. SIGNATURE OF THE TERMS OF REFERENCE .................................................................................... 9
   D. THE CONFERENCE ON THE MANAGEMENT OF THE PROCEDURE AND THE CALENDAR OF THE
   PROCEDURE ...................................................................................................................................... 10
   E. APPLICATION OF ARTICLE 36 (6) OF THE REGULATION ................................................................ 10
   F. CHANGES TO THE CALENDAR OF THE PROCEDURE ...................................................................... 11
   G. THE BRIEFS OF THE PARTIES ......................................................................................................... 12
   I. THE DEADLINE FOR MAKING THE AWARD ..................................................................................... 14
V. SUMMARY OF THE FACTS OF THE DISPUTE ...............................................................................14
   A. THE 2007 CONTRACT AND THE 2008 CONTRACT ......................................................................... 14
   B. AWARD OF THE 2008 CONTRACT ................................................................................................. 15
   C. THE PROPOSED AMICABLE SOLUTION OF THE RESPONDENT ...................................................... 15
   D. THE EXECUTION OF THE 2007 CONTRACT .................................................................................... 17
VI. THE RESPECTIVE POSITIONS AND REQUESTS OF THE PARTIES ..................................................18
   A. THE POSITIONS OF THE PARTIES ................................................................................................... 18
   B. THE PARTIES' REQUESTS ............................................................................................................... 20
VII. ANALYSIS OF THE COURT ........................................................................................................22
   A. PRELIMINARY QUESTIONS ............................................................................................................ 22
    1. The competence ratione personae of the Court of Arbitration and the standing of the Applicant
    2. The applicable law

   B. THE CONSEQUENCES OF NOT ISSUING THE PRESIDENTIAL ORDER ............................................. 25
    1. The scope and nature of the presidential order
    2. The conditions for issuing the presidential order

   C. EXECUTION OF THE DISPUTED CONTRACTS ................................................................................. 30
    1. The rights arising from the Contracts
    2. The 2008 Contract
    3. The 2007 Agreement

   D. CONSEQUENCES OF NON‐COMPLIANCE ...................................................................................... 38
    1. Termination of Disputed Contracts with damages
    2. The assessment of damages
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 7 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

   E. COSTS OF ARBITRATION ................................................................................................................ 47
    1. Rules applicable to arbitration fees
    2. The distribution of the expenses of the arbitration

   F. INTEREST ....................................................................................................................................... 52
VIII. RECITAL .................................................................................................................................53
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 8 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

1. This final award (the "Final Award") is made in accordance with the arbitration rules of the
International Chamber of Commerce ("ICC") in force on 1 January 2012 (the "Regulations” in case No.
22370 / DDA (the "Arbitration").

I. THE PARTIES
A. THE APPLICANT

2. The applicant in Arbitration is the company DIVINE INSPIRATION GROUP (PTY) (the "Applicant" or
"DIGOIL”, created and organised under the law of South Africa, whose registered office is at:

c/o Ian Levitt Attorneys
19th Floor
Sandton City Office Tower
2196 Sandton City, Gauteng
South Africa

3. It is represented by its counsel:

Maître Bernard Remiche
Maître Vincent Cassiers
SYBARIUS
Chaussée de Waterloo 880
B‐1000 Bruxelles
Belgium
Phone: +32 2 379 00 50
Fax: +32 2 375 82 56
Email: b.remiche@svbarius.net
       v.cassiers@sybarius.net

4. The following joined the representation of the Applicant as of 13 June 2018:

Mr John Evans                         Mrs Stacey Kivel
Mrs Steffi Spitznagel                 Attorney at law
Ms. Maria Dogaru                      Email: Stacey.kivel@gmail.com
Kerman & Co LLP
200 Strand
London
WC2R 1DJ
United Kingdom
Phone: +44 20 7539 7272
Email: john.evans@kermanco.com
       Steffi.Spitznagel@kermanco.com
       Maria. Dogaru@kermanco.com



B. THE RESPONDENT

5. The Respondent is the DEMOCRATIC REPUBLIC OF CONGO (the "Respondent" or the “DRC”) in the
person of the Minister of Justice, keeper of the seals and minister for Human Rights, Mr Alexis
Thambwe‐Mwamba:
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 9 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Palais de justice, 3eme Niveau,
Place de l’Indépendance
Gombe, Kinshasa
Democratic Republic of Congo
Telephone: + 243 99 99 43 284
Email:           cabkalengaka@vahoo.fr
with copy to: miniustdh@gmail.com
                 otshingal976@gmail.com

6. It is represented by:

Maître André Kalenga‐ka‐Ngoyi
Assistant Director of the Minister of Justice, Keeper of the Seals and Minister for Human Rights
Maître Valencia Bolebe Ekosso 'Gombe
Counsel in charge of the National and International Litigation
Palais de justice, 3eme Niveau,
Place de l’Indépendance
Gombe, Kinshasa
Democratic Republic of Congo

and by its counsels:

Maître Michel Pombia‐Wa‐Ngoloko
91 rue Faubourg Saint‐Denis
75010 Paris
ID D 2069
FRANCE
Email: michelpombia@hotmail.fr


Maître Josephe Nzau Matuta
3835 Avenue de la Douane
Gombe, Kinshasha
DEM. REP. of CONGO
email: nzau2009@yahoo.fr

7. The following are also concerned by this arbitration:

Minister of Hydrocarbons
Immeuble Cohydro, Niveau 2
1, avenue du Comité Urbain
Gombe, Kinshasha
Democratic Republic of Congo
and

The Minister of Finance
Boulevard Tshatshi, en face de la Banque Centrale du Congo,
BP 7907 Gombe, Kinshasa
Democratic Republic of Congo

8. The Applicant and the Respondent are hereinafter referred to separately as the "Party" and
together as the "Parties".
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 10 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

II. THE COURT OF ARBITRATION
9. The Court of Arbitration (the "Court of Arbitration") is composed of three arbitrators, Mr Grégoire
Bakandeja Wa Mpungu, as co‐arbitrator on appointment of the Applicant, Mrs Ghizlane El Idrissi, as
co‐arbitrator on appointment of the Respondent, and Mrs Christine Lécuyer‐Thieffry, as president by
joint designation of the Parties.

10. The arbitrators’ contact details are as follows:

Christine Lécuyer‐Thieffry
66, rue de Monceau,
75008 Paris, France,
Phone: +33 9 72 50 43 25
Email: christine.lecuyer‐thieffry@thieffry.com

Professor Gregoire Bakandeja Wa Mpungu
PR GREGOIRE BAKANDEJA & VINCENT DE PAUL ALUMBA Associés
12 Avenue Tabu Ley (formerly Tombalbaye),
Immeuble Wassim, 2eme étage, Appartement 2
(Référence: Croisement des Avenues Kasai et Tabu Ley)
Commune de la Gombe
Kinshasa, Congo
Telephone: +243 815 093 816
Fax: +243 815 093 816
Email: gbakandeia2002@yahoo.fr

Mrs Ghizlane El Idrissi
EL IDRISSI
Walili Street
42, Boulevard Abdelmoumen
7eme étage no. 52
Casablanca
Morocco
Tel.: +212 6 38 85 68 03
       +33 6 21 24 31 02
Email: ghizlane.elidrissi@juridiscom.fr

III. THE ARBITRATION AGREEMENT AND APPLICABLE LAW
A. THE BACKGROUND TO THE DISPUTE AND THE ARBITRATION AGREEMENT

11. The dispute relates to two hydrocarbon resource sharing contracts that the Respondent
concluded, the first on 14 December 2007, with the association formed between the Applicant and la
Congolaise des Hydrocarbures ("COHYDRO"), jointly designated in said contract as the "Contractor"
(“the 2007 Contract”) 1 And, the second, in January 2008 with the consortium consisting of the
association between the Applicant and Petro SA and H‐Oil Congo Limited, COHYDRO, Congo Petroleum
and Gas Sprl and Sud Oil Sprl , together also referred to in this second contract as the "Contractor"




1
 Production Sharing Agreement between the Democratic Republic of Congo and the Divine Inspiration Group
(PTY) Ltd and la Congolaise des Hydrocarbures, Blocks 8, 23 and 24 of the Central Basin, December 2007,
hereinafter "2007 Contract", Exhibit DM‐VIII.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 11 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

(the "2008 Contract ").2 The 2007 Contract and the 2008 Contract are also referred to hereafter as the
"Disputed Contracts ".

12. The Arbitration Agreement (the "Arbitration Agreement") is contained in Article 30 "Arbitration"
of each of the disputed Contracts which, in identical terms, provides:

30.1 All disputes arising out of the Contract, with the exception of those referred to in paragraphs 30.5
and 30.6 below, that will arise between "DRC" on the one hand, and "Contractor" entities on the other
hand, which cannot be resolved amicably, will be settled definitively by arbitration in accordance with
the Arbitration Rules of the International Chamber of Commerce of Paris.

30.2 "The DRC" on the one hand and the "Contractor" on the other hand will appoint an arbitrator and
endeavour to agree on the appointment of a third arbitrator who will be the president of the court. In
the absence of an arbitrator or an agreement on the third arbitrator, the provisions of the International
Chamber of Commerce of Paris shall apply.

30.3 The arbitration will take place in Paris, in France, or in any other place decided by the "Contractor"
and "DRC". The procedure will be in French. The arbitrator's interpretation of this Agreement must
correspond to the customs and practices generally accepted in the international petroleum industry.

30.4 "The DRC" hereby irrevocably waives any immunity in proceedings relating to the execution of
any arbitral award rendered by a Court of Arbitration constituted in accordance with this Article 27
(sic), including without limitation, any immunity relating to service, immunity from jurisdiction and
immunity from enforcement with respect to its property, except public property of the Democratic
Republic of the Congo.

30.5 If "DRC" and one of the "Contractor" entities disagree on the determination of Liquid Oil prices
under Article 16, "DRC" or said entity may ask the President of the Institute of Petroleum in London,
Great Britain, to appoint a qualified International Expert, to whom the dispute will be submitted. If the
President of the Institute of Petroleum does not appoint a qualified Expert, each of the parties to the
dispute may ask the International Centre of Expertise of the International Chamber of Commerce of
Paris to make such designation. "The DRC" and said entity will provide the latter with any information
they deem necessary or which the expert may reasonably request.

30.6 Within thirty (30) days of the date of his appointment, the expert shall provide "The DRC" and said
Party with the price which, in his opinion, shall be used in accordance with Article 14. This price will be
binding on the parties and will be deemed to have been agreed upon between them. The fees and costs
of the Institute of Petroleum in London or the International Chamber of Commerce of Paris, as well as
the experts will be shared equally between "the DRC" and said entity. The Expert will not be an
Arbitrator, and arbitration will not be applicable in such a case.

B. APPLICABLE LAW

13. Pursuant to Article 21 (1) of the Regulations, the Court of Arbitration shall apply the rules of law
chosen by the Parties, in particular, to Article 27 of each of the Disputed Contracts which, in identical
terms, states:




2
  Production Sharing Agreement between the Democratic Republic of Congo and the Consortium Divine
Inspiration Group (PTY) Ltd and Petro SA, H‐Oil Congo Limited, Congolese Hydrocarbons, Congo Petroleum and
Gas BVBA, Sud Oil BVBA , Bloc 1 Graben Albertine, January 2008, hereinafter the "2008 Contract", Exhibit DM‐
IX.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 12 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

The interpretation and performance of this Agreement shall be subject to the laws of the Democratic
Republic of Congo.

14. In addition, Article 30.3 of the disputed Contracts provides in particular that:

The Arbitrator's interpretation of this Contract must be in accordance with generally accepted
practices and customs of the international oil industry.

15. Finally, pursuant to Article 21 (2) of the Regulations, the Court of Arbitration "shall take into
account the provisions of the contract between the parties, as the case may be, and all relevant
commercial practice ".

IV. HISTORY OF THE PROCEDURE
A. INITIATION OF ARBITRATION

16. On 31 October 2016, the Applicant filed a Request for Arbitration with the Secretariat dated 19
October 2016 (the "Request") and forty‐two exhibits numbered from DM‐I to DM‐XLII, according to
the attached schedule, which the Secretariat acknowledged on 2 November 2016.

17. On 16 November 2016, the Secretariat first notified the Request to the Respondent who, inter alia,
was invited to submit its response by appointing a co‐arbitrator and, on the other hand, invited the
Applicant to appoint a co‐arbitrator pursuant to section 12.4 of the Regulations.

18. On 22 November 2016, the Applicant appointed Professor Grégoire Bakandeja wa Mpungu as
arbitrator.

19. On 25 November 2016, the Secretary General of the Court (the "Secretary‐General") set the
amount of the advance against the provision for arbitration costs in accordance with Article 36 (1) and
Article 1 (2) of Annex III of the Regulation and, on 16 December 2016, the Applicant requested an
extension of the deadline for the payment of this advance until the end of January 2017.

20. By letter of 2 December 2016, received by the Secretariat on 4 January 2017, the Respondent
indicated that the Minister of Justice and Human Rights is the only person entitled to represent the
Congolese State in a court of law and should be intimately involved in the procedure for drafting and
signing the Terms of Reference, reserving the right to proceed with the appointment of an arbitrator
of his choice.

21. By letter of 27 December 2016, the Respondent requested the extension until 31 January 2017 of
the deadline for filing its response and, on 7 January 2017, it indicated that it was represented by
Maître Michel Pombia and Maître Joseph Nzau Matuta, which the Secretariat acknowledged on 13
January 2017.

22. Following the agreement of the Parties, the Secretariat has extended until 31 January 2017 the
deadline for the Respondent to submit its response ("Response") in which it acknowledged receipt of
the digital version on 1 February 2017 and the hard copy on 10 February 2017.

B. THE CONSTITUTION OF THE COURT OF ARBITRATION

23. On 1 February 2017, the Respondent objected to the appointment of Professor Grégoire
Bakandeja wa Mpungu as the Applicant arbitrator because of his appointment in a similar case still
pending, his alleged links with the applicant represented by the same counsel and the application for
recusal it lodged against him in that case.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 13 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

24. Also on 7 February 2017, the Respondent nominated Mr Declerc Mavinga Ndangi as co‐arbitrator
whose declaration of acceptance, availability, impartiality and independence and curriculum vitae
were forwarded to the Parties by the Secretariat on 2 March 2017. On 3 March 2017, the Applicant
expressed doubts about the independence and impartiality of Mr Declerc Mavinga Ndangi because of
his links with oil companies active in the Democratic Republic of Congo and competitors of the
Applicant, which should have been disclosed and, after several exchanges between the Parties, by
letter of 7 April 2017, Mr Declerc Mavinga Ndangi renounced his appointment.

25. On 25 April 2017, within the time allotted to it by the Secretariat, the Respondent nominated as
co‐arbitrator Mrs Ghizlane El Idrissi, whose declaration of acceptance, availability, impartiality and
independence and curriculum vitae were forwarded to the Parties by the Secretariat on 5 May 2017.

26. On May 24, 2017, pursuant to article 13 (1) of the Rules, the Court (i) confirmed Mr Grégoire
Bakandeja wa Mpungu as co‐arbitrator on the nomination of the Applicant, (ii) confirmed Ms. Ghizlane
El Idrissi as (iii) fixed the amount of the provision, and (iv) invited the Parties to appoint the
Chairperson of the Court of Arbitration in accordance with the Arbitration Agreement.

27. On 22 June 2017, in the absence of any objection by the Parties to the disclosures contained in the
declaration of acceptance, availability, impartiality and independence of Mrs Christine Lécuyer‐
Thieffry, jointly appointed by the Parties, the Secretary General confirmed her as President of the
Court of Arbitration and informed the Court in accordance with Rule 13 (2) of the Regulations. On the
same day, the Secretariat forwarded the file of this Arbitration to the Court of Arbitration in
accordance with Article 16 of the Regulations.

C. SIGNATURE OF THE TERMS OF REFERENCE

28. The draft Articles of the Term s of Reference and Procedural Order No. 1 for the Conference on
the Management of the Procedure under Rule 24 ("Conference No. 1") "Were submitted to the Parties
on 29 June 2017.

29. The Parties proposed amendments to the Terms of Reference on 7 and 10 July 2017, and a second
draft of the Terms of Reference was submitted to them on 12 July 2017. Following further
amendments to the draft Terms of Reference by the Respondent, a final version was sent to the Parties
on 18 July 2017.

30. After discussions between the Court of Arbitration and the Parties, on 19 July 2017, Conference
No. 1 was set for 29 August 2017 in the presence of representatives of the Parties at the ICC Hearing
Centre in Paris, France.

31. On 10 August 2017, the Court extended the deadline for issuing the Terms of Reference until 31
October 2017 in accordance with section 23 (2) of the Regulations.

32. On 31 July 2017, the President of the Court of Arbitration acknowledged receipt of seven copies
of the terms signed by Mrs Andréa Brown, CEO of the Applicant, which were sent on 2 August 2017
to the Respondent's counsel in Kinshasa so that he could collect the signature of the authorised person
in the name of the Respondent and then forward it to the co‐arbitrator Mr Grégoire Bakandeja wa
Mpungu for his signature.

33. The seven copies of the Terms of Reference signed by Maître Nzau Matuta for the Respondent and
by Professor Grégoire Bakandeja wa Mpungu, Co‐Arbitrator, were deposited in the Office of the
President of the Court of Arbitration on 28 August 2017 and signed before the Conference No 1 by the
other members of the Court of Arbitration. They were sent to the Secretariat for forwarding to the
Court pursuant to Rule 23 (2) of the Rules of Procedure on 31 August 2017. As set out in the Terms of
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 14 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Reference, the quantified claims of the Applicants amounted to USD 5 billion and USD 50 million for
the Respondent.

D. THE CONFERENCE ON THE MANAGEMENT OF THE PROCEDURE AND THE
CALENDAR OF THE PROCEDURE

34. Conference No. 1, the subject of which was specified in the letter from the Court of Arbitration of
29 June 2017, concerned (i) the handing over to the Parties of their copy of the Terms of Reference,
(ii) organisation of the procedure and the adoption of procedural measures complementary to those
of the Rules in procedural Order No. 1 submitted to the Parties for adoption (ii) the adoption of the
procedural timetable (the "Calendar of Proceedings") and (iv) any other possible questions from the
Parties.

35. Procedural measures complementary to those of the Rules and the Calendar of Proceedings,
adopted at Conference No. 1, were confirmed by Procedural Order No. 1 of 31 August 2017 of the
Court of Arbitration and forwarded to the Secretariat by letter of the same day.

E. APPLICATION OF ARTICLE 36 (6) OF THE REGULATION

36. On 4 December 2017, the Applicant requested an extension until 28 February 2018, of the deadline
for the filing of its Reply Brief fixed according to the Calendar of Proceedings as 30 December 2017
and a reorganisation of said Calendar, stating in particular that it had consulted a firm of experts to
obtain a technical report and a financial report to establish the amount of damage that would only be
completed on 15 February 2018 and emphasising that these reports would (i) achieve appreciable
savings in time throughout the arbitration process, (ii) provide the Respondent with the information
requested by it and (iii) provide the Respondent all the required elements and documents at the time
of preparing its rejoinder.

37. On 5 December 2017, the Respondent objected to this request, considering it to be manifestly
dilatory and seeking to delay the time allowed to the Applicant for the payment of the arbitration
provision in respect of which she has repeatedly, since 22 June 2017, requested its postponement
before making a partial payment on 13 October 2017 and on 19 October 2017 and 1 December 2017,
requesting a new payment deadline. It further questioned the reality of this expert appraisal and asked
the Court of Arbitration to refer the matter to the Secretary‐General for the purposes of Rule 36 (6).

38. By letter of 7 December 2017, pursuant to Rule 36 (6), the Secretary‐General (i) granted the Parties
a final deadline for the payment of the balance of the arbitration provision, failing which the claims
would be considered as withdrawn and (ii) invited the Court of Arbitration to suspend its proceedings.

39. On 21 December 2017, pursuant to Standing Order 36 (6), the Applicant objected to the Secretary‐
General's action, referring, in particular, to the fact that it had paid, on 19 December 2017, the balance
of its share of the provision for arbitration costs, which the Respondent certified on the same day, and
the Applicant asked the Court (i) to decide whether it was appropriate to consider applications
withdrawn and (ii) set separate provisions for the main claim and the counterclaim. On the same day
the Respondent announced its intention to pay its share of the provision.

40. On 28 December 2017, the Secretariat took note of the Applicant's objection to the application of
Rule 36 (6), noting that the Respondent had requested a deadline for the payment of the share of the
provision for arbitration costs incumbent in it, submitting a financial table corresponding to the setting
of separate provisions and acknowledgment of payment by the Applicant of the balance of its share
of the provision for arbitration costs.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 15 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

41. On 4 January 2018, the Applicant withdrew its request to fix separate provisions, noting that the
Respondent had announced payment of its share of the Arbitration Fee and, in the event of default,
agreed to stand in for the Respondent for this payment in two instalments of substantially equal
amounts on 30 January and 20 February 2018.

42. On 18 January 2018, the Court decided not to apply Rule 36 (6) so that it did not consider the
applications withdrawn and set a new deadline for the Respondent's payment of the balance of the
provision.

43. The Respondent did not make the payment announced and ultimately it was the Applicant which
paid the entire provision for the costs of the arbitration in two instalments. The Court reassessed the
arbitration provision on 17 May 2018 and the Respondent again failed to pay; again, it was the
Applicant which proceeded with the payment of the additional provision, the amount of which had
been fixed by the Court.

F. CHANGES TO THE CALENDAR OF THE PROCEDURE

44. By Procedural Order No. 2 of 31 January 2018, taking into account the decision of the Court under
Article 36 (6) and the status of the proceedings, the Court of Arbitration: (i) authorised the Applicant
to file a technical and financial report to establish the amount of its loss, (ii) ruled that the Schedule
of Proceedings should be amended to allow the Respondent to analyse this report and comment on
it before the hearing, (iii) ruled that the Case Management Conference (the "Conference No. 2")
scheduled in the form of a conference call on 20 February 2018 at 15 hours, Paris time would in
particular discuss the Calendar of the procedure, and (iv) invited the Parties to submit to the Court of
Arbitration, no later than 15 February 2018, their respective proposals for adjusting the Calendar of
the procedure.

45. On February 15, 2018, the Applicant submitted its proposals for adjusting the Calendar for
Conference No. 2.

46. Since the Respondent has neither submitted to the Court of Arbitration its proposed
reorganisation of the Calendar of Proceedings, nor has it responded to the Applicant's proposal, and
did not join the scheduled conference call, it was agreed to adjourn Conference No. 2 and to again
convene a Conference on the Management of the Procedure (" Conference No. 3" for 22 February
2018 at 10 am Paris time.

47. Following Conference No. 3, by Procedural Order No. 3 of 26 February 2018, the Court of
Arbitration adopted the Calendar of the Procedure including the filing of the technical and financial
report of the Applicant's expert (the "Deloitte Report") on 30 March 2018, the simultaneous exchange
of a supplementary brief by each Party (the "Supplementary Brief ") on 30 April 2018 and a response
to the other party's supplementary brief ("Response to the Supplementary Brief") on 30 May 2018,
the hearing being set for 28 and 29 June 2018.

48. On 26 May 2018, the Applicant requested the extension to 12 June 2018 of the deadline for the
filing of its Response to the Applicant's Supplementary Brief and confirmed that the hearing date
remained unchanged. The Applicant did not object to this, provided that the deadline for the filing of
its own Response to the Respondent's Supplementary Brief was extended accordingly; by letter of 28
May 2018, the Court of Arbitration accordingly modified, in the Calendar of the proceedings, the date
scheduled for the simultaneous filing of said Replies to the Supplementary Brief of the other Party,
fixing it for 12 June 2018.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 16 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

G. THE BRIEFS OF THE PARTIES

49. In accordance with the Calendar of Proceedings then applicable, on 30 October 2017, the Parties
submitted, for the Respondent, a defence brief (the "Defence Brief ") accompanied by a document
referenced according to the attached schedule as number DF‐I and, for the Applicant, a reply brief
(the "Reply Brief") accompanied by factual exhibits DM‐XLIII to DM‐LIV and legal documents LEX DM‐
I to LEXDM‐VI acknowledged by the Court of Arbitration on 2 January 2018 pending the decision of
the Court on the application of Rule 36 (6) of the Regulations .The Applicant's financial claims were
then reduced to USD 2 billion and USD 50 million.

50. On 30 January 2018, the Respondent filed its rejoinder (the "Rejoinder"), which is not accompanied
by any exhibits.

51. Pursuant to the Calendar of Proceedings, on 30 April 2018, following the filing of the Deloitte
Report, including the report of Mr Anthony Charlton and its attachments and the report of Mr Robin
Bertram filed in the proceedings as DM‐LV to DM‐LVII , the Complementary Briefs of the Parties were
filed, titled, for the Applicant, "Brief on the Deloitte Report" and accompanied by DM‐LVIII and DM‐
LIX, and, for the Respondent, a "Brief on the nullity of the 2008 Contract". The Applicant's financial
claims in the context of its Supplementary Brief now amount to USD 617,400,878.

52. On 12 June 2018, the Parties filed their Response to the Supplementary Brief of the other Party,
accompanied for the Applicant by DM‐XL to DM‐LXXVIII and LEX DM‐III and LEX DM‐VII to LEX DM‐IX,
the Respondent's Response to the Applicant’s Supplementary Brief not being accompanied by any
exhibit, the Respondent stating that even if it does not agree with the conclusions of the Deloitte
Report, it nevertheless finds it inopportune to produce another expert report.3

H. THE HEARING AND THE CLOSING OF THE DEBATES

53. Following the fourth Conference on Management of the procedure of 6 June 2018, ("Conference
No. 4"), convened to discuss the organisation of the hearing, the Calendar of the hearing and in
particular the rules applicable to the interviewing of the expert (s) known to the Parties was adopted
by Procedural Order No. 4 of 11 June 2018.

54. In accordance with Rule 26 of the Rules of Court and the Calendar of Proceedings, the hearing was
held on 28 and 29 June 2018 (the "Hearing"), with the agenda of (i) the introductory pleadings of the
Parties, (ii) the presentation by the expert, Mr Anthony Charlton, of his report communicated on 30
March 2018 (the "Deloitte Report") and the questions of the Parties and the Court of Arbitration on
this report, (iv) the closing arguments of the Parties and (v) any questions of the Court of Arbitration
and the organisation of further proceedings.

55. The Hearing took place at the ICC Hearing Centre, with the Parties being represented by: (i) for the
Applicant, Vincent Cassiers, Attorney, SYBARIUS, Andrea Brown, DIGOil CEO Mrs Stacey Kivel ,
Counsel, DIGOil's usual counsel, Mrs Steffi Spitznagel, Lawyer, Kerman & Co LLP, Mrs Maria Dogaru,
Paralegal, Kerman & Co LLP and (ii) for the Respondent, Maître Michel Pombia, Counsel, the other
counsel of the Respondent, Master Nzau Matuta and Master Valencia Bolebe Ekosso 'Gombe were
unable to get visas in time. As agreed with the Parties, the Expert's presentation of the Deloitte Report
and the interviews at the Hearing were audio‐recorded and handed over to the representatives of the
Parties after the hearing.

56. At the beginning of the Hearing, on 28 June 2018, reference was made (i) to the request submitted
the day before by the Applicant requesting the authorisation to attach to its schedule of exhibits the


3
    Response to the Supplementary Brief, 12 June 2018, para.23.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 17 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

consultation of Master Alex Kabinda Ngoy, Professor at the faculty of Lubumbashi University and
Lubumbashi Bar, on the impact of the Presidential Order of Approval of the Petroleum Agreements
on the latter, to which the Respondent objected and (ii) the claim of inadmissibility, based on Article
23 of the Regulations, of the Respondent's Application to Declare the Applicant's claims inadmissible
on the grounds that the Disputed Contracts were concluded between the Respondent on the one hand
and, on the other hand, two "associations" of which the Applicant was only one of the entities, such
that It would have been necessary for the Applicant to subpoena the other entities of the association.

57. Following the proceedings, by Procedural Order No. 5 of 2 July 2018, the Court of Arbitration:

(a) INVITED the Respondent (i) to confirm in writing to the Court of Arbitration the withdrawal of its
claim of inadmissibility referred to in paragraph 56 above and its counterclaim and (ii) to produce the
doctrinal elements referred to in the footnotes of pages 5 and 7 of its Response to the Supplementary
Brief of 12 June 2018;

(b) AUTHORISES (i) the Applicant to produce, at its earliest convenience, the consultation of Maître
Alex Kabinda Ngoy and, (ii) within fifteen days of the production of this consultation, the Respondent
to submit all elements of Congolese law in support of its arguments that the approval of an oil
convention falls within the discretion of the President of the Republic, and the 2008 Contract was
obsolete;

(c) INSTRUCTS the Parties to submit to the Court of Arbitration their quantified claims for
reimbursement of the costs and expenses incurred by them in their defence and all supporting
documents by 31 August 2018;

(d) RULES that the Calendar of Procedure is amended in accordance with the provisions of paragraph
(b) above.

58. On 4 July 2018, the Applicant submitted as Exhibit DM‐LXXIX the consultation of Maître Alex
Kabinda Ngoy and corrected a spelling error appearing in the recital of its Response to the
Supplementary Brief of 12 June 2018. On 16 July 2018, the Respondent (i) confirmed the withdrawal
of its claim of inadmissibility under paragraph 57 (a) above and its counterclaim and (ii) on the
question of the impact of the absence of a Presidential Order concerning Approval of Oil and Gas
Contracts, produced a judgment of the High Court of Justice of the British Virgin Islands of 19
November 2010 as Exhibit DEP II, and announced the forthcoming production of the judgment of the
Supreme Court of Justice of the Democratic Republic of Congo of 10 December 2010 as Exhibit DEF III,
decisions it had raised in the Hearing.

59. By letter of 25 July 2018, the Court of Arbitration authorised the Applicant and the Respondent to
provide written submissions solely on the three documents filed by the Parties in accordance with
Procedural Order No. 5 of 2 July 2018, as soon as possible and no later than 31 July 2018 at midnight.

60. Following the communication by the Parties of their comments within the time allowed, by email
of 1 August 2018, (i) the Respondent applied for approval of the Court of Arbitration to comment on
the documents accompanying the observations of the Applicant (ii) the Applicant objected to an
additional exchange of observations in this case; and (iii) the Respondent maintained its position by
requesting that any refusal decision by a Court of Arbitration be subject to an order.

61. By reasoned Procedural Order No. 6 of 2 August 2018 the Court of Arbitration:

(t) AUTHORISED the Respondent to communicate its comments on the Tullow Contract of 2006 and
the Ministerial Order of 17 October 2007 and only on these two documents, without it being able to
rely on any material or facts which have not already been submitted to the debate;
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 18 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

(b) RULES that the Respondent's comments will be submitted no later than 6 August 2018.

62. The Respondent's latest submissions regarding, among other things, the 2006 Tullow Contract and
Ministerial Order of 17 October 2007 were submitted on 6 August 2018.

63. By Procedural Order No. 7 of 10 August 2018, in accordance with Rule 27 of the Rules, the Court
of Arbitration:

(a) ORDERED the closing of the debates;

(b) REMINDED the Parties that no arguments or pleadings may be presented, nor any additional
evidence produced except at the request or with the authorisation of the Court of Arbitration.

64. On 31 August 2018, in accordance with Procedural Order No. 5, the Applicant submitted a note of
observations on the reimbursement of the costs and expenses it incurred in its defence and the
supporting documents relating thereto, and after extension of the deadline by the Court of Arbitration
the Respondent submitted its own cost elements on 15 September 2018.

I. THE DEADLINE FOR MAKING THE AWARD

65. The deadline within which the Court of Arbitration must make the Final Award that the Court
originally set according to the Calendar of Proceedings at its session on 14 September 2017 to 29 June
2018, was extended by the Court in accordance with Rule 30 (2), at its session of 14 June 2018, until
28 September 2018 and at its meeting of 13 September 2018, until 30 November 2018.

66. In accordance with Article 27 of the Rules, on 10 August 2018, the Court of Arbitration informed
the Parties that it intended to submit the draft Final Award to the Court for approval by the end of
October or the beginning of the month of November 2018.

67. In accordance with Rule 33 of the Regulations, the draft Final Award was approved by the Court at
its meeting of 25 October 2018.

V. SUMMARY OF THE FACTS OF THE DISPUTE
A. THE 2007 CONTRACT AND THE 2008 CONTRACT

68. The 2007 Contract4 was concluded on 14 December 2007 between, on the one hand, the
Respondent and the association constituted between, secondly, the Applicant and, thirdly, the
Congolaise des Hydrocarbures ("COHYDRO"), the second and third parties being referred to as the
"Contractor".

69. This is a production sharing contract for hydrocarbon resources in blocks 8, 23 and 24 of the Central
Basin whose purpose, according to its article 2, is “the awarding to the Contractor" by the Democratic
Republic of the Congo, of exclusive rights of recognition and exploration of hydrocarbons as well as the
right to obtain Exploitation Permits within the limits of ZERE"5 (the "Exclusive Zone of Recognition and
Exploration").Under the 2007 Contract, the Applicant was to carry out various oil works aimed at
discovering and exploiting hydrocarbon deposits.6, the revenue from this exploitation to be shared
with the Democratic Republic of Congo7



4
  2007 Contract, Exhibit DM‐VIII.
5
  2007 Contract, Section 2, Exhibit DM‐VIII.
6
  2007 Contract, Article 10, Exhibit DM‐VIII.
7
  2007 Contract, Clauses 14 and 15, Exhibit DM‐VIII.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 19 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

70. The 2008 Contract8 was concluded in January 2008 between, on the one hand, the Respondent
and, on the other hand, the consortium consisting of the association between the Applicant and Petro
SA and H‐Oil Congo Limited, COHYDRO, Congo Petroleum and Gas Sprl and Sud Oil Sprl. It is also a
production sharing contract the purpose of which is similar to that of the 2007 Contract except for the
ZERE concerned which concerns block 1 of the Albertine Graben. The 2008 Contract further provides
for the payment (i) of a "signing bonus" for the amount of $ 2,500,000.9 and (ii) USD 1,500,000 upon
signature of the Quality, Health, Safety, and Environment (“QHSE ") contract.10 These two payments
totalling US $ 4,000,000 were made by the Applicant to the Respondent, 11following which, by letter
of 25 April 200812, the Ministry of Hydrocarbons of the Democratic Republic of Congo authorised the
Applicant to start the installation of works for block 1 of the Albertine Graben.

B. AWARD OF THE 2008 CONTRACT

71. While the oil work was being carried out under the 2008 Contract, by letter of 5 July 2010,13 the
Respondent informed the Applicant that Caprikat Ltd and Foxwhelp Ltd had been awarded the
production sharing contract on blocks I and II of the Albertine Graben (the "Caprikat Contract"), said
contract being approved by Ordinance No. 10/041 of 18 June 2010 in accordance with Article 79 of
Ordinance‐Law No. 81‐013 of 2 April 1981 on general legislation on mines and hydrocarbons.

72. After denouncing this unilateral termination of the 2008 Contract and unsuccessfully requesting a
hearing with the Prime Minister of the Democratic Republic of Congo, by letters of 12 August 20114, 7
September 201015 and 17 September 201016 , the Applicant, by letter of 21 September 21, 201017 ,
contacted the President of the Republic, referring to its letter of 14 July 2010 (not produced) in which
it explained that the approval of the Caprikat Contract infringed its rights under the 2008 Contract,
having met all its contractual obligations and, in particular, paid various amounts for a total of US $
4,000,000 excluding interest and spent US $ 12,550,000 on petroleum works over the past two years
following the authorisation issued in April 2008. It therefore requested the cancellation of Ordinance
No. 10/041 approving the Caprikat Contract.

C. THE PROPOSED AMICABLE SOLUTION OF THE RESPONDENT

73. In its aforementioned letter of 21 September 2010, the Applicant also proposed an amicable
solution to the dispute including (i) the issuance by the Respondent and the publication of the

8
    2008 Contract, Exhibit DM‐IX.
9
    2008 Contract , Article 12.9, Exhibit DM‐IX.

10
   2008 Contract , Article 5.6, Exhibit DM‐IX.
11
   Debit Slip No. / E‐H/SGH/DLN/059/2008 of the General Secretariat of the Ministry of Hydrocarbons of the
Democratic Republic of Congo dated 25 February 2008, Exhibit DM X ; Encashment slip No. 320551 for an
amount of $ 2,500,000 from 21 March 2008, Exhibit DM XI ; Certificate of payment of $ 2,500,000 established
by Rawbank SARL dated 31 March, 2008, Exhibit DM XII.
12
   Letter from the Minister of Hydrocarbons to DIGOIL dated 25 April 2008, Exhibit DM‐XIII.
13
   Letter of 5 July 2010 from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOIL,
Exhibit DM‐XV.
14
   Letter of 12 August 2010 from DIGOIL to the Prime Minister of the Democratic Republic of Congo, Exhibit DM‐
XVI.

15
   Letter of 7 September 7, 2010 from DIGOIL to the Prime Minister of the Democratic Republic of Congo, Exhibit
DM‐XVII.
16
   Letter of 17 September 2010 from DIGOIL to the Prime Minister of the Democratic Republic of Congo, Exhibit
DM‐XVIII.
17
   Letter of 21 September 2010 from DIGOIL to the President of the Democratic Republic of Congo, Exhibit DM‐
XIX.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 20 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Presidential Ordinance referred to in Article 34 of the 2007 Contract, (ii) the grant to the Applicant of
a new block 9 in the central basin and / or a new block, "Fosse de Borna" and (iii) the refund to the
Applicant of the sums collected in respect of block 1 of the Albertine Graben in the framework of the
2008 Contract18. It requested the conclusion of a settlement agreement. On 23 October 2010, the
Minister of Hydrocarbons told the Applicant that he considered that the principle of compensation
suggested could be adopted. 19

74. Following a hearing granted by the Prime Minister to the Applicant’s CEO, during which the latter
informed him of the amount of its claim, on 16 November 2010, the Prime Minister of the Democratic
Republic of Congo confirmed his agreement to the reimbursement of the sums owed by the
Respondent to the Applicant by way of offsetting with the other financial obligations of the Applicant
in accordance with the 2007 Contract and gave instructions to "resolve this case amicably". 20

75. A conciliation meeting was therefore organised from 9 to 17 December 2010 in the Ministry of
Hydrocarbons in the presence of representatives of the President of the Republic, the Prime Minister,
the Ministry of Hydrocarbons, the Ministry of Finance and the Applicant. The minutes of this meeting21
show that "the claims of the Applicant are legitimate" and that:

(i) the Respondent's debt in respect of the Applicant amounted on that date to 4,450,000 USD, or:
2,500,000 USD signing bonus, 1,500,000 USD for QHSE and 450,000 USD interest on the QHSE amount
(30% of 1,500,000 USD);

(ii) the reimbursement of the signing bonus of 2,500,000 USD by the Respondent to the Applicant
would be made in the form of a tax credit to deduct this amount from future tax obligations of the
same nature owed by the Applicant including the signing bonus of the 2007 Contract,

(iii) the balance of US $ 1,950,000 would be repaid by the Respondent to the Applicant to offset the
Applicant's other financial obligations arising from the execution of the 2007 Contract, and

(iv) the Respondent would take the necessary steps for the execution of the 2007 Contract, which
should give rise to the Applicant's financial obligations which would make it possible to offset the
Respondent's debts to it.

76. The Minister of Hydrocarbons not having implemented this amicable settlement, reminders were
sent to him on 7 February 2011, by the Minister of Finance22 and on 22 March 2011, by the Applicant23
which further indicated that the amount of the Respondent's debt now amounted to 4,800,000 USD.




18
   This is the signature bonus ($ 2,500,000) and the execution of financial obligations relating to HQSE
($1,500,000) with interest.


19
   Letter of 23 October 2010 from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOIL
Exhibit DM‐XX.
20
   Letter of 16 November 2010 from the Prime Minister of the Democratic Republic of Congo to the Minister of
Hydrocarbons and the Minister of Finance of the Democratic Republic of Congo Exhibit DM‐XXI.
21
   Minutes of the Democratic Republic of Congo (Ministry of Hydrocarbons) on the compensation to be operated
by the Congolese State in favour of Divine Inspiration Group from 9 to 17 December 2010, Exhibit DM‐XXII.
22
   Letter of 7 February 2011 from the Minister of Finance of the Democratic Republic of Congo to the Minister
of Hydrocarbons, Exhibit DM‐XXIII.
23
   Letter of 22 March 2011 from DIGOIL to the Minister of Hydrocarbons and the Minister of Finance of the
Democratic Republic of Congo, Exhibit DM‐XXIV.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 21 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

D. THE EXECUTION OF THE 2007 CONTRACT

77. On 19 October 2011, the Director General of the General Directorate of Administrative, Judiciary,
National, and Participation Revenue (" DGRAD ") of the Democratic Republic of Congo confirmed the
establishment of the proposed offsetting mechanism24 and, on November 17, 2011, acknowledged
receipt of payment by the Applicant of the sum of 2.500.0 USD, in accordance with the 2007
Agreement.25

78. The signing bonus for the three blocks of the Central Basin amounting to $ 1,000,000 per block, or
$ 3,000,000 in total, and the offsetting mechanism applying only to debts of the same nature, it was
capped at 2,500,000 USD so that the Applicant paid an additional sum of 500,000 USD to the
Respondent on 16 March 201226, the corresponding debit slip having been cleared on 21 March
2012.27

79. On 23 March 2012, DGRAD confirmed the allocation of $ 2,500,000 paid on 22 March 2008 by the
Applicant to the signing bonus of the 2007 Contract.28

80. The authorisation to start the aeromagnetic and gravimetric acquisition of blocks 23 and 24 of the
central basin was given by the Minister of Hydrocarbons on 23 June 201229 and, following the
solicitation of the Applicant by letter of July 18, 2012,30 and 30 July 2012,31 The Minister of
Hydrocarbons confirmed to the Applicant that he instructed the Secretary General to appoint two
experts to assist him in the overhead work scheduled for August 15, 2012.

81. The Respondent then delayed the execution of the 2007 Contract because of the preparation of a
new law on the general hydrocarbons regime.32 Then, after the promulgation thereof on 1 April
201533, pending the Prime Minister's Decree on Hydrocarbons Regulation.34

82. On 6 April 2016, 35the Applicant put the Respondent on notice to execute the 2007 Agreement.
On 6 May 2016, the Minister of Hydrocarbons informed the Applicant that Decree No. 16/010 on the


24
    Letter from the Director General of the General Directorate of Administrative, Judicial, National and
Participatory Revenue (abbreviated "DGRAD") of 19 October 2011 to the Minister of Finance of the Democratic
Republic of Congo, Exhibit DM‐XXVII.
25
   Letter from the General Directorate of Administrative, Judicial, Public and Participatory Revenue
(abbreviated "DGRAD") of 17 November 2011 to DIGOIL, Exhibit DM‐XXIX.
26
   Debit slip No. 322569 in the amount of 500,000 .‐ USD of 16 March 2012, Exhibit DM‐XXX.
27
   Certificate of payment in the amount of 500,000 USD issued by Rawbank SARL on 16 March 2012, Exhibit
DM‐XXXI.
28
   Letter from the General Directorate of Administrative, Judicial, Public and Participatory Revenue
(abbreviated "DGRAD") of 23 March 2012 to DIGOIL, Exhibit DM‐XXXII.
29
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo dated 23 June 2012 to
DIGOIL, Exhibit DM‐XXXIII.
30
   Letter from DIGOIL dated 18 July 2012 to the Director General of the Civil Aviation Authority, Exhibit DM‐
XXXIV.
31
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo of 30 July 2012 to DIGOIL,
Exhibit DM‐XXXV.
32
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo dated 9 May 2015 to DIGOIL
Letter, 9 May 2015, Exhibit DM‐XXVI.

33
   Law No. 15/012 on the general hydrocarbons regime, 1 August 2015, exhibit LEX DM‐V.
34
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo of 5 December 2015 to
DIGOIL, Exhibit DM‐XXXVII.
35
   DIGOIL letter of 6 April 2016 to the Minister of Hydrocarbons of the Democratic Republic of Congo and the
Prime Minister, Exhibit DM‐XXVIII.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 22 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Hydrocarbons Regulations had been issued by the Prime Minister on 19 April 2016 and invited it to a
meeting to draw up an inventory of the case. 36

83. A first meeting was held between the Applicant and the Minister of Hydrocarbons on May 14,
2016, during which the Applicant presented the reasons that led it to serve notice on the Respondent
given the failure by the latter, 9 years after the signature of the 2007 Contract, to have issued its order
of approval. The Ministry of Hydrocarbons justified this failure by the necessity to draft the
implementing texts of the law of 1 April 2015, and indicated that the new mapping of the central basin
shows that blocks 8, 23 and 24 were allotted to the Applicant and will return to it, each block to be
the object of production sharing Contract, and that the terms of offsetting the sums already perceived
or the moratorium to be granted will be the subject of negotiations between experts. The Applicant,
for its part, claimed the approval of the 2007 Contract by presidential decree, especially since it
received a commencement of execution authorised by the Minister of Hydrocarbons.

84. During a second meeting held between the Applicant and the counsels of the Minister of
Hydrocarbons on 18 May 2016, the Applicant maintained its request for the issuance of the 2007
Contract Approval Order and reiterated the terms of its formal notice, reserving the right of recourse
to arbitration for any losses.37

85. On May 19, 2016, the Minister of Hydrocarbons acknowledged receipt of a feasibility study for the
construction of a pipeline / Albertine Graben sent by the Applicant which, according to the
Respondent, "comes at just the right time to provide solutions to the problem of the disposal of
Congolese crude to be produced in the Albertine Graben", underlining that the report expected by the
Ministry is the responsibility of the latter.38

86. All amicable proceedings yet to produce concrete effects on the execution of the 2007 Contract,
the Applicant filed the Application on 19 October 2016.

VI. THE RESPECTIVE POSITIONS AND REQUESTS OF THE PARTIES
A. THE POSITIONS OF THE PARTIES
87. The Applicant claims that the Respondent was guilty of two shortcomings. The first consisted of
deciding to allocate block 1 of the Albertine Graben to another consortium, Caprikat Ltd and Foxwhelp
Ltd, thereby unilaterally terminating, in an inadvertent and unlawful way, the 2008 Contract which
had been concluded on an exclusive basis with the Applicant for an exploration period of 5 years and
renewable twice, and which provided for the issue, if applicable, of an Exploration License for an initial
period of 20 years.39 The second consisted of failing to issue the Presidential Order approving of the
2007 Contract.

88. According to the Applicant, the breach of its contractual obligations by the State constitutes
serious breaches of its contractual obligations, justifying the termination of the 2007 Contract and the
2008 Contract at the cost of the Respondent pursuant to Article 82 of the Decree of July 30, 1888, and
full compensation for the Applicant's loss in accordance with Articles 45 and 47 of the Decree of 20
July 1888.


36
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo dated May 6, 2016 to DIGOIL,
Exhibit DM‐XL.
37
   Minutes of the meeting of the experts of the Ministry of Hydrocarbons and the company Divine Inspiration,
DIGOIL on the production sharing contract for blocks 8, 23 and 24 of the Central Basin, Exhibit DM‐XLI.
38
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo dated 19 May 2016 to DIGOIL,
Exhibit DM‐XLII.
39
   2008 Contract, Clauses 9 and 10.4, Exhibit DM‐IX.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 23 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

89. Based on the Deloitte Report, the Applicant quantified the loss as $ 617,400,878, consisting of $
597,847,994 in lost revenue calculated using the discounted cash flow method and $ 19,552,884 for
expenditure incurred. It further claims compensation for all the costs and expenses relating to the
expert report that gave rise to the Deloitte Report and asks the Court of Arbitration to attach
reasonably calculated interest to any award.

90. The Respondent submits that the 2008 Contract was not terminated, that it was not in force when
the Caprikat Contract was approved and, assuming it were in force, that the offsetting mechanism,
the principle of which was accepted by mutual agreement of the Parties at the meeting from 9 to 17
December 2010 and was effective on 23 March 2012, when "DGRAD confirmed the allocation of 2.5
million USD paid on March 22, 2008 by the plaintiff to the signing bonus of the 2007 contract”40 ,
extinguished the reciprocal obligations of the Parties under the 2008 Agreement. In the alternative, it
submits that the fact that the 2008 Contract was ignored by the Parties for several years rendered the
latter inoperative. It points out that, as a result of the amicable settlement that began on 17 December
2010 and was executed on 23 March 2012, the 2008 Contract was no longer executed and that any
execution became impossible, the bonus of $ 2,500,000 paid under this contract having been allocated
to the 2007 Contract.41 As a result, the Respondent did not commit any breach, so that no
compensation could be awarded under the 2008 Contract.

91. With regard to the 2007 Contract, it contends that it was from the confirmation of the
compensation by the Minister of Finance on 26 August 2011 that the Respondent was bound by an
obligation to issue the Presidential Order. It alleges that "the approval of an oil convention is within
the discretionary power of the President of the Republic [and that] the oil production sharing contract
is a convention concluded on a condition precedent".42 According to the Respondent, since no deadline
is fixed by a legal or regulatory provision for the issue of the presidential order, no fault can be
attributed to it.

92. If the Court of Arbitration were nevertheless to find there had been a breach attributable to it, the
Respondent concedes that the damage suffered by the Applicant is direct but contests its certainty.
According to the Respondent, the Applicant's loss must be regarded as a loss of opportunity in not
having obtained the expected profits, for the assessment of which the Court of Arbitration must take
into account (i) the existence of a serious chance of success on the one hand, and (ii) the seriousness
and permanent nature of the loss of opportunity on the other. On this last point, it emphasises that
the opportunity of making a profit is not irretrievably lost, as the President of the Republic can at any
time approve the Contract of 2007 by order, unless the Applicant, by maintaining its request for
termination, makes this loss of opportunity permanent. It is therefore up to the Court of Arbitration
to appraise the merits of the calculation of the experts made on the basis of probable reserves that
may change as a result of drilling and to determine the fraction corresponding to the loss of
opportunity.

93. The Respondent opposes the reimbursement of expenses for an appraisal that has not been
ordered by the Court of Arbitration and the payment of interest that was not provided for in the 2007
Contract and / or the 2008 Contract.




40
   Letter from the General Directorate of Administrative, Judicial, National and Participatory Revenue
(abbreviated "DGRAD") of 23 March 2012 to DIGOIL, Exhibit DM‐XXXII.
41
   Supplementary Brief, 26 April 2018, p. 4.

42
     Response to the Supplementary Brief , 12 June 2018, para. 17.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 24 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

B. THE PARTIES' REQUESTS

94. In its Response to the Supplementary Brief, the Applicant seeks an award by which the Court of
Arbitration:

‐ HEREBY DECLARES that the Democratic Republic of Congo has committed a mistake in failing to
execute the Production Sharing Agreement concluded between the Democratic Republic of Congo and
the Divine Inspiration Group (PTY) Ltd and la Congolaise des Hydrocarbures Association, Blocks 8, 23
and 24 of the Central Basin (14 December 2007) and the Production Sharing Agreement between the
Democratic Republic of Congo and the Divine Inspiration Group Consortium (PTY) Ltd and Petro SA, H‐
Oil Congo Limited, Congolaise des Hydrocarbures, Congo Petroleum and Gas BVBA, Sud Oil BVBA, Bloc
1 Graben Albertine (21 January 2008) by failing to issue to DIGOil within a reasonable time the
presidential order approving said Contracts.

‐ HEREBY DECLARES that the Democratic Republic of the Congo has committed a breach by purporting
to terminate unilaterally, or in the alternative claiming to render null and void by causing the
disappearance of its purpose, the Production Sharing Contract concluded between the Democratic
Republic of Congo and the Divine Inspiration Group Consortium (PTY) Ltd and Petro SA, H‐Oil Congo
Limited, La Congolaise des Hydrocarbons, Congo Petroleum and Gas BVBA, Sud Oil BVBA, Bloc 1
Graben Albertine (21 January 2008) on 5 July 2010 after reassigning Albertine Block 1 Graben to
Caprikat Ltd and Foxwhelp Ltd.

‐ ORDERS the termination, at the exclusive cost of the Democratic Republic of Congo, of the Production
Sharing Agreement concluded between the Democratic Republic of Congo and the Divine Inspiration
Group (PTY) Ltd and la Congolaise des Hydrocarbures, Blocks 8, 23 and 24 of the Central Basin (14
December 2007) and the Production Sharing Agreement between the Democratic Republic of Congo
and the Consortium Divine Inspiration Group (PTY) Ltd and Petro SA, H‐Oil Congo Limited, la Congolaise
des Hydrocarbures, Congo Petroleum and Gas BVBA, Sud Oil BVBA, Bloc 1 Graben Albertine (21 January
2008), or alternatively UPHOLDS the impossibility of executing these contracts because of the wrongful
conduct of the Democratic Republic of Congo;

‐ ORDERS, the Democratic Republic of Congo to fully indemnify DIGOIL for all the damages that DIGOIL
suffered as a result of the non‐execution and the termination of the aforementioned production
sharing agreements, concluded on 14 December 2007 and on 21 January 2008, or in the alternative,
the impossibility of executing them, including, but not limited to, all the expenses incurred by DIGOIL
under said contracts valued at 19,552,884, ‐ USD (nineteen million five hundred and fifty‐two
thousand, eight hundred and eighty‐four US dollars) and for the loss of earnings of DIGOIL, valued at
597,800,000 .‐ USD (five hundred and ninety‐seven million eight hundred thousand US dollars).

‐ ORDERS the Democratic Republic of the Congo to pay compensation to DIGOIL in the amount of USD
617,400,878 (six hundred and seventeen million, four hundred thousand, eight hundred and seventy‐
eight US dollars) to compensate for the loss it has, by its fault, caused DIGOil, plus interest at the rate
calculated at the rate of return of US Treasury bonds over a 20‐year period, plus two percent from the
date of the award until the date of full payment;

‐ ORDERS the Democratic Republic of Congo to pay full costs and expenses of the arbitration,
provisionally estimated at 1,900,000 .‐ USD (one million nine hundred thousand US dollars), and
accordingly, as of the first award to be handed down, orders the Democratic Republic of Congo to pay
to DIGOil (i) the sum of 600,0000 (sic) USD (six hundred thousand US dollars) assessed provisionally
corresponding to the provision for arbitration fees paid by DIGOil and (ii) ) $ 300,000 (five hundred
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 25 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

thousand dollars)43 assessed on a provisional basis corresponding to the experts' fees incurred by
DIGOil and (iii) the amount of USD 1,000,000 assessed provisionally corresponding to the defence costs
incurred by DIGOil in the arbitration proceedings, all plus interest at the rate calculated on the rate of
return of US Treasury bonds 20 years, plus two percent from the date of the award until the date of
full payment,

‐ DECLARES all requests from the Democratic Republic of Congo inadmissible or at least unfounded.

95. On 4 July 2018, the Applicant confirmed the correction, made to the Hearing, of the drafting error
appearing under the fourth indent of the recital of its Response to the Supplementary Brief of 12 June
2018 and indicated that the amount of $ 597,800,000 USD (five hundred and ninety‐seven million
eight hundred thousand US dollars) should read 597,847,994 USD (five hundred and ninety‐seven
million eight hundred and forty‐seven thousand nine hundred and ninety‐four dollars) in accordance
with the Deloitte Report44, so the total sum claimed is $ 617,400,878.

96. The Respondent asks the Court of Arbitration to:

1. PRINCIPLE CLAIM

        DECLARE AS INADMISSIBLE the claims of the company DIG OIL
        RULE THAT that the Democratic Republic of Congo did not commit any fault in the context of
         the execution of the Production Sharing Contract concluded with the Divine Inspiration Group
         (PTY) Ltd and la Congolaise des Hydrocarbures on Blocks 8 , 23 and 24 of the Central Basin on
         14 December 2007 and of the Production Sharing Agreement concluded between the
         Democratic Republic of Congo and the Consortium Divine Inspiration Group (PTY) Ltd, Petro
         SA, H‐Oil Congo Limited, la Congolaise des Hydrocarbures, Congo Petroleum and Gas Co., Ltd.,
         South Oil Sprl, Block I, Albertine Graben, on 21 January 2008.
        RULE THAT the Production Sharing Agreement between the Democratic Republic of Congo
         and the Consortium Divine Inspiration Group (PTY) Ltd and Petro SA, H‐Oil Congo Limited, la
         Congolaise des Hydrocarbures, Congo Petroleum and Gas Co., Ltd., Sud Oil Sprl on block I of
         the Albertine Graben became obsolete as a result of the conciliation and offsetting of accounts
         concerning the signing bonus between parties in favour of the signing bonuses of blocks 8.23
         and 24 of the Central Cuvette.
        NOTE the waiver by the plaintiff DIG OIL of its hydrocarbon rights to Block I Albertine Graben
         by accepting the reconciliation of the accounts on the signing bonus as of 17 November 2011.
        RULE that the parties are still within the deadline to meet their obligations related to the
         Production Sharing Agreement of 14 December 2007 on blocks 8, 23 and 24 of the Central
         Basin.
        NOTE of the will of the Respondent Democratic Republic of Congo to issue the Presidential
         Order approving the Production Sharing Contract with the Divine Inspiration Association (PTY)
         and la Congolaise des Hydrocarbures on blocks 8, 23 and 24 of the Central Basin.
        HOLD ALL SUBSEQUENT CLAIMS TO BE UNFOUNDED.
        ACKNOWLEDGE to the Respondent DRC that it renews in full, mutais (sic) mutandis, all other
         previous applications as summarised in the Terms of Reference and the various briefs.

2. IN THE ALTERNATIVE AND UNLIKELY SCENARIO

        In the event that the court nevertheless finds there was a breach by the DRC in the execution
         of these two contracts:

43
   The amount in figures and the amount in words of the provision claimed by the Claimant are taken from the
recital on page 83 of its Response to the Supplementary Brief.
44
   Letter from Maître Cassiers to the Court of Arbitration, 4 July 2018.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 26 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

        Partially receive the technical and financial expert reports prepared by DELOITTE
         Re‐assess the amount of damage calculated by the experts as a loss of profit
        After reassessment, apply a reasonable fraction to the determination of the damage to be
         compensated in respect of loss of opportunity to make a profit
        Independently assess the damage related to DIGOIL's level 1 expenses
        Reject level 2 expenses
        Not resort to any other expert appraisals

97. The Court of Arbitration notes, on the one hand, that the Respondent has raised two pleas of
inadmissibility, claiming, in the first place, that because the Disputed Contracts were between, on the
one hand, the Respondent and two "associations" of which the Applicant was one of the entities so
that it would have been necessary for the Applicant to subpoena the other entities members of these
associations45 (the "First plea of inadmissibility") and, secondly, the allegedly premature nature of the
claims against it, so that the parties should be sent back to continue negotiations according to a
timetable to be defined by the Court of Arbitration.46 (the "Second plea of inadmissibility").

98. Moreover, in its Response to the Supplementary Brief, the Respondent indicates that it extends in
full, mutatis mutandis, all of its other previous requests as summarised in the Terms of Reference and
its various pleadings, which includes (i) the counterclaim for damages compensating the financial,
moral and image damage that the Applicant had caused it by prematurely seizing the Court of
Arbitration which it provisionally fixed at the sum of 50,000,000 USD47 and (ii) its request concerning
the costs and the costs of the arbitration for which it specifies that it relies on the wisdom of the Court
of Arbitration.48

99. However, as noted in paragraph 58 above, on 16 July 2018, the Respondent confirmed the
withdrawal announced at the Hearing (i) of its first plea of inadmissibility and (ii) its counter‐claim,
and requested that it be acknowledged.

VII. ANALYSIS OF THE COURT
100. The Court of Arbitration will successively examine two preliminary questions (A), the
consequences of the non‐issuance of the Presidential Order for the approval of petroleum contracts
(B), the execution of the disputed Contracts (C), the consequences of possible non‐performance, (D)
the costs of Arbitration (E) and interest (F).

A. PRELIMINARY QUESTIONS

101. The pleas of inadmissibility raised by the Respondent are likely to have an impact on the ratione
personae jurisdiction of the Court of Arbitration (1) and on the content of the applicable law (2) which
must be examined beforehand.

1. The ratione personae jurisdiction of the Court of Arbitration and the Applicant's standing

102. The validity of the Arbitration Convention and the ratione materiae jurisdiction of the Court of
Arbitration are not in dispute. On the other hand, the Respondent requests that it be given notice of
the withdrawal of its first plea of inadmissibility which concerns the standing of the Applicant and the



45
   Response brief p. 4.
46
   Terms of Reference, 29 August 2017, para. 70.
47
   Terms of reference, 29 August 2017, paras. 71, 75 and 76.
48
   Response to the Supplementary Brief 12 June 2018, paras. 56‐58.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 27 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

identification of the parties to the Arbitration Agreement49, so that it concerns the ratione personae
jurisdiction of the Court of Arbitration which it is up to the Court of Arbitration to verify.

103. The Respondent abandoned this first plea of inadmissibility after the Applicant rightly argued (i)
that the "associations" mentioned in the Disputed Contracts are de facto associations without legal
personality which as such, do not have rights or obligations and do not have the capacity to take legal
action, and (ii) each entity comprising each association has personally signed the 2007 and / or the
2008 Agreement as the case may be, and is directly and personally vested with the rights and
obligations arising for each of them in each of the Contracts in question. In addition, pursuant to Article
100 of the Decree of 30 July 188850, the joint and several liability of the entities concerned cannot be
presumed, so that the common law regime of obligations in Congolese law is that of the joint
obligation and not that of the joint and several obligation, and none of the disputed Contracts
expressly stipulates joint and several liability with regard to the obligations it contains. The Court of
Arbitration considers that the Applicant therefore has standing, and standing to act alone in
Arbitration to assert its rights resulting from the disputed Contracts.

104. The Court of Arbitration acknowledges the Respondent's withdrawal of its first plea of
inadmissibility.

2. Applicable law

105. The Respondent's second plea of inadmissibility, alleging that the Claim was premature,
essentially bears on the 2007 Contract. The Respondent argues that further negotiations between the
Parties would be required to determine the consequences of the adoption of Law No. 15/012 of 1
August 2015 on the general hydrocarbons regime (the "2015 Act")51 on the 2007 Contract,52 and that
the approval of this contract by order of the President of the Republic may still take place, or
Ordinance‐Law No. 081‐013 of 2 April 1981 on General Legislation on Mines and Hydrocarbons (the
"Law of 1981")53 nor the 2015 Law imposing a time limit for its issuance. The Court is therefore
required to review the transitional provisions of the 2015 Act.

106. The Applicant submits that the 2015 Law does not apply to the Disputed Contracts. It submits its
own documents against the Respondent, in particular the "Note to the Government" from the Ministry
of Hydrocarbons dated 18 October 201754 and avails itself of the legal stability clause in Article 28 of
each of the Disputed Contracts and the transitional provisions of the 2015 Law.55

107. The Court of Arbitration notes that the Parties have expressly chosen the law applicable to each
of the Disputed Contracts, Article 27 of which states that "the interpretation and performance of this
Contract shall be subject to the laws of the Democratic Republic of Congo". The Applicant further
argues that the Respondent was represented in each of the Disputed Contracts by the Minister of




49
   In support of the first plea of inadmissibility, the Respondent stated that "even if the opposition of interests
between the Claimant and the other member companies of the consortium is not duly characterised, it is still
appropriate to state that the proceedings brought to their attention are in the foreground.” The Respondent
has therefore challenged the ability of the Claimant to act alone in the Arbitration.
50
   Article 100 of the Decree of 30 July 1888 states that "joint and several liability cannot be presumed; it must
be expressly stipulated ".
51
   Law No. 15/012 on the general hydrocarbons regime, 1 August 2015, Exhibit LEX DM‐V.
52
   Response, 30 January 2017, p. 3.
53
   Ordinance‐Law No. 081‐013 on General Legislation on Mines and Hydrocarbons, 2 April 1981, Exhibit LEX
DM‐I.
54
   "Note to the Government" from the Ministry of Petroleum, 18 October 2017, Exhibit DF‐I
55
   Response to the Supplementary Brief, 12 June 2018, paras. 317‐326.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 28 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Hydrocarbons and the Minister of Finance "acting under the statutory powers as they result from the
Ordinance‐Law No. 081‐013 of 2 April 1981 on General Legislation on Mines and Hydrocarbons."

108. In addition, the explanatory memorandum of the 2015 Law affirms the "principle according to
which the hydrocarbon rights regularly acquired before the entry into force of this law retain their
validity and until their expiry. Upon their renewal they will be governed by the provisions of this law."
56
   This principle has been translated extensively into Article 189 of the 2015 Law "subject only to
compliance with the provisions relating to environmental protection, safety and hygiene which are of
immediate application."57 However, pursuant to section 79 of the Act of 198158 , the Disputed
Contracts are indeed agreements granting mineral rights for hydrocarbons. Their handover was
initiated by the Ministry of Hydrocarbons and signed by the Minister of Hydrocarbons and the Minister
of Finance, and it is not alleged that the Applicant's rights under the disputed contract were
improperly acquired.

109. The Applicant also relies on the legal stability clause in Article 28 of each of the Disputed
Contracts59 worded as follows:

Without prejudice to article 84 of the Law, throughout the duration of the Contract, "the DRC"
guarantees to the "Contractor" the stability of the general legal, financial, petroleum, customs and
economic tax conditions in which each entity carries out its activities, as its conditions result from the
legislation and regulations in force on the date of signature of the contract.

Consequently, the rights of each of the entities making up the 'Contractor' will in no way be subject in
any area to an aggravating measure in relation to the regime defined in the above paragraph.

However, it is understood that each entity composing the 'Contractor' may benefit from any measure
that would be favourable to it in relation to the regime defined above.

110. The "Law" is defined in Article 1.17 of the 2007 Contract as "Ordinance‐Law No. 081‐013 of 2
April 1981 on General Legislation on Mines and Hydrocarbon " and Article 1.18 of the 2008 Contract
as "Ordinance‐Law No. 081‐013 of 2 April 1981 on General Legislation on Mines and Hydrocarbons and
Ordinance No. 67‐416 concerning Mining Regulations."

111. As a result, the Parties have contractually departed from the transitional provisions of the 2015
Act only on the assumption that it has a favourable impact on the situation of an entity of the
Contractor.

112. However, if the Respondent claims that the adoption of the 2015 Law could have an impact on
the Disputed Contracts and more particularly on the 2007 Contract, which, in its view, would justify
the delay in issuing the order for approved by the President of the Republic, it does not specify what
these consequences would be, except to indicate, on the contrary, that the 2015 Law, like the 1981
Law, provides that the oil or hydrocarbon agreements only take effect after approval by order of the
President of the Republic which may take place at any time. As for the Applicant, it did not avail itself


56
   Law No. 15/012 on the general hydrocarbons regime, 1 August 2015, Explanatory Memorandum, paragraph
6, subparagraph 16, Exhibit LEX DM‐V.
57
   Law No. 15/012 on the general hydrocarbons regime, 1 August 2015, Article 189, Exhibit LEX DM‐V.
58
   Section 79 of the 1981 Act provides that " Mineral rights for hydrocarbons are granted by agreement. The oil
agreements are initiated [...] by the [Ministry of Hydrocarbons] They are signed by [Minister of Hydrocarbons
and the Minister of Finance], [...] The oil agreements, although duly signed by the parties, have effect only
after having been approved by the President of the Republic."
59
   Response to the Supplementary Brief, 12 June 2018, para. 232.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 29 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

of an impact of the 2015 Act which would be more favourable compared to the regime of the 1981
Act.

113. The Court of Arbitration therefore considers that it emerges from the cumulative application of
the provisions of Article 189 of the 2015 Law60 and the stipulations of Article 28 of the Contracts in
question that the Congolese law applicable to them is the 1981 Law and it is in light of the provisions
of the 1981 Law that it is necessary to examine the respective claims of the Parties, firstly with regard
to the consequences of the non‐issuance of the Presidential Order of Approval of the Disputed
Contracts.

B. THE CONSEQUENCES OF NOT ISSUING THE PRESIDENTIAL ORDER

114. Article 79 (5) of the 1981 Act provides that "[t] he petroleum agreements, although duly signed
by the parties, shall have effect only after having been approved by an order of the President of the
Republic."61 This provision is repeated in Article 34.1 of each of the Disputed Contracts which provides
that "[t] his Contract shall not enter into force until the date of signature of the order of the President
of the Republic approving this Contract."62 Since the order of approval of the President of the Republic
was not issued for any of the Disputed Contracts, it is necessary to examine the scope of the order of
approval (1) and the conditions of its issue. (2).

1. The scope and nature of the presidential order

115. The Respondent alleges that, without having been approved by presidential order, the Disputed
Contracts could not take effect. It states that the production sharing contract is of the nature of an
agreement concluded under a condition precedent.63 It argues that this analysis is confirmed by (i) the
judgment of the Supreme Court of Justice of the Democratic Republic of Congo of 10 December 2010
which, according to it, specifies the legal regime of the presidential order approving a production
sharing contract64 and (ii) the judgment of the High Court of Justice of the British Virgin Islands of 19
November 2010 concerning the extension of an interim injunction enjoining the companies Caprikat
and Foxwhelp to proceed with the exploitation of blocks 1 and 2 Albertine Graben which had been
granted ex parte by the first judge.65

116. The Applicant, meanwhile, claims that the Contracts in question entered into force upon their
signature to the extent that they impose payment obligations from that moment. According to the
Applicant,66 if the order of approval of the President of the Republic was to be considered as a
condition precedent, which it contests, it not constituting a future and uncertain event67, but
dependent on the will of the State which is a party to the Disputed Contracts, it would be purely

60
     Law No. 15/012 on the General Hydrocarbons Regime, 1 August 2015, Exhibit LEX DM‐V.
61
     Ordinance‐Law No. 081‐013 on General Legislation on Mines and Hydrocarbons, 2 April 1981, Exhibit LEX DM‐
I.
62
   2007 Contract , Section 34.1, Exhibit DM‐VIII and 2008 Contract , Section 34.1, Exhibit DM‐IX.
63
   Response to the Supplementary Brief, 12 June 2018, para. 17.
64
   Judgment of the Supreme Court of Justice of the Democratic Republic of Congo, 10 December 2010, paras. 1
and 2, Exhibit DF‐III.
65
   Judgment of the High Court of Justice of the British Virgin Islands, 19 November 2010, Exhibit DF‐II. The Court
of Arbitration considers that this decision, which rules on a precautionary measure, is not directly relevant for
the determination of the questions submitted to it and will therefore take into account in its analysis below the,
impact of the judgment of the Supreme Court of Justice of the Democratic Republic of Congo of 10 December
2010 mentioned above, Exhibit DF‐III.
66
   Response to the Supplementary Brief, 12 June 2018, paras. 377‐386.
67
   The obligation contracted under a condition precedent is one that depends on a future and uncertain element,
or on an element that has now occurred but is still unknown to the parties. In the first case, the obligation can
only be executed after the event. Decree of 30 July 1888, Article 79, Exhibit LEX DM‐II.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 30 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

potestative pursuant to Article 68 of the Decree of 30 July 1888 according to which: "the potestative
condition is that which makes the execution of the convention dependent on an event which is in the
power of one or the other of the Contracting Parties to bring about or to prevent"68 and therefore void
according to the provisions of Article 72 of the Decree of July 30, 1888 which provides that "Every
obligation is null when it has been contracted under a potestative condition on the part of the person
who binds himself. "69

117. The Court of Arbitration cannot support the Applicant's analysis that the Contracts entered into
force upon their signature on the ground that they provide for the performance of obligations from
that moment. It notes that it is always open to the parties to a contract to provide for certain
obligations to be met before the entry into force of the contract and to contractually adjust the
consequences of the failure to enter into force. This is the case, for example, where a contract provides
for the payment of a deposit on signature and its entry into force at the time of issue, within the
agreed deadline, of an administrative authorisation, the consequences of the failure to obtain
administrative authorisation within the agreed period being penalised by the possibility of
implementing the termination ex officio of the contract and to demand the refund of the deposit.

118. Moreover, the fact that, as the Applicant maintains, Article 34.1 of the disputed Contracts may
be regarded as constituting a potestative condition leading to the nullity of that stipulation, has no
effect on the legislative provision of Article 79, paragraph 5, of the 1981 Act, which nevertheless
continues to have effect.

119. The Parties agree that under Article 79 (5) of the 1981 Law, "oil agreements do not become fully
effective until they have been approved" by an order of the President of the Republic.70 In fact, as will
be discussed below with regard to the conditions for the issuance of the Presidential Order, the
Disputed Contracts produced certain effects, the Respondent having authorised the Applicant to
perform certain oil works which do not require the use of boreholes in the ground and do not lead to
the extraction of hydrocarbon resources from the subsoil, and therefore the disputed Contracts have
been started.

120. The Court of Arbitration also notes that in any event, the Parties agree that the absence of an
order of approval does not have the effect of terminating the Disputed Contracts, but only of delaying
the enforceable nature of some of their respective obligations. The Respondent states that the
Presidential Ordinance "could give [the contracts] an enforceable character, although in the field of
civil law the signed contracts remain valid as to the rights and obligations attached thereto.”71 This
assessment is also that of the Applicant's counsel, Maître Kabinda, who indicates:

From the signing of the production sharing contract by the Minister of Hydrocarbons and the Minister
of Finance, the Democratic Republic of Congo is committed to the oil company and vice versa. The
contract is formed […]72




68
     Decree of 30 July 1888, Article 68, Exhibit LEX DM‐II.
69
     Decree of 30 July 1888, Article 72, Exhibit LEX DM‐II.

70
   For the Claimant, Response to the Supplementary Brief, 12 June 2018, para. 165; for the Respondent,
Response to the Supplementary Brief, 12 June 2018, para. 16.
71
   Response to the Supplementary Brief, 12 June 2018, para. 2.


72
     Counsel Kabinda's Consultation, 15 June 2018, Section 1, last paragraph, page 2.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 31 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

121. The Court of Arbitration therefore considers that the non‐issuance of the Presidential Order has
the effect of suspending certain effects of the Contracts in issue pursuant to Article 79, paragraph 5,
of the 1981 Law, the Parties remaining bound by the obligations which they contain.

122. The Applicant further contends, however, that the Respondent was under an obligation to issue
the Presidential Order approving the Disputed Contracts within a reasonable time in accordance with
their Article 29 according to which:

The "DRC" takes all necessary measures to facilitate the de‐escalation of the activities of the
"Contractor" and its Subcontractors. At the request of one or the other, the assistance referred to
above will cover the following area, without this list being exhaustive:

‐ […]

‐ Obtaining the necessary approvals for the conduct of petroleum operations, insofar as the requests
have been made in accordance with the legislation in force in "DRC";

‐ Any other subject that lends itself to the assistance of the DRC particularly in terms of security or
operation within the framework of the legislation and regulations in force.73

123. For the Applicant, the Respondent's obligation is still based on the provisions of Article 33,
paragraph 3, of the Decree of 30 July 188874 establishing the principle of execution in good faith of
contracts.75

124. The Respondent does not formally dispute these provisions.

125. The Tribunal notes that (i) the Parties agree that certain oil works that require drilling and
extraction of hydrocarbon resources from the subsoil of the Democratic Republic of Congo are not
likely to be carried out before the presidential decree of approval of the Contract has been issued, (ii)
it is not alleged that the President of the Republic has, in the capacity in which he acts, a separate legal
personality distinct from that of the State, party to the Disputed Contracts, and (iii) that under Article
29 of the disputed contracts, the State has the obligation to take all necessary measures to facilitate
petroleum activities, in particular, to obtain the necessary approvals, including the order of approval
of the President of the Republic.

126. Consequently, the issuance of the Presidential Order of Approval of the Disputed Contracts
constitutes, under Article 29 of the Contracts in question, an undertaking by the State, guarantor of
the application of its own legislation and from which it can only be released if the conditions laid down
by it for its issuance are not met, which is now to be determined.

2. The conditions for issuing the presidential order

127. The Applicant alleges that the issue of the Presidential Order approving the Contracts in question
was a mere formality, the President of the Republic lacking jurisdiction to negotiate or amend the oil
conventions. It recognises that the President of the Republic may refuse to issue the order of approval,
but only for a reason falling within his area of competence as "guarantor of the Constitution, national
independence, territorial integrity , national sovereignty, respect for international agreements and
treaties as well as those of regulator and arbiter of the normal functioning of the Institutions of the
Republic with the involvement of the Government and under the control of the Parliament ",76 said

73
   2007 Contract, Section 29, Exhibit DM‐VIII and 2008 Contract, Section 29, Exhibit DM‐IX.
74
   Decree of 30 July 1888, Article 33, Exhibit LEX DM‐II.
75
   Response to the Supplementary Brief, 12 June 2018, paras. 198‐202.
76
   Constitution of the Democratic Republic of Congo, p. 5, Exhibit LEX DM‐IX; Response to the Supplementary
Brief, 12 June 2018, paras. 170‐192, Exhibit LEX DM‐IX.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 32 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

powers listed and enshrined in Article 69 of the Constitution of the Democratic Republic of Congo
which provides:

The President of the Republic is the Head of State. He represents the nation and is the symbol of
national unity.

He ensures respect for the Constitution.

He ensures by his arbitration the regular functioning of the public authorities and the Institutions as
well as the continuity of the State. He is the guarantor of national independence, territorial integrity,
national sovereignty and respect for international treaties and agreements.77

128. The Respondent alleges that the issue of the Presidential Order is a discretionary power of the
President of the Republic and that the law does not provide any deadline for this purpose. It bases
this on the judgment of the Supreme Court of Justice of the Democratic Republic of Congo of 10
December 2010 according to which:

[the President of the Republic] does not have a related competence in this matter which would
absolutely oblige him to give his approval; on the other hand, it is a discretionary power implying his
sovereign assessment in consideration of the elements of the case as well as the interests of the
Congolese State and for which he is not bound by any deadline.78

129. It is therefore necessary to consider (i) the substantive conditions and (ii) the time period within
which the approval order must be issued.

130. On the conditions for issuing the presidential order, the Court of Arbitration notes that, according
to Article 1 of the 1981 Law, "the sub‐soil [of the Democratic Republic of Congo] is and remains the
property of the Nation. [...] ownership of mines and hydrocarbons constitute [ing] a distinct and
separate law rights under a land concession." Accordingly, pursuant to the second paragraph of
section 4, "no one may engage in exploration, research and mining [including, according to section
2a), hydrocarbons] except by virtue of the rights granted or recognised by the State". In addition, in
accordance with Article 79 of the 1981 Law, hydrocarbon mining rights are granted by agreement,
such oil agreements being initiated by the Ministry of Hydrocarbons, signed by the Minister of
Hydrocarbons and the Minister of Finance and approved by the President of the Republic.79 The 1981
Act therefore takes into account the distribution of competence between the Ministers concerned
and the President of the Republic provided by the Constitution, the President of the Republic being
the guarantor of the interests of the Nation as the owner of the subsoil of the Democratic Republic of
Congo.

131. This analysis is supported by the undisputed fact that, in the context of the implementation of
the disputed Contracts, the Applicant was able to legally carry out certain petroleum works,
notwithstanding the non‐issuance of the Presidential Order of Approval. Thus, during the reallocation
of Block 1 of the Albertine Graben, the exploration work under the 2008 Contract was underway after
having been authorised by the Ministry of Hydrocarbons and under the 2007 Contract, the Ministry of
Hydrocarbons similarly issued on 23 June 2012 the authorisation to carry out the aeromagnetic and
gravimetric acquisition works of blocks 23 and 24 of the Central basin and instructed its Secretariat to


77
     Constitution of the Democratic Republic of Congo, Article 69, LEX DM‐IX.

78
   Judgment of the Supreme Court of Justice of the Democratic Republic of Congo, 10 December 2010, Exhibit
DF‐III.
79
   Ordinance‐Law No. 081‐013 on General Legislation on Mines and Hydrocarbons, 2 April 1981, Exhibit LEX DM‐
I.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 33 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

appoint two experts to assist the Applicant in the aerial work scheduled for 15 August 2012.80 In fact,
such works did not require the drilling of soil in the Democratic Republic of the Congo and the removal
of hydrocarbon resources from its subsoil, so that the non‐issuance of the Presidential Ordinance was
no obstacle. On the other hand, since the execution of the oil agreement leads to the integrity of the
territory being affected by drilling or the extraction of hydrocarbon resources, the order of approval
of the agreement by the President of the Republic is required.

132. The Supreme Court emphasises that the power of the President of the Republic is discretionary
and specifies that this power implies "his sovereign appreciation of the elements of the case as well as
the interests of the Congolese State."81 The interests of the Congolese State are those derived from
state rights over the subsoil of which the President of the Republic is the guarantor under the
Constitution and the 1981 Act. It is therefore up to the President of the Republic to assess to what
extent an oil convention is likely to undermine national independence, territorial integrity, national
sovereignty and international treaties and agreements and, where appropriate, to refuse to issue the
approval order if he is not satisfied that this is the case. This sovereign appraisal could only be
challenged before the courts of the Democratic Republic of the Congo under the conditions provided
for by law and the Constitution, for example, in the event of a loss of power or a manifest error of
assessment. At most, the Court of Arbitration may consider, in the context of the situation submitted
to it with respect to the 2008 Contract, on the one hand, and the 2007 Contract, on the other, that, in
accordance with the judgment of the Supreme Court, the possible refusal to issue the order should be
motivated by the interests of the State over which the President of the Republic enjoys sovereign
power. However, not only has it not been issued, but there has been no decision of rejection by the
President of the Republic with any reasoning whatsoever submitted the debate, or even its alleged
existence.

133. The period in which the order of approval of the President of the Republic must be issued is not
specified in the 1981 Act. The Supreme Court considers that for the exercise of his discretion the
President of the Republic is not bound by any deadline. The Respondent acknowledges, however, that
a reasonable period of time must be respected for an investment contract in which the State has
committed itself.82 It does not specify what should be regarded as a reasonable period of time, but
the Applicant submits in this respect that a time frame of approximately two months from the date of
signature is a reasonable deadline. In this respect, the Applicant relies on the Caprikat Contract signed
on 5 May 2010, which was the subject of a presidential approval order of 18 June 2010 published in
the Official Gazette on 22 June 2010. It also submits to the Court of Arbitration the elements of a more
detailed analysis based on the seven oil agreements approved since 2006 which show that, on
average, a period of 19 months is necessary for the Presidential Order of Approval of the agreement
to be issued.83

134. The Court of Arbitration notes that, of these seven oil agreements, only two of them, the contract
concluded with Surestream Petroleum Ltd. in November 2005 and the Caprikat Contract, for which
the approval order was issued in under three months and one and a half months respectively, confirm

80
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 23 June 2012,
Exhibit DM‐XXXIII ; letter from DIGOil to the Director General of the Civil Aviation Authority, 18 July 2012,
Exhibit DM‐XXIV ; Letter from the Ministry of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 30
July 2012, Exhibit DM‐XXXV.
81
   Judgment of the Supreme Court of Justice of the Democratic Republic of Congo, 10 December 2010, ninth
sheet, Exhibit DF‐II.


82
   Note from the Minister of Hydrocarbons of the Democratic Republic of Congo to the Government, 18 October
2017, Exhibit DF‐I and Exhibit DM‐LIV.
83
   Response to the Supplementary Brief, 12 June 2018, para. 345‐349.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 34 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

the two‐month period advanced by the Applicant. The other five agreements were approved within
one and five months to two years and seven months. The Applicant's counsel, Maître Kabinda,
considers that: "a reasonable period of time should not exceed six months from the signing of the
production sharing contract. However, practice tells us that the deadline for publication of the
presidential decree may be up to two years in the Democratic Republic of Congo."84 However, the six‐
month assessment of the reasonable period of time is not supported by any doctrine or case law, and
the evidence provided by the Applicant indicates that the practice leads to a time frame that may
exceed two years.

135. The Court of Arbitration will therefore consider the respective claims of the Parties taking into
account the administrative practice in the Democratic Republic of Congo which shows that, at the time
of signing the Contracts, the time for issuing the presidential order had turned out to be up to two
years and four months.

136. From the above it follows that (i) the Respondent has the obligation to do everything possible to
allow the issuance of the presidential order under the conditions provided for by law and (ii) this
obligation must be met within a certain period of time that is in practice up to two years and four
months.85

C. EXECUTION OF THE DISPUTED CONTRACTS

1. Rights arising from the Disputed Contracts

137. The rights resulting from the disputed Contracts are identical. Their purpose, according to their
article 2, is "the attribution by the Democratic Republic of Congo to the “Contractor" of the exclusive
rights of recognition and exploration of hydrocarbons as well as the right to obtain operating
concessions”86 within the limits of an exclusive search and Exploration Area (EEZ) established under
the 2008 Contract for Block 1 of the Albertine Graben and within the framework of the 2007 Contract
for blocks 8, 23 and 24 of the Central Basin.

138. Each disputed Contract includes, on the one hand, an exploration phase of the ZERE consisting
for the "Contractor", of executing a program of petroleum works intended to reveal commercially
exploitable hydrocarbon resources. The duration of this exploration phase is five years renewable
twice, the Applicant being able at its discretion at the end of each five‐year period, to either seek the
renewal of the Exploration License or terminate it.87

139. On the other hand, in the event of discovery of commercially exploitable resources, on the basis
of a report establishing the area in which the deposit may be mined and the commercial character of
that deposit, at the request of the Contractor, the Respondent shall issue an Exploitation license for a
period of 20 years, renewable.88




84
   Counsel Kabinda's Consultation, 15 June 2018, Section 2, last paragraph.
85
   In this regard, the Court of Arbitration considers only contracts concluded prior to the signing of the Contracts
in dispute, that is to say between November 2005 and October 2006 for which the approval order has been
issued no later than 12 March 2008. Two other oil agreements of November 2007 were approved within two
years and seven months, but the order was only published on 18 June 2010 at the same time as the Caprikat
contract. When the rights of the Claimant under the 2008 Contract were reassigned to Caprikat Ltd and Foxwhelp
Ltd, the administrative practice was thus two years and four months.
86
   Article 2 of the disputed contracts, underlining added. Exhibit DM‐VIII and DM‐IX.
87
   Articles 7 and 9 of the Contracts, Exhibit DM‐VIII and Exhibit DM‐IX.
88
   Articles 10.3 and 10.4 of the Contracts, Exhibit DM‐VIII and Exhibit DM‐IX.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 35 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

140. The disputed Contracts are therefore long‐term contracts that include a 15‐year reconnaissance
and exploration period and various operating concessions for at least 20 years each.89

141. The petroleum costs, and in particular the financing of the investments made necessary for the
exploration and exploitation oil works are entirely borne by the Contractor and will be refunded to it
only during the exploitation phase, by attribution of a share of the production of liquid hydrocarbons,
the distribution key between the different entities making up the Contractor being fixed
contractually90

142. The Applicant submits that the Respondent committed a breach in failing to issue the order
approving the disputed Contracts and that it unilaterally and unlawfully breached the 2008 Agreement
by reallocating the rights under this Agreement to a third party. There was a separate examination of
the situation relating to the 2008 Contract (1) and the 2007 Contract (2).

2. The 2008 Contract

143. The 2008 Contract was concluded on 21 January 2008. While the exploration work was authorised
and was in progress, on 5 July 2010, the Respondent informed the Applicant that, following the 2 June
2010 meeting of the Council of Ministers, the closing of the process of licensing. mineral rights to
hydrocarbons on the Albertine Graben had led the Government to choose another association and
that, by order of 18 June 2010, the President of the Republic had approved the Caprikat Contract for
blocks I and II of the Albertin Graben.91

144. The Applicant submits that the Respondent committed misconduct by (i) failing to issue the 2008
Contract Approval Order within a reasonable period of time and (ii) by reallocating Block 1 of the
Albertine Graben to another consortium under of the Caprikat Contract, unilaterally and unlawfully
terminating the 2008 Contract which had been entered into exclusively with the Applicant for a period
of more than 20 years.92

145. According to the Respondent, (i) the 2008 Contract could not produce effects because the
Presidential Order of Approval had not been issued, (ii) the Applicant waived all of its rights under the
2008 Contract in the framework of a transaction and (iii) the 2008 Contract had lapsed "because of
the disappearance of one of the essential elements which conditioned the execution of the contract of
2008 namely the bonus of 2,500,000 USD".93

146. The Court of Arbitration notes that at the time the 2008 Contract was reassigned in mid‐2010,
according to administrative practice (see paragraph 135), the Presidential Order of Approval of the
contract should have been signed and published or at least in the process of being so. The Applicant
had, moreover, carried out, with the authorisation of the administration, the oil works not requiring
this approval. It should be noted in this regard that by inviting the Applicant to pay the signing bonus
by letter of 14 February 2008, the Ministry of Hydrocarbons specified that, given the progress of work
in the Ugandan part of the Graben Albertine, it was committed to activating the exploration‐




89
     Response to the supplementary Brief, 12 June 2018, para 108.


90
   Articles 14 and 15 and 22 of the disputed Contracts, Exhibit DM‐VIII and Exhibit DM‐IX.
91
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 5 July 2010, Exhibit
DM‐XV.
92
   Response to the Supplementary Brief, 12 June 2018, paras 20‐21.
93
   Supplementary Brief of the DRC of 26 April 2018 p. 4.
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 36 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

production work in the area and called on the Applicant to take the appropriate measures,94 following
which, by letter of 25 April 2008, the Minister of Hydrocarbons formally authorised the Applicant to
begin the work of installation of the site in block 1 of the Albertine Graben.95

147. In addition, the Court of Arbitration notes that the President of the Republic did not refuse to
deliver the order approving the 2008 Contract but only refrained from doing so for a period of two
years and three months. Although this period goes well beyond the six‐month period considered
reasonable by the Applicant's consultant, it nevertheless conforms to administrative practice in the
Democratic Republic of Congo so that the non‐issuance of the order at that stage would not be
sufficient on its own to characterise a breach on the part of the Respondent. The Court of Arbitration
notes, however, that no grounds of general interest likely to preclude the issue of the Presidential
Order have been put forward by the Respondent.

148. The Respondent alleges that "there is no fundamental difference between [the dispute with
Tullow and this litigation] as they both bear on the same block 1 of the Albertine Graben, and that
DIGOIL had been chosen over TULLOW, the company CAPRICAT had been chosen to replace DIGOIL"
and emphasises that "the issue of all these disputes was the legal regime of the Presidential Order"
and that "the circumstances in which the Supreme Court delivered its judgment are irrelevant."96

149. The Respondent appears to consider that, as a result of the non‐issuance of the Presidential
Order, the 2008 Contract had no effect, which would have left the award process open so that it could
reallocate block 1 of the Albertine Graben to a third party.

150. The Court of Arbitration notes that the situation of the 2008 Contract considered here differs
from the elements of the case submitted to the Supreme Court in the proceedings that gave rise to its
judgment of 10 December 2010. In fact, the action brought before the Supreme Court is an action for
"annulment of Ministerial Order No. 012 / MIN‐HYDRO / LMO / 2007 and No. 062 / MIN‐ FINANCE /
AMK / 2007 of 17 October 2007 reopening to the exploitation of Block I of the Graben Albertine ",
which was decided jointly by the Minister of Hydrocarbons and the Minister of Finance considering
(i)" the need for the government to exploit the sedimentary basins especially in the Graben Albertine
area, "(ii)" the Government's objectives of revenue maximization and clean‐up of the hydrocarbon
sector ; (Iii) " the irregularities found in the procedure for allocating blocks one and two and in the
signing of the block sharing agreement between the Republic and TULLOW‐HERITAGE‐COHYDRO (CCP)
of 21 July 2006;” and (iv) "urgency and necessity."97

151. In fact, it appears from the documents annexed to the Deloitte Report that the Tullow Contract
was terminated98 and that, in light of the elements of the assessed sovereignly by the President of the
Republic, the continuation of this contract could to be contrary to the interests of the State, the
Albertine Graben being located in the North‐East of the territory of the Democratic Republic of Congo
and extending beyond the border into the territory of Uganda. While discoveries were announced
during the years 2006 and 2007 on the Ugandan side and Tullow Oil became the first oil company in
Uganda, at the time of tensions with the Uganda, the termination of the Tullow Contract for block 1

94
  Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 14 February 2008,
Exhibit DM‐LX.


95
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 25 April 2008,
Exhibit DM‐XIII.
96
   Post Hearing Remarks, 6 August 2018, p. 7.
97
   Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 14 February 2008,
Exhibit DM‐LX.
98
   Judgment of the Supreme Court of Justice of the Democratic Republic of Congo, 10 December 2010, Exhibit
DF‐III.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 37 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

of Albertine Graben was announced.99 This is confirmed by the above‐mentioned letter from the
Ministry of Hydrocarbons dated 14 February 2008, which shows that the latter is keen to advance
work in the Ugandan part of the Albertine Graben.100

152. However, as regards the 2008 Contract no order to reopen the exploration of block 1 Albertine
Graben was issued and no reason of general interest was alleged. None of the elements in the debate
therefore allow us to consider that the conditions for the issue of the presidential order under the law
of the Democratic Republic of Congo have not been met for the 2008 Contract.

153. The fact, as decided by the Supreme Court of Justice of the Democratic Republic of Congo in its
judgment, that the President of the Republic has a discretionary power, does not mean that this power
can be exercised arbitrarily, and it is not for the Court of Arbitration to rule on the validity of the
decision taken by the State to attribute the exclusive rights under the 2008 Contract to another
consortium, but only to seek, in contract law, the effects of that decision on the respective obligations
of the Parties.

154. However, as has been determined in paragraphs 120 and 121 above, the non‐issuance of the
Presidential Order of Approval of the 2008 Contract has the effect of suspending its execution
pursuant to Article 79, paragraph 5, of the 1981 Act, but does not have the effect of releasing the
Parties from the obligations arising therefrom. Consequently, the Parties must be considered to have
been still bound by the 2008 Contract when the State reassigned the exclusive rights resulting from
that contract to a third party, unless there was a cause to terminate the 2008 Contract.

155. The Applicant submits that the termination of the 2008 Contract was only possible with the
mutual agreement of the Parties, basing this on Article 33 of the Decree of 30 July 1888101 which
provides that:

Legally formed agreements have legal force on those who concluded them.

They may be revoked only by mutual consent or for the causes permitted by law.

They must be performed in good faith.

156. It avails itself of the provisions of Article 25 of the 2008 Contract which exhaustively enumerates
the causes of termination as follows:

The Contract may end upon occurrence of one of the following events:

(i) when the Exploration License expires and will not be renewed under DRC law;

(ii) when the Exploitation License has expired or has not been renewed in accordance with legal
provisions;

(iii) for each entity of the "Contractor" in case of voluntary or involuntary withdrawal in accordance
with the provisions of the Consortium Contract;



99
  Deloitte Report, Exhibits in Annex 7, Exhibit 7.1, Hydrocarbons in the Albertine Rift: Opportunities for
Development or Risks of Instability? pp. 29‐30, Exhibit DM‐LVI.


100
    Deloitte Report, exhibits in Annex 7, Exhibit 7.1, Hydrocarbons in the Albertine Rift: Opportunities for
Development or Risks of Instability? p. 30, Exhibit DM‐LVI.
101
    Decree of 30 July 1888, Contracts for Conventional Obligations, (BO, 1888, p. 109), Article 33, Exhibit LEX
DM‐II.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 38 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

(iv) the termination of the contract: the State shall have the right to terminate this contract in the
following cases:

         • If the "Contractor" has seriously breached the execution of the minimum works schedule
         voted for in the Operations Committee under terms of the sub‐period considered;

         • If the "Contractor" seriously contravenes the provisions of the contract

         • If the "Contractor" does not comply with legislation and regulations in force

         • If the "Contractor" goes bankrupt or into receivership.

However, this termination can only take place after formal notice to the "Contractor" by the "DRC".
Following this formal notice, the parties must meet in order to find a solution to the dispute within one
month. If, after this phase of negotiations and explanations, the "Contractor" has not taken measures
to overcome the problem giving rise to the formal notice within three months of the consultation, the
"DRC "will then begin a Contract termination procedure.102

157. The reason given by the Respondent that it chose another candidate is not covered by that
stipulation.

158. In addition, the last paragraph of Article 29 of the disputed Contracts specifies that

The "RDC" guarantees to the "Contractor", to each entity constituting the "Contractor" as well as to
the assignees of the "Contractor" non‐discrimination against them in the application of the laws or
regulations in relation to any other company conducting oil operations in the Democratic Republic of
Congo.103

159. In the absence of any allegation by the Respondent of a public interest ground justifying a refusal
to issue the presidential order, the Applicant thus argues in a relevant manner that the Respondent's
unilateral decision to award the rights it held under the 2008 Contract to a third party constitutes an
"assault" which contravenes the provisions of Article 33 of the Decree of 30 July 1888 and rightly relies
on the case‐law according to which "the judgment which approves the attitude of the buyer resorting
to assault to terminate the agreement which bound it to the seller has misunderstood the nature of
the contractual relations to which article 33 [of the Decree of 30 July 1888] grants legal force, (L’ shi ,
21.4.1972, RJZ, 1973, No. 1, p. 70)."104

160. The Respondent submits, however, that the 2008 Contract lapsed on the ground that it was
rendered ineffective by the Parties for several years. In its supplementary brief, it claims that the 2008
Contract was terminated when the Parties agreed to the principle of offsetting the financial
obligations of the 2008 Contract with those resulting from the 2007 Contract and that such offsetting
became effective on 23 March 2012, when "the DGDRAD confirmed the allocation of the amount of $
2,500,000 paid on 22 March 2008" by the Applicant to the signing bonus of the 2007 Contract. The
2008 Contract was thus deprived of one of its essential elements.105



102
    2008 Contract, Section 25, Exhibit DM‐IX.
103
    Disputed Contracts, Article 25, Exhibits DM‐VIII and DM‐IX. The Court of Arbitration notes in this regard the
speed with which the order for approval of the Caprikat Contract was issued (approximately 1.5 months) while
the Claimant had to wait several years in vain, which constitutes a breach of the guarantee granted by the State.
104
    Katuala Kaba Kashala, annotated Congolese Civil Code. First part. Contracts or conventional obligations.
Editions Batena Ntambua, second edition, Kinshasa, 2009, pp. 58‐60, Exhibit LEX DM‐IV, p. 28, Reply to the
Supplementary Brief, 12 June 2018, para. 134.
105
    Supplementary Brief, 26 April 2018, p.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 39 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

161. The Applicant acknowledges that lapse is a method of dissolving of the contract. It stresses,
however, that this is based not on law but on case law and that the Respondent provides no evidence
that the lapse of the contract is one of the methods of extinguishing obligations recognised by
Congolese law.106

162. The plaintiff also points out that "in Belgian law the case‐law of the Belgian Court of cassation of
Belgium teaches that 'the lapse of an obligation by the disappearance of its purpose presupposes that
it has become definitively impossible to perform its object in kind ' (Lex DM‐VII). The lapse of a contract
due to the 'disappearance of one of these essential elements' is, however, not recognised by Belgian
law."107 The Applicant also notes that the performance in‐kind of an obligation to pay a sum of money
is never definitively impossible and that it was sufficient for the Respondent to establish a new debit
slip for the payment of the signing bonus of the 2008 contract to allow the Applicant to meet this
obligation, so that, according to Belgian law, the 2008 Contract would not lapse due to the attribution
to the 2007 Contract of the signing bonus signature paid by the Applicant for the 2008 Contract.108
The Applicant further claims that it is the Respondent's decision to reassign the rights resulting from
the 2008 Contract to a third party that led to the disappearance of its purpose, on the basis of current
Belgian law, the In fact, the disappearance of the purpose of the 2008 contract was deliberately caused
by the Democratic Republic of Congo which, in so doing, committed a breach incurring its liability. 109

163. The Court of Arbitration notes that, despite its invitations,110 The Respondent has not provided
the evidence, the burden of which falls upon it, of the content of Congolese law with respect to the
lapse. The plea alleging the alleged lapse of the 2008 Contract must therefore be rejected.

164. Nor can the Respondent rely on the fact that a settlement was reached with the Respondent in
which the Respondent waived all rights under the 2008 Contract. It invokes the minutes of 27
December 2010 of the meeting held in the office of the Minister of Hydrocarbons from 9 to 17
December 2010.111 This meeting follows the letter of 21 September 2010 in which the Applicant (i)
declared the unlawful reassignment of Block 1 of the Albertine Graben to a third party and (ii)
requested the cancellation of the Caprikat Contract and the continuation of the 2008 Contract, noting
that it had already invested at least USD 12,550,000 in the execution thereof, and reserved the right
to assert its rights before all the competent authorities. In the same letter, however, it proposed to
negotiate and conclude a settlement agreement under which it would obtain (i) the presidential order
approving the 2007 Contract, (ii) the allocation of a new block 9 in the central and / or another new


106
      Response to the Supplementary Brief, 12 June 2018, paras 453‐456.

107
    Response to the Supplementary Brief, 12 June 2018, para. 458.
108
    Response to the Supplementary Brief, 12 June 2018, paras. 457‐463.
109
    Response to the supplementary Brief, 12 June 2008, paras. 469‐479.
110
    In its communication of 16 July 2018, pursuant to Procedural Order No. 5 of the Court of Arbitration, the
Respondent states that "on the lapse of [the 2008 Contract], the DRC lacked sufficient time to back it up with
documented case law and thus repeated its previous pleas in this respect.” The Court of Arbitration notes that
the Respondent did not seek an extension of the time limit imposed on it by Procedural Order No. 5 and that
this plea was raised by the Respondent at the beginning of the proceedings (response Brief, para 18) and was
the subject of a specific submission, the Supplementary Brief, dated 26 April 2018. The invitation made to the
Respondent, by Procedure Order No. 5 of Court of Arbitration, to provide elements of doctrine and case law
on this issue was therefore only an additional opportunity that was offered to the Respondent to support its
argumentation on doctrine and case in Congolese law so that the Respondent was thus fully able to argue its
case on this issue.

111
   Ministry of Hydrocarbons, Minutes of works on offsetting by the Congolese State in favour of the Divine
Inspiration Group from 9 to 17 December 2010, Exhibit DM‐XXII.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 40 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

Block, Fossé de Borna, and (iii) the return of the sums received by the Respondent for signing bonuses
and HQSE with interest.112

165. The Applicant rightly argues that the meeting of 9‐17 December 2010 focused solely on the
mechanism of "offsetting carried out by the Congolese State" in favour of the Applicant, understood
as a way of extinguishing debts, that is to say to enable the reallocation of sums paid under the signing
bonus (2,500,000 USD) and HQSE (1,500,000 USD) by the Applicant in execution of the 2008 Contract
to the 2007 Contract, only the offsetting between debts of the same nature being possible under
Congolese law. In addition, the minutes are not a contract and a fortiori not a settlement agreement
entailing waiver of its rights by the Applicant. Moreover, it is not signed by the authorised
representatives of the Parties, namely Mrs Brown for the Applicant and the Minister of Hydrocarbons
and the Minister of Finance for the Respondent.113 And if, as the Respondent rightly points out, the
offsetting mechanism became effective on 23 March 2012, resulting in the Applicant meeting its
obligations relating to the payment of the signing bonus of the 2007 Contract,114 the other claims of
the Applicant concerning in particular the investment of 12,550,000 USD granted in petroleum works
under the 2008 Contract or the allocation of a new block in the Central Basin were not discussed and
the order approving the 2007 Contract has not been issued.

166. The Court of Arbitration notes that the evidence before the court effectively shows that the
discussions after the meeting of December 9 to 17, 2010, focused on the implementation of the 2007
Contract and the attribution to that contract of amounts paid under the signing bonus of the 2008
Contract. However, the Respondent provides no evidence that during these discussions the Applicant
relinquished, in a definite and unambiguous manner, its other claims for compensation for the
violation of her rights under the 2008 Contract that she was deprived of. In any event, the Court notes
that one of the essential conditions posed by the Applicant in relation to the issue of the order
approving the 2007 contract was not satisfied while, on 16 March 2012, the Applicant had paid an
amount of 500,000 USD in addition to the compensation set up by the DGRAD.115

167. The Court of Arbitration therefore considers that the Respondent has committed a breach (i) by
failing to issue the Presidential Order approving the Disputed Contracts and (ii) by attributing block 1
of the Albertine Graben to a third party in breach of the stipulations of the 2008 Contract,
dispossessing the Applicant of its exclusive rights under the 2008 Contract without compensation.

3. The 2007 Contract

168. The 2007 Contract was signed on 14 December 2007, conferring on the "Contractor" exclusive
rights of recognition and exploitation of hydrocarbons as well as the right to obtain operating licenses
within the limits of the ZERE, consisting of blocks 8, 23 and 24 of the Central Basin. As noted above,
the signing bonus for these three blocks (US $ 1,000,000 per block) was paid by allocating the sum of
US $ 2,500,000 paid by the Applicant pursuant to the 2008 Contract116 and an additional $500,000
paid on 16 March 2012 by the Applicant.117 Upon the signing of the 2007 Contract, the Applicant
performed the analysis of the technical data for which to access, prior to said signature, the Applicant



112
    DIGOil's letter to the President of the Democratic Republic of Congo, 21 September 2010, Exhibit DM‐XIX.
113
    Response to Supplementary Brief, 12 June 2018, para. 412.
114
    Letter from the General Directorate of Administrative, Judiciary, National, and Participation Revenue
(DGRAD), 23 March 2012, Exhibit DM‐XXXII.
115
    Debit slip No. 322569 for an amount of $ 500,000, 16 March 2012, Exhibit DM‐XXX; Certificate of payment
in the amount of 500 000 USD established by Rawbank SARL, 16 March 2012, Exhibit DM‐XXXI.
116
    Certificate of payment of $ 2,500,000 drawn up by Rawbank SARL 21 March 2008, Exhibit DM‐XII.
117
    Letter from the General Directorate of Administrative, Judiciary, National, and Participation Revenue
(DGRAD), 17 November 2011, Exhibits DM‐XXIX and DM‐XXX.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 41 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

had paid two "compensatory taxes" in the amount of 50,000 USD each.118 The Ministry of
Hydrocarbons invited the Applicant to execute the oil works as of 23 June 2012.119 The Applicant was
then authorized to perform the aeromagnetic and gravimetric acquisition work in August 2012,120 the
analyses corresponding to the end of 2012 and in 2013, thus allowing the updating of existing data
from 1987. This data was presented to experts appointed by the Democratic Republic of Congo in
2013 and 2014.121 However, the President of the Republic did not issue the order approving the 2007
Contract and, on 6 April 2016, nine years after the signature of the contract, the Applicant served
notice on the Respondent to execute the 2007 Contract within 30 days, under pain of commencing
arbitration.122 Following the filing of the Request, the Respondent filed a letter of 18 October 2017 in
which the Minister of Hydrocarbons again asks the Prime Minister to implement the procedure for
issuing the 2007 Contract Approval Order.

169. The Applicant submits that by failing to issue the 2007 Contract Approval Order within a
reasonable time, the Respondent breached its obligations under the 2007 Agreement.123

170. The Respondent claims that the Applicant's action is premature, the President of the Republic
being able at any time to issue the order for the approval of the 2007 Contract. It relies on the decision
of the Supreme Court of the Democratic Republic of Congo of 10 December 2010 which considered in
connection with the Tullow Contract that "the contract raised not yet having begun to produce its
effects, the action of the Applicant is premature and therefore inadmissible."124 The Applicant observes
that "the Supreme Court does not give reasons for the premature action brought by Tullow to bring an
action for annulment and it is not clear why this action to annul the act terminating its contract was
premature."125 The Respondent takes from this that "the condition [of the approval of the contract by
the President of the Republic] has not yet been fulfilled and the action of the Company Tullow is
inadmissible" and that "The Ministry of Hydrocarbons and the Ministry of Finance have no means of
putting pressure on the President of the Republic."126

171. The Court of Arbitration notes that the action underlying the claim brought before the Supreme
Court was an action for annulment of an administrative act (the order cancelling the Tullow Contract)
based on an excess of power of the author of this act. As it stands, it cannot draw any lessons from it


118
    Debit slip No. 312850 for an amount of $ 50,000 of 31 August 2007, Exhibit DM II; Debit Slip for the amount
of $ 50,000 drafted by Rawbank LLC on 20 September 2007, Exhibit DM III ; Debit Slip No. 319291 for an
amount of $ 50,000 from 16 October 2007, Exhibit DM IV; Debit Slip for the amount of $ 50,000 drafted by
Rawbank SARL on 16 October 2007, Exhibit DM V; Certificate of payment of $ 50,000 drafted by Rawbank Ltd.
dated 16 October 2007, Exhibit DM VI.
119
    Letter from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 23 June 2012,
Exhibit DM XXXIII.
120
    DIGOil's letter to the Director General of the Civil Aviation Authority, 18 July 2012, Exhibit DM XXXIV ; Letter
from the Minister of Hydrocarbons of the Democratic Republic of Congo to DIGOil, 30 July 2012, Exhibit DM‐
XXXV.
121
    Letter from DIGOil to the Minister of Hydrocarbons of the Democratic Republic of Congo, 4 December 2012,
Exhibit DM LXVIII ; Letter from DIGOil to the Minister of Hydrocarbons of the Democratic Republic of Congo,
31 January 2014, Exhibit DM LXX, Letter from DIGOil to the President of the Democratic Republic of Congo, 8
May 2014, Exhibit DM LXII ; Letter from DIGOil to the Minister of Hydrocarbons of the Democratic Republic of
Congo, 10 September 2014, Exhibit DM LXXII.
122
    Letter from DIGOil to the Minister of Hydrocarbons of the Democratic Republic of Congo and to the Prime
Minister, 6 April 2016, Exhibit DM‐XXXVIII.
123
    Note from the Ministry of Hydrocarbons to the Government of the Democratic Republic of Congo, 18
October 2017, Parts DF I and DM‐LIV.
124
   Judgment of the Supreme Court of Justice of the Democratic Republic of Congo, 10 December 2010, Exhibit
DF‐III.
125
    Post Hearing Submissions, 30 July 2018, Section 3, page 8.
126
    Post Hearing Submissions, 30 July 2018, Section 2, Fourth Page.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 42 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

in the context of the situation before it, since, as already noted above, unlike the case before the
Supreme Court, the 2007 Contract has not been cancelled and, notwithstanding the failure to issue
the presidential order, the Parties remain bound by the obligations it contains.

172. It should be recalled that, according to the Respondent itself, the oil agreement approval order
should be issued within "reasonable period of time for an investment contract in which the State has
made a commitment". 127It cannot seriously claim that a period of ten years can constitute the
"reasonable period of time" during which the order of the President of the Republic may be issued.
This period is not in accordance with administrative practice in the Democratic Republic of Congo that
the Court of Arbitration has considered above to be around two years and four months.

173. The Court of Arbitration finally holds that the note of the Minister of Hydrocarbons of 18 October
2017128 to the Prime Minister inviting the latter to implement the procedure for issuing the
presidential order approving the 2007 Contract has remained ineffective and, in an attempt to justify
the breach of its obligation under the 2007 Contract, the Respondent cannot rely on dysfunctions in
the administration, because the Ministries of Hydrocarbons and Finance have no means of putting
pressure on the President of the Republic.129 As stated above, the issuance of the approval order is a
state obligation that has not been met.

174. The Court of Arbitration therefore considers that the Respondent has committed a breach in not
issuing the presidential order approving the 2007 Contract within a reasonable time.

D. CONSEQUENCES OF NON‐COMPLIANCE

175. The Applicant is seeking the termination of the disputed Contracts with damages (1) which it has
had assessed by an independent expert (2).

1. Termination of Disputed Contracts with damages

176. The Applicant is requesting the termination of the Disputed Contracts on the basis of Article 82
of the Decree of 30 July 1888 which provides that:

The termination condition is always implied in synallagmatic contracts, in the event that one of the
two parties does not meet its commitment.

In this case, the contract is not automatically terminated. The party in respect of which the
commitment has not been executed has the choice, either to compel the other party to execute the
agreement where it is possible, or to demand termination with damages. The termination must be
sought in court and the Respondent may be granted a time limit depending on the circumstances.130

177. The latter provision therefore lays down the principle of judicial resolution for non‐performance
of contracts and it is not alleged that the Parties derogated from it, as the disputed Contract does not
provide for an ex officio termination clause.




127
    Note from the Minister of Hydrocarbons to the Government of the Democratic Republic of Congo, 18
October 2017, Exhibit DF I and Exhibit DM‐LIV.
128
    Note from the Minister of Hydrocarbons to the Government of the Democratic Republic of Congo, 18
October 2017, Exhibit DF I and Exhibit DM‐LIV.

129
 Post Hearing Submission, 30 July 302018, Section 2, fourth page.
130
  Decree of 30 July 1888, Contracts and Conventional Obligations (BO 1888 PP 109), Article 82, Exhibit LEX
DM‐II.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 43 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

178. The Respondent points out, however, that "the Oil and Gas Contract is not an ordinary contract
that would fully comply with the rules and principles of civil law. As a public service concession, it
contains rules that fall under civil and administrative law. "131 However, it draws no consequences as
to the termination of the Disputed Contracts and it is not alleged that the Respondent thus has the
right to unilaterally terminate the Disputed Contracts for reasons of public interest, but only that the
President of the Republic has a discretionary power for the issuance of the order of approval, so that
the oil agreement would assume the character of an agreement concluded subject to a condition
precedent.132

179. As the Court of Arbitration found that the Respondent had breached its obligations under each
of the Disputed Contracts, the Applicant is entitled to seek termination at the cost of the Respondent
with damages and interest.

180. The Applicant has made the choice, as authorised by Article 82 of the Decree of 30 July 1888, to
request the termination of the disputed Contracts rather than to demand their execution. The
Respondent, meanwhile, wants the Court of Arbitration to take note of its willingness to issue the
presidential order for approval of the 2007 Contract and set a deadline for the performance of the
obligations of the 2007 contract.133 It relies in particular on the letter from the Minister of
Hydrocarbons to the Prime Minister dated 18 October 2017, in which he is asked to implement the
procedure for issuing the presidential order approving the 2007 Contract.

181. The Court of Arbitration notes that the Applicant is rightly availing itself of the fact that the
execution of the 2008 Contract has become impossible given the progress of work in block 1 of the
Albertine Graben.134In addition, concerning the 2007 Contract, it notes that the letter from the
Ministry of Hydrocarbons of 18 October 2017 has had no effect, so that the will of the Respondent to
issue the presidential order of approval of the contract does not translate into reality. The Applicant
cannot therefore be kept indefinitely in the contractual relationship and bear in particular the
resulting structural costs pending the issuance of an order that should have been made several years
ago, and could have been made since the beginning of the Arbitration.

182. It is therefore appropriate to grant the request for termination of the Disputed Contracts at the
cost of the Respondent.

183. The Applicant's claim for damages in addition to the termination of the Disputed Contracts also
appears to be well founded in application of the provisions of Article 82 of the Decree of July 30, 1888
quoted above, as well as those of Article 45 which provide that:

The debtor is ordered, if necessary, to pay damages, either because of the breach of the obligation, or
because of the delay in execution, whenever it fails to show that the execution comes from a foreign
cause which cannot be attributed to it, and that there is no bad faith on his part. 135

184. It is therefore appropriate to grant the Respondent's claim for compensation to the Applicant for
all the damages it suffered, which must therefore be assessed.

2. The right to compensation and the assessment of damages

131
      Response to the Supplementary Brief, 12 June 2018, para. 16
132
      Response to the Supplementary Brief, 12 June 2018, para. 16.


133
    Response to the Supplementary Brief, 12 June 2018, p. 12.
134
    Response to the Supplementary Brief, 12 June 2018, paras. 138‐141.
135
    Decree of 30 July 1888, Contracts or Conventional Obligations, (BO 1888 p. 109), Article 47, Exhibit LEX DM‐
II.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 44 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

185. According to Article 47 of the Decree of 30 July 1888:

The damages and interest due to the creditor are, in general, the loss it has suffered and the gain it
has been deprived of, with the following exceptions and modifications.136

186. Pursuant to this provision, the Plaintiff seeks compensation for the damage it has suffered as a
result of the non‐performance and termination of the disputed Contracts including, on the one hand,
the loss suffered by the Plaintiff including all the expenses it incurred in the Disputed Contracts for a
total amount of USD 19,552,884 and, on the other hand, the loss of profit resulting from the operating
loss for the disputed Contracts in question, assessed at the sum of 597,847,994 USD.

187. The amounts claimed are those calculated by the two independent experts137 of the Deloitte
Group, Mr Robin G. Bertram and Mr Anthony Charlton, who have conducted out two studies leading
to the filing, on the one hand, of a technical report (the "Bertram Report ")138 in which the petroleum
resources of blocks 8, 23 and 24 of the Central Basin and block 1 of the Albertine Graben were
evaluated and, secondly, a financial report (the "Charlton Report").139 to estimate the economic loss
suffered by the Applicant by determining the market value of each of the projects relating respectively
to block 1 of the Albertine Graben and to blocks 8, 23 and 24 of the central basin of which the Plaintiff
was deprived, and the expenses incurred and the payments made by the Plaintiff under the 2008
Contract and the 2007 Contract, distinguishing between those which would have been incurred as
part of a normal conduct of the activities and those incurred in practice due to a breach by the
Respondent of its contractual obligations.140

188. The causal link between the fault upheld by the Court of Arbitration and the alleged damage is
sufficiently characterised, the non‐issuance of the presidential order while the conditions required by
Congolese law had been met having the direct effect of causing the Applicant a loss resulting from the
expenses incurred for the performance of the Contracts in question and from depriving it of the
expected gains from this execution. This direct causal link is, moreover, not contested by the
Respondent, which, on the other hand, denies the certainty of the loss of profit.

189. For the reasons set out below, the Court of Arbitration considers that the loss suffered by the
Applicant is a definite loss, current with respect to the loss suffered, and future with respect to the
loss of profit, and it must ensure that the realisation of the latter is sufficiently probable and not
hypothetical, if it is to be compensated.

(a) The loss of earnings


136
      Decree of 30 July 1888, Contracts or Conventional Obligations, (BO 1888 p. 109), Article 47, Exhibit LEX DM‐
II.
137
    Although hired by the Applicant, Messrs Bertram and Charlton each intervened as independent expert: Expert
report of Robin G. Bertram (Deloitte), 29 March 2018 and its translation into French; Expert Report by Robin G.
Bertram (Deloitte), 29 March 2018, para. 1.2, Exhibit DM‐LVII; Anthony Charlton (Deloitte) Expert Report, 30
March 2018, para. 1.2, Exhibit DM‐LV. At the beginning of his examination at the Hearing, Mr Charlton further
confirmed to the Court of Arbitration that (i) his duty as an expert was to inform the Court of Arbitration on the
technical aspects of the dispute in his area of jurisdiction and that this duty exceeded any obligation he may
have towards the Claimant and (ii) although, according to the law of the place of arbitration and Article 1467 of
the French Code of Civil Procedure ‐ which provides: "The Court of Arbitration may hear any person. This hearing
takes place without taking an oath"‐ he is not obliged to take an oath, and his expert testimony must be
independent and impartial.
138
    Expert report of Robin G. Bertram (Deloitte), 29 March 2018 and its translation into French, Robin G.
Bertram's Expert Report (Deloitte), 29 March 2018, Exhibit DM‐LVII
139
    Anthony Charlton Expert Report (Deloitte), 30 March 2018, Exhibit DM‐LV; attachments to the Anthony
Charlton Expert Report (Deloitte), Exhibit DM‐LVI
140
    Anthony Charlton (Deloitte) expert report, 30 March 2018, para. 1.13, Exhibit DM‐LVI.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 45 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

190. The Respondent concedes that the damage suffered by the Applicant is direct but contests its
certain character, considering that it was only possible and alleging that what is to be compensated is
not the profit that the Applicant could have gained but rather the loss of opportunity to earn it. It
would thus be up to the Court of Arbitration to determine the fraction of the damage corresponding
to the loss of opportunity on the basis of two elements: (i) the existence of a serious chance of success
and (ii) the seriousness and irreparable nature of the opportunity lost. On the first point, it points out
that the reserves identified by the Bertram Report were only probable reserves and not recoverable
reserves, which led it to express reservations as to the economic value of those reserves. On the
second point, it takes advantage of the fact that the President of the Republic may at any time approve
the 2007 Contract by ordinance, so that the chance of making a gain would not be irretrievably lost.141

191. The Respondent thus disputes the definite nature of the loss of profit and considers that the
Court of Arbitration should take into consideration only the lost opportunity to make that profit. It is
therefore up to the Court of Arbitration to determine the nature of the loss suffered by the Applicant.

192. A loss must be regarded as simply contingent, able to be compensated for the loss of opportunity,
when its occurrence is subject to an event that is not certain, in which case the damage would be
compensable as long as the probability that the expected event occurs is high.

193. In the case at hand, the Court considers that the event likely to trigger operations, and thus to
allow profits to be made, is the issue of operating permits. As the Court of Arbitration noted in
paragraph 139 above, in accordance with the provisions of Articles 10.3 and 10.4 of the Disputed
Contracts, the Respondent was under an obligation to issue operating permits in the event of
discovery of commercially exploitable resources. The issuing of such permits is therefore not possible,
but constitutes a definite and direct extension of a current state of affairs that can be observed
immediately, and thus constitutes a certain loss that could be compensated provided that the future
favourable event is not just virtual or hypothetical.

194. The Court of Arbitration must thus ensure that the discovery of commercially exploitable
resources likely to permit exploitation is of a non‐hypothetical nature and sufficiently probable to
justify compensation for this loss.

195. First, it notes that the Applicant has demonstrated its ability to carry out oil operations as part of
the work that it has carried out in execution of the disputed Contracts. Responding to the questions
of the Court of Arbitration at the hearing, the Applicant further indicated that it had retained a 5.87%
interest in Block III of the Albertine Graben, the exploration of which was conducted by the oil giant
Total142 and was active as a petroleum block operator, particularly in the Central African Republic. The
likelihood that the Applicant will be able to carry out the oil prospecting operations and, if necessary,
to mobilise a "giant" in the sector for the exploitation if necessary, seems thus sufficiently proven and
has not challenged by the Respondent. The Court of Arbitration notes that the preamble of the
Disputed Contracts states, as applicable, that the Applicant or the consortium of which it is one of the
entities has demonstrated its technical and financial capacity in oil exploration and production.143




141
    Response to the Supplementary Brief, 12 June 2018, paras. 46‐50. In this regard, the Court of Arbitration
first notes that it granted the request for termination of the 2007 Contract at the exclusive cost of the
Respondent and that it follows that the Claimant has seriously and irretrievably lost the opportunity to make
the expected gains under the 2007 Contract. In addition, the same applies to the 2008 Contract for which the
exclusive rights of the Respondent have been reassigned to a third party.
142
    See also, Deloitte Report, Exhibits in Annex 7, Exhibit 7.1, Hydrocarbons in the Albertine Rift: Opportunities
for Development or Risks of Instability? p. 32, Exhibit DM‐LVI.
143
    2007 Contract, p. 3, Exhibit DM‐VIII; 2008 Contract, p. 4, Exhibit DM‐IX.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 46 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

196. Regarding the probable and non‐hypothetical nature of discoveries of exploitable resources in
view of the probable and unproven nature of the reservations highlighted by the Bertram Report
alleged by the Respondent, the Court of Arbitration notes that Mr Bertram has:

(i) adopted a probabilistic approach described in appendix 10 of the Bertram Report leading it, as is
the custom in the oil industry, to evaluate on the basis of scientific data the petroleum potential of
the blocks concerned according to three scenarios: the low scenario (P90), the best scenario (P50) and
the high scenario (P 10), which correspond respectively to 10%, 50% and 90% probabilities that the
volumes of oil extracted will be equal to or higher than estimates, so that the estimates are thus
minimum estimates;144

(ii) applied the success factors to each of the three scenarios taking into account, on the one hand, the
geological success chances of 0.23 for blocks 8, 23 and 24 of the Central Basin and 0.40 for the block
1 Albertine Graben based on an estimate of the hydrocarbon source rock quality, the capacity of
hydrocarbon to migrate to the appropriate rock reservoir and relative trapping and containment
properties of the reservoir rock145 and, on the other hand, chances of commercial success of 0.72 for
blocks 8, 23 and 24 of the Central Cuvette and 0.76 for block 1 of the Albertine Graben based on the
economic viability, technology and quality of the development scenario, the multiplication of the
factors of chance of geological success and chance of economic success resulting in an overall chance
of success of 0.16 (i.e. a rate of 16%) for blocks 8, 23 and 24 of the central basin and 0.30 (a rate of
30%) for block 1 of the Albertine Graben;146

(iii) took into account the economic parameters of the oil industry that were attributed to the
estimated oil revenues, namely, operating costs, the cost of shifting oil on the market, capital
investment oilfield and reclamation costs;147

(iv) adopted, on the basis of the best scenario, potential "not risky" resources from projected crude
oil resource volumes of 477 MMbbl for blocks 8, 23 and 24 of the central basin and 159 MMbbl for
block 1 of the Albertine Graben representing respectively a gross revenue of $ 44,694,000,000 ($
44,694 billion) and $ 14,240,000,000 ($ 14,240 billion) of which $ 25,719,000,000 ($ 25,719 billion)
and $ 4,713,000,000 ($ 4.713 billion) and potential "risky" resources taking into account success rates
of 16% and 30% previously estimated, leading it to estimate the Applicant's share of 44.5 MMbbl and
15.4 MMbbl respectively representing, for the Applicant, a net income of 4.115.000.000 USD (4.115
billion) and 1.414 .000.000 USD (1.414 billion).148

197. Regarding the Central Basin, the Respondent, " while recognising, the geological and geophysical
nature of the work undertaken in blocks 8, 23 and 24 of the Central Basin, and 1 of the Albertine Graben
is likely to allow the identification of oil resources, reserves as to their quantity, and their recovery rate,
in the absence of appraisal drilling and development. "149


144
    Anthony Charlton Expert Report (Deloitte), 30 March 2018, para. 4.38, Exhibit DM‐LV; Expert report by Robin
G. Bertram (Deloitte), 29 March 2018, tables under paragraph 2.2, Exhibit DM‐LVII.
145
    The Court of Arbitration notes that this rate of geological success makes it possible to take into account, in
particular, the possibility raised by the Respondent in the Hearing that the possibility of drilling leading to a dry
well could not be ruled out. The possibility of a dry well does not preclude the possibility that during the ZERE
exploration period other drilling could lead to the discovery of commercially exploitable resources leading to the
issuance of an exploitation permit.

146
    Expert Report by Robin G. Bertram (Deloitte), 29 March 2018, paras. 5.1 to 5.38, Exhibit DM‐LVII.
147
    Expert Report by Robin G. Bertram (Deloitte), 29 March 2018, Section 7, paras. 7.1 to 7.26, Exhibit DM‐LVII.
148
    Expert Report by Robin G. Bertram (Deloitte), 29 March 2018, Section 5, para. 2.5, Exhibit DM‐LVII.
149
    Supplementary Brief, 12 June 2018, para 2 5. The Respondent states that "after a first exploratory drill which
gives indications on the area and presents geologically and commercially interesting data (sic), several other
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 47 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

198. It emphasises that, in view of the oil work undertaken in the Central Basin which did not go
beyond the stratigraphic drilling intended to proceed with the geological reconnaissance of a basin by
the identification of the underlying formations, " it must be concluded that the hydrocarbon reserves
are [...] still at the resource stage, the quantity of which remains to be confirmed."150 The Court of
Arbitration notes that the Respondent does not dispute the volume of probable reserves adopted by
Mr Bertram or the success rate of 16% that he applied to them, considering instead that this expert
was careful "in not adopting the higher assumption to reflect the fact that some of the oil is not likely
to be recovered."151 The likelihood that hydrocarbon resources in the Central Basin are exploitable is
thus established and cannot be considered hypothetical.

199. Concerning Block 1 of the Albertine Graben, the Respondent indicates that the company Oil of
DRC, a new operator on behalf of the companies Caprikat and Foxwhelp, undertook the seismic work
and declared in the press that it had discovered probable reserves of 3,000 billion barrels.152 The
minutes of the meeting held on 15 August 2014, between the representatives of the Ministry of
Hydrocarbons and Oil of DRC, state that:

During the [Combined Operating Committee of 8 April 2014, Oil of DRC (" OofDRC ")] had submitted to
the Ministry of Hydrocarbons a detailed report on the results of two (2) seismic acquisition campaigns
carried out on Block I and II. On this occasion, OofDRC also informed the Ministry of Hydrocarbons of
the findings indicating the identification of seven Prospects and three Leads with an estimated value
of 1.609.58 Mldbbl for the Prospects and of 1.284.43 Mldbbl for the Leads, which makes an
approximate total of 2,900 Mldbbl (OIIP), precisely reported by Reuters.153

200. The Court of Arbitration notes that, although this estimate of the "probable reserves" which
constitute "non‐risky data" relates to blocks 1 and 2 of the Albertine Graben, they are at a much higher
level than that adopted by the Bertram Report which for block 1 alone is 159 billion barrels under the
assumption of the best scenario and 451 billion barrels under the assumption of the high scenario. It
also notes that the Respondent itself acknowledges that Mr Bertram was cautious in not adopting the
highest assumption.154 The probability that the hydrocarbon resources of block 1 of the Albertine
Graben are exploitable is thus established and has a non‐hypothetical character.

201. More generally, the Bertram Report notes that "risk is a subjective measure and may vary
depending on the evaluator of the qualified reserves. For this reason, non‐risky data is commonly
presented in reserve reports."155

202. The Court of Arbitration notes that the Respondent finds "the production of another expert report
inappropriate, as the parties and the court may indeed draw their own conclusions from the technical
elements contained in the Deloitte report."156 It also notes that the Respondent has chosen not to hear


appraisal drillings are carried out to circumscribe the extent of the reinforced deposit. Only then is the effect of
the appraisal drilling encashed, that is to say the extraction of the hydrocarbons from the subsoil.
(Supplementary brief, June 12, 2018, para 28).
150
    Response to the Supplementary Brief, 12 June 2018, paras. 24 to 26.

151
      Response to the Supplementary Brief, 12 June 2018, para. 27.

152
    Response to the Supplementary Brief, 12 June 2018, paras. 31 to 34.
153
    Minutes of the Eighth Extraordinary Meeting of the Operations Committee of the Albertine Graben Blocks I
and II CPP, 15 August 2014, Exhibit DM‐L.
154
    Response to the Supplementary Brief, 12 June, 2018, para.23.

155
      Expert Report by Robin G. Bertram (Deloitte), 29 March 2018, para .2.6, Exhibit DM‐LVII
156
      Response to the Supplementary Brief, 12 June 2018, para. 23.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 48 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

from its own experts and, in particular, from the experts of the Ministry of Hydrocarbons who have all
the technical elements and analytical resources that enable them to contradict or nuance the analyses
of the Bertram Report and provide the Court of Arbitration with their own estimate of the risk of
success. The Respondent therefore does not submit to the Court of Arbitration any concrete
assessment element enabling it to question the success rates of 16% for the Central Basin blocks and
30% for the Albertine Graben block 1 adopted by the Bertram report which, undisputed by the
Respondent, on the other hand appear to be based on scientific and technical elements and a serious
analysis consistent with practices in the oil industry.

203. The Court of Arbitration therefore finds that the uncertainty of the probable nature of the
reserves does not seem under‐ estimated and has been largely taken into account by the Bertram
Report. The probable and non‐hypothetical nature of exploitable resources has thus been established
and, therefore, the Bertram Report has been able to provide a sound technical basis for the long‐term
evaluation of the Charlton Report.

204. The Charlton Report estimates the economic loss suffered by the Applicant by determining, on
the one hand, the market value of each of the projects relating respectively to block 1 of the Albertine
Graben (the "Albertine Project") and to blocks 8, 23 and 24 de la Central Basin (the "Basin Project"),
which the Applicant was deprived of because of the Respondent's breach of its contractual obligations,
and, on the other hand, the expenses incurred and the payments made by the Applicant in connection
with the 2008 Contract and the 2007 Contract, distinguishing between those that would have been
incurred as part of normal business conduct and those incurred as a result of the Respondent's non‐
compliance with its contractual obligations.157

205. It has applied the discounted cash flow method ("DCF"), which is a recognised and commonly
used method in the world of finance for the evaluation of projects and companies, excluding, on the
one hand, the analogous approach based on the substitution principle that a prudent investor would
not pay more for an asset than the cost of an equivalent asset with the same utility because of the
lack of public information available on such transactions and, on the other hand, the asset approach
which amounts to separately estimating the various assets, divisions or subsidiaries of the company
and subtracting the value of the net debt which is more suitable for the valuation of a holding company
or a property company but does not make it possible to take intangibles (goodwill) into account. It
reiterates in this respect that it does not seek to estimate the value of the Applicant as such but the
value of the Albertine Project and the Basin Project. The DCF method estimates the value of an asset
based on the cash flows generated over the life of the project, discounted at the average rate of return
to bring the net value of the project back to the valuation date selected, 31 December 2017.158 The
application of this method is not criticised by the Respondent which points out that "the reports are
structured in accordance with international standards"159 In this case, with respect to the assessment
of future losses and a long‐term project, it appears to be the most appropriate method.

206. Mr Charlton then conducted his analysis in four main stages, summarised in paragraph 4.49 of
the Charlton Report as follows:

(i) determination of income (volume of oil extracted in MMbbl x average annual price of BRENT on the
basis of discounted price forecasts as at 31 December 2017) to be taken into account from the
elements corresponding to the three "no risk" scenarios of the Bertram report;

(ii) deduction of Royalty and Profit Oil as provided for in the Disputed Contracts;


157
      Anthony Charlton (Deloitte) Expert Report, 30 March 2018, para. 1.13, Exhibit DM‐LV.

158
      Anthony Charlton (Deloitte) Expert Report, 30 March 2018, paras. 4.20 to 4.24, Exhibit DM‐LV.
159
      Reply to the Supplementary Brief , 12 June 2018, para. 23.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 49 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

(iii) deduction of costs including the economic parameters related to the oil industry taken into
account by the Bertram Report, contractual payments to be made by the Applicant (bonuses and
contributions) and fixed and structural costs that were not taken into account by Mr Bertram;

(iv) 16% for the Basin Project and 30% for the Albertine Project included in the Bertram Report and a
discount factor of 18.8%.

207. The Applicant's loss of earnings corresponds to its share in the value of each of the projects and
was evaluated on the basis of the weighted average of the values determined under the high, best
and low scenarios in a proportion of 30%, 40 % and 30% respectively (Swanson average).The
Applicant's share calculated by Mr Charlton amounts to $ 230.2 million as at December 31, 2017 for
the Basin Project and $ 361.5 million for the Albertine project individually. The combined value of the
Albertine Project and the Basin Project estimated at US $ 597.8 million is nevertheless greater than
the sum of the individual values above because of the economies of scale which make it possible to
allocate half of the fixed or structural costs to each project.160 This approach is consistent with practice
in the oil sector, and is not disputed by the Respondent.

208. The Applicant points out that Mr Charlton compared the price of the barrel adopted for his
assessment of the loss of earnings ‐ USD 1.27 per barrel ‐ with the price per barrel adopted for the
recent sale by Tullow Oil to Total E & P Uganda BV of its interest in blocks 1, 1 A, 2 and 3A on the
Ugandan side of the Albertine Graben basin, the price of this transaction having been calculated on
the basis of a barrel at 3.48 USD,161 so that the calculation of the loss of earnings on the basis of a price
of $ 1.27 is quite prudent and reasonable. It also relies on the opinion of Philip Dimmock, who
specializes in oil valuation162, who considers that the Charlton Report (i) takes negative values for the
three blocks of the Central Basin, which lowers the averages, whereas negative values do not usually
appear in the calculation of averages,163 (ii) adopts a 40% success rate for block 1 of the Albertine
Graben while it is already established that the percentage of success varies between 86 and 87% for
the blocks of the Albertine Graben located in Uganda164 and (iii) uses a discount rate of 18.8% while
the usual rate in the oil industry is 15%.

209. The Respondent, on the other hand, reiterates with respect to the calculation of the loss of profits
the comments it made concerning the probable nature of the reservations and underlines that "the
expert was rightly cautious" concerning the costs because "they must be estimated taking into account
the fact that there was no exploration and exploitation except the aeromagnetic and gravimetric
campaigns."165 It argues:

Ultimately, the figure of 597.8 million USD is subject (sic) to change down upwards, following other
evaluation drilling and development work to be carried out and expenses, costs and expected
operational risks.166

210. The Court of Arbitration notes, moreover, that the three points raised by Mr Dimmock and
reported in paragraph 209 above may explain why the initial claims of the Applicant were much higher

160
   Anthony Charlton (Deloitte) Expert Report, 30 March 2018, paras. 4.69 to 4.77, Exhibit DM‐LV.
161
    Letter from Mr Philip Dimmock, 30 April 2018 Exhibit DM‐LVIII and its free translation in French, Exhibit DM‐
LIX.
162
    Letter from Mr Philip Dimmock, 30 April 2018 Exhibit DM‐LVIII and its free translation in French, Exhibit DM‐
LIX.
163
    The calculation of the Swanson mean for the three blocks of the Central Basin does show negative values
(Charlton Report , para. 4.73).
164
    Although not stated, the Court of Arbitration notes that this is the percentage of geological success and not
the percentage of success that is 30%.
165
    Response to the Supplementary Brief, 12 June 2018, paras. 36 to 45.
166
    Response to the supplementary brief, 12 June 2018, para. 47.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 50 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

than those adopted by Mr Charlton. The quantification of its request was reduced by the Applicant
after it was able to see the first analyses of its consultant and then during the communication by the
Applicant of the Charlton Report. The Court of Arbitration has thus found no concrete evidence to
allow it to criticise and deviate from Mr Charlton's evaluation by justifying it in any way other than
arbitrarily.

(b) The loss suffered

211. Mr Charlton has assessed the expenses incurred by the Applicant under the Disputed Contracts
at $ 19,552,884, the list of each expense borne by the Applicant being contained in Annex 13 to the
Charlton Report. These expenses include all the contractual and operational expenses taken into
account in the calculation of the loss of earnings, so that they could be maintained in the calculation
of the loss without risk of double compensation and the expenses incurred in the framework of the
dispute.167 The expert was provided, for each expense, with (i) proof that the expense is related to the
disputed Contracts, (ii) the invoice and (iii) the proof of payment, listed in Annex 2 of the Charlton
Report. He then classified the expenses into two categories: (i) so‐called "Level I" expenditures, for
which he obtained an invoice and proof of payment, and was able to establish that the expenditure
incurred under the Albertine Project of the Basin Project, amounted to 18,690,786 USD and (ii) the so‐
called "Level II" expenses, for which he received an invoice or proof of payment and was able to
establish a link with the disputed Contracts, come to 862.098 USD.168 This latter category takes into
account the time elapsed, the economic environment and the legal environment in which the
Applicant operated at the launch of the projects.169 He applied a conversion rate in USD when the
expense was denominated in another currency170 and an interest rate based on an annual interest mix
to determine the value of the expenses incurred by the Applicant as of 31 December 2017.171

212. The Respondent relies on the wisdom of the Court of Arbitration for the assessment and
authenticity of Level I expenditure evidence, and on the other hand considers that Level II expenses
should be rejected, any expense that is not documented on the basis that the payment method in the
DRC is in cash, without trace of payment, not able to be taken into account and to be discarded.172

213. The Applicant emphasises that "if Level II expenditures do not meet the applicable standards
within the Deloitte Group to adopt them in Level I, it is apparent from Annexe 13.12 of the report by
the expert Charlton (DMLV) that the reality of such expenditure is sufficiently established in relation to
applicable law by the production for each of these expenses of an invoice or proof of payment in
connection with the 2007 and 2008 contracts" and that "numerous expenses for a total amount of
greater than US $ 6 million, are not documented by an invoice or proof of payment because of the
economic reality in the Democratic Republic of Congo" and "were rejected by the expert Charlton " so
that "the actual amount of the loss suffered by [the Applicant is] well above the amount calculated by
the expert Charlton".173

214. The Court of Arbitration notes, first, that Mr Charlton rejected numerous expenses as not
sufficiently related to the Disputed Contracts, the Applicant's claims in this regard having been initially


167
    Report by Anthony Charlton (Deloitte), 30 March 2018, para. 5.2, Exhibit DM‐LV.
168
    Report by Anthony Charlton (Deloitte), 30 March 2018, Table 5.5 under paragraph 5.87, page 59, Exhibit
DM‐LV.
169
    Report by Anthony Charlton (Deloitte), 30 March 2018, paras. 5.4 to 5.9, Exhibit DM‐LV.
170
    Report by Anthony Charlton (Deloitte), 30 March 2018, para 5.10, Exhibit DM‐LV.
171
    Report by Anthony Charlton (Deloitte), 30 March 2018, paras. 5.10, DM‐LV Part.
172
      Response to the Supplementary Brief, 12 June 2018, paras. 52 to 54.


173
      Response to the Supplementary Brief, 12 June 2018, para. 266‐271.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 51 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

quantified at US $ 23,882,537.174 In addition, the Respondent does not deny being liable for the loss
incurred in respect of Level I expenses. Having examined the relevant expenses and questioned Mr
Charlton at the hearing, who confirmed that he had received and verified all the invoices, the evidence
of payment and the contracts relating to the expenses incurred detailed in appendices 13.1 to 13.12
to his report, the Court of Arbitration considers that all these Level I expenses are clearly established
as being actually borne by the Applicant in connection with the Contracts in question, so that they
must be included in the loss suffered.

215. With respect to Level II expenses, the Respondent was able to challenge each of the expense
items selected by the Expert in Annex 13.12. These expenses relate to certain geoscience studies,
consulting fees, marketing expenses, travel expenses, accommodation expenses and legal expenses
related to the litigation. Mr Charlton described the evidence available to him which showed that in
each case he had either an invoice or proof of payment and was able to establish a link with the
Disputed Contracts. The Respondent was thus in a position to criticise each expense, item by item,
and refrained from doing so, limiting itself to a critique of principle without any real evidence.

216. The Court of Arbitration therefore considers that Level II expenditures are sufficiently
documented and should be included in the loss incurred.

217. Accordingly, the Respondent must pay the Applicant the sum of USD 597,847,994 in
compensation for the loss of profit resulting from the operating loss for the Disputed Contracts and
USD 19,552,884 for the expenses incurred by the Applicant in the context of the Disputed Contracts.

E. COSTS OF ARBITRATION

218. The Applicant considers that the Respondent should be ordered to pay the full costs and expenses
of the Arbitration amounting to US $ 2,043,972.21 plus interest at the calculated rate of return on 20
year Treasury bonds plus 2% from the date of the award until the full payment date.175 The
Respondent, for its part, relies on the wisdom of the Court of Arbitration stating that it "can only bear
the costs for which it is actually accountable."176

219. In accordance with Procedural Order No. 5 of 2 July 2018, the Parties submitted their quantified
claims for the reimbursement of the costs incurred in their defence and the supporting documentation
of these costs.

220. The Court of Arbitration will determine below the rules applicable to the issue of the costs of the
arbitration (1) before deciding to which Party the payment is due or in what proportion it is shared
between them (2).

1. The rules applicable to the costs of the arbitration

221. In accordance with Rule 37.4 of the Regulations,

The final award of the Court of Arbitration shall settle the costs of the arbitration and decide to which
part the payment is due or in what proportion it is shared between them.

222. According to section 37.1 of the Regulations,




174
      Terms of Reference, 29 August 2017, para. 74
175
      Comment Note on Refund of Fees and Cost of Arbitration, 31 August 2018, page 10.

176
      Response to the Supplementary Brief, 12 June 2018, para 58.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 52 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

The costs of the arbitration include the fees and expenses of the arbitrators and the administrative
costs of the ICC determined by the Court, in accordance with the calculation tables in force at the time
of the commencement of the arbitration, the fees and expenses of the Experts appointed by the Court
of Arbitration and the reasonable awards made by the Parties for their defence in the course of the
arbitration.

223. Article 37.5 of the Regulations further specifies that:

When ruling on costs, the Court of Arbitration may take into account the circumstances that it
considers relevant including the extent to which each party has conducted the arbitration expeditiously
and effectively in terms of costs.

224. It follows from the above‐mentioned provisions of Articles 37.4 and 37.5 of the Regulations that
the Court of Arbitration has a wide margin of assessment as to the apportionment of the expenses of
the arbitration.

225. This margin of assessment is not governed by any mandatory legislative provision of the place of
arbitration that the Court of Arbitration is required to apply, or by any contractual stipulation that
would modify or derogate from the aforementioned provisions of the Regulations.

226. In exercising its discretion, the Court of Arbitration may take into account, in particular, two
generally accepted approaches in this respect, one allocating costs according to how each Party
prevailed upon it in its claims, the other considering that each Party should bear the burden of its own
costs. In addition, the Court of Arbitration may have a different approach to the costs set by the Court,
on the one hand, and for defence costs, on the other. In fact, while the former are determined by the
Court regardless of the Parties according to the table of calculation, the latter depend on the plea they
submit for their defence, and only those which are reasonable are covered by 37.1 of the Regulations
as being eligible for recovery. That distinction may, moreover, be compared, in French proceedings of
the place of arbitration, with the difference between costs, on the one hand, and irrecoverable costs,
on the other.

2 The distribution of the costs of the arbitration

227. The Court of Arbitration shall successively consider the costs fixed by the Court (a) and the
reasonable costs incurred by the Parties in their defence in the arbitration.

(a) Costs set by the Court.

228. By agreeing to comply with the ICC Arbitration Rules in the Disputed Contracts, the Parties have
agreed to bear the risk of the Court's provision for arbitration costs, i.e. the fees and expenses of the
Court of Arbitration as well as the administrative costs of the ICC that can be estimated on the basis
of the total amount of the applications and the calculation table applicable at the time of the
commencement of the Arbitration. The Court of Arbitration therefore considers that the costs fixed
by the Court should be apportioned according to the manner prevailed upon by each party in its
claims.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 53 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

229. In this case, the arbitration provision was calculated on the basis of a disputed amount of USD
617,400,878177 and its amount was set by the Court at USD 760,000 which was paid in full by the
Applicant.178

230. The Court of Arbitration holds that the Applicant has prevailed in all its claims, including the
amount of the damages sought on the basis of which the provision for arbitration was calculated, even
though its initial claims were at a much higher level of 5 billion US dollars, so the decrease in claims
did not affect the calculation of the provision.

231. The fees and expenses of the members of the Court of Arbitration and the administrative
expenses of the ICC were fixed by the Court at its session of 25 October 2018 at the sum of 691,437
EUR.179

232. As these costs were borne in full by the Applicant, the Respondent must reimburse the Applicant
the amount of USD 760,000 which it has advanced.

(b) The costs incurred by the Parties in their defence

233. In its Observation Note on costs sent to the Court of Arbitration on 31 August 2018, the Applicant
submits fees for a total amount of USD 2,043,972.21, broken down as follows:

(a)      provision for arbitration costs   $ 760,000.00

(b)      room booking fees                 $ 5,238.68

(c)      interpreting fees                 $ 9,911.96

(d)      legal counsel fees                $ 648,272.71

(e)      technical advisory fees           $ 620,548.86

234. The Respondent's letter of 15 September 2018 shows fees for a total amount of USD 160,500
broken down as follows:

(a) lawyers’ fees                                            150,000 USD

(b) travel and living expenses (Conference No. l)            7.500 USD

(c) entertainment and subsistence costs (Hearing)            3.000 USD

235. The Court of Arbitration will consider whether the categories of costs for which reimbursement
is claimed are recoverable before determining those that may be considered reasonable and allocate
them among the Parties.

236. The costs that can be claimed. In addition to the costs fixed by the Court, i.e. the fees and
expenses of the arbitrators and the administrative costs of the ICC, pursuant to Article 37 of the Rules,
the Parties are obliged to claim under the Rules any reasonable costs incurred in their defence "on the
occasion of the arbitration". It is generally considered that the costs incurred by the parties in their

177
    The financial table of 16 July 2018 shows that the arbitrage provision has been revalued on the basis of a
disputed amount of USD 617,400,878. The fact that the claim was initially quantified at USD 5 billion and then
at USD 2 billion before being reduced to USD 617,400,878 after the disclosure by the Plaintiff of the Charlton
Report, therefore had no impact on the amount of the provision.
178
    Financial Table of 14 September 2018.
179
    Financial Table of 29 October 2018.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 54 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

defence include counsel's costs and outgoings of the parties and their counsel for hearings and
meetings, the cost of experts hired by the parties, witnesses, translators and interpreters, including
their travel and subsistence expenses for hearings or meetings with counsel. In addition, the costs of
arbitration also cover the costs incurred for the organisation of the hearing, including stenotyping and
room booking fees for the hearing and related services.

237. The Court of Arbitration notes that the costs submitted by the Parties fall within the above‐
mentioned cost categories and may be considered recoverable.

238. The Court of Arbitration notes, however, that the Applicant's legal fees include, among others,
the fees of two specialised oil law and oil industry advisors in Africa, Stacey Kivel and Ian Levit, for
respective amounts of USD 189,486,71 and USD 19,129.09.180

239. Mrs Stacey Kivel, the Applicant's usual counsel, was present at the hearing, and her services are
the subject of three invoices for respective amounts of 59,336.71 USD, 85,825.00 USD and 44,325.00
USD.181 However, the first two invoices have been taken into account by the Deloitte Report as Level
II expenditure which the Court of Arbitration has included in the calculation of the loss incurred. The
Applicant therefore has no grounds to request the reimbursement of these two invoices for the costs
of the arbitration and, consequently, only the sum of 44,325.00 USD will be taken into account.

240. Mr Ian Levit did not appear in the procedure and the Applicant gives his address as address of
service. 182The Court of Arbitration notes that invoices from this counsel between 28 April 2017 and
28 February 2018 are included in Level II expenses for a total amount of $ 19,242 and that the 28
March 2018 invoice for an amount equivalent to 19,129,09 USD is a pro forma invoice for "work done
‐ legal advice ICC Arbitration Divine Inspiration Group (Pty) Ltd. vs the Democratic Republic of Congo
with (ref. 22370 / DDA) ‐ monthly retainer.” The Court of Arbitration considers that this pro forma
invoice is not accompanied by any information enabling it to assess the merits of the payments made,
so that this amount will not be retained.

241. As a result, legal fees that can be recovered are reduced to USD 483,981.91 (USD 648,272.71 ‐
USD 164,290.80).

242. In addition, the Respondent opposes the reimbursement of the costs of an expert report that
was not ordered by the Court of Arbitration.183 These costs amount to $ 570,000 in respect of Deloitte,
plus the costs of various technical consultants.

243. The Court of Arbitration notes that Rule 25 of the Regulations, called " Investigation of the Case",
provides the Court of Arbitration with two non‐exclusive possibilities which may lead it to decide (i)
to hear experts appointed by parties in their presence or those duly convened184 and / or (ii) after
consulting the parties, to appoint one or more experts, giving the parties, where appropriate, the
opportunity to question the expert at the hearing.185 In this case, Mr Charbon was heard at the hearing
on the Deloitte Report which provided the Court of Arbitration with serious and useful analysis that
did not make it necessary to use an expert appointed by the Court of Arbitration. It would thus seem
unfair to leave the Respondent to bear this expense on the sole ground that it was not ordered by the
Court of Arbitration. It should be pointed out that, as formulated in the Terms of Reference, the
requests referred to the appointment of an expert by the Court of Arbitration for the purpose of


180
    Cost Observation Note, 31 August 2018, para. 10.
181
    Cost Observation Note, 31 August 2018, Annexes No. 9, 10 and 11.
182
    Certificates of registration of the company DIGOil, Exhibit DM‐I.
183
    Response to the Supplementary Brief, 12 June 2018, para. 57.
184
    ICC Arbitration Rule 23.3
185
    ICC Arbitration Rule 23.4
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 55 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

assessing the Applicant's loss.186 The use of an expert hired by the Applicant, whose request was set
out in the Terms of Reference of 30 December 2017, has led to efficiency gains since the procedure
was able to make progress by avoiding splitting it into two phases and by keeping the hearing on the
date originally set.

244. The Court of Arbitration therefore considers that the expert's fees are recoverable by the
Applicant in view of the seriousness of the Deloitte Report and its usefulness in determining the
dispute, which are not disputed.

245. Technical consulting fees also include:

(i) an invoice from Ackermann Exploration on 18 December 2017 for an amount of GBP 2,500 or USD
3,329.187 However, this invoice was taken into account by the Deloitte Report for Level I expenses for
the paid portion of GBP 793.83 and for Level II expenses for the balance of USD 2,286. Since the Court
of Arbitration has included the expenses of Part II in its assessment of the loss suffered, the Applicant
is therefore not entitled to seek reimbursement for the costs of the arbitration. As a result, this invoice
will not be taken into account here.

(ii) A bill from London Security Group of 13 March, 2018188 for the amount of GBP 5,000, or USD
6,418.79. This bill was taken into account by the Deloitte Report as Level I expenditure for the paid
portion of GBP 1,250 and level II expenditure for the balance of USD 5,246. Since the Court of
Arbitration has included the Level II expenses in the calculation of the loss suffered, the Applicant
therefore has no grounds to seek reimbursement for the costs of the arbitration. As a result, this
invoice will not be taken into account here.

246. The technical advisory fee is therefore $ 610,801.07 ($ 620,548.86 ‐ $ 9747.79);

247. The total costs that may be recovered by the Applicant in respect of the costs incurred in its
defence on the occasion of the arbitration amount to $ 1,109,933.62.

248. The reasonableness of the costs. There is a great disparity between the cost categories claimed
by the Parties and a large difference in their amount. This disparity, however, reflects their respective
behaviour in the conduct of the arbitration, and the high costs incurred by the Applicant compared to
those of the Respondent can be explained, in particular, by the fact that the latter had to bear the
entire costs of the arbitration provision and having an expert establish a report, the seriousness of
which has been acknowledged by the Respondent itself.

249. The costs thus borne by the Applicant do not appear disproportionate to the provision for
arbitration costs and the disputed amount, and the Court of Arbitration considers that they are
reasonable, as are the fees of counsel and outgoings advanced by the Respondent.

250. The distribution of costs incurred by the Parties in their defence. The Court of Arbitration considers
that all the costs incurred by the Applicant in its defence that the Court of Arbitration considered
recoverable and reasonable must be borne by the Respondent.

251. It should be noted that the Applicant did everything possible to avoid resorting to the arbitration
procedure which alone allowed it to assert its rights. From the beginning of the dispute with the
Respondent, it adopted an approach seeking amicable resolution of the dispute and made an
economically advantageous proposal for the Respondent in that, through a mechanism for offsetting


186
      Terms of reference, 29 August 2017, para. 50.
187
      Cost Observation Note, 31 August 2018, Annex No. 29.
188
      Cost Observation Note, 31 August 2018, Annex No. 30.
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 56 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

in kind, it avoided burdening the state budget with large sums. The Applicant has maintained this
process of amicable resolution of the dispute for six years during which the Respondent has only
partially implemented the mechanism for offsetting in kind, relying, successively, on the introduction
of the 2015 Law and then its implementing decrees, and finally the fact that the issuing of the
Presidential Order of Approval of the 2007 Contract could still occur and was imminent. These
circumstances appear relevant to the Court of Arbitration for its decision on the allocation of costs
incurred by the Parties in their defence.

252. It would thus appear unfair for the Applicant to bear the reasonable costs it has incurred in its
defence and which will therefore be borne by the Respondent, which, on the other hand, must cover
its own defence costs.

253. As a result, the Respondent is ordered to pay the plaintiff the amounts of USD 760,000 and USD
1,109,933.62, for a total of USD 1,869,933.62.

F. INTEREST

254. The Applicant asks the Court of Arbitration to award any interest penalty calculated on the rate
of return on 20‐year US Treasury bonds, plus 2%, from the date of the award to full payment of the
sums owed by the Respondent to the Applicant. It emphasises that a ruling accompanied by the
payment of such interest for late payment is part of the full compensation for its loss and cannot be
prejudicial to the Respondent, which will not be liable for any of them if it executes the sentence
promptly, so late interest is not a penalty but is only intended to maintain the value of money as time
goes by.189

255. The Respondent considers that it "cannot pay late interest that was not provided for" in the
disputed Contracts.190

256. The Court of Arbitration notes that the Respondent does not claim that such interest for late
payment was prohibited under Congolese law. In addition, the demand for late payment interest does
not relate to contractual late payments but to the amount of compensation assessed by the Court of
Arbitration and aims to preserve the value of money over time. It is therefore compensatory in nature
and participates in the full reparation of damages, the principle of which is well established in
Congolese law.

257. The Court of Arbitration thus holds that, as made by the Applicant, the claim for payment of
arrears is an ancillary measure to compensation for damages. Indeed, as was discussed at the hearing,
the Court of Arbitration notes that the minutes of the meeting from December 9 to 17, 2018 indicate
an interest on the HQSE of 30%191 over two years, which corresponds to a rate of 15% a year. In
addition, the rate of return on 20‐year US Treasury bonds requested is a risk‐free rate192 much lower
and consistent with the US dollar, which is the expected deviation from the disputed Contracts and
that of the awards handed down. The increase of two points also makes it possible to get closer to
rates applied in South Africa and to a lesser extent in the Democratic Republic of Congo. This rate plus
two points has been taken into account by the Expert for the estimate at 31 December 2017 of the



189
    Response to the Supplementary Brief, 12 June 2018, paras. 280 to 282.
190
    Response to the Supplementary Brief, 12 June 2018, para. 57.
191
    Report of the Democratic Republic of Congo (Ministry of Hydrocarbons) on work on the compensation to be
paid by the Congolese State in favour of Divine Inspiration Group from 9 to 17 December 2010, conclusions,
page 3, second paragraph DM‐XXII.
192
    At 31 December 2017, this rate stood at 2.6%. Report by Anthony Charlton (Deloitte), 30 March 2018, Annex
11, paras 1.19 to 1.21, Exhibit DM‐LV.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 57 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

net value of the expenses incurred and has not been criticised as such by the Respondent. It can thus
be adopted by the Court of Arbitration.

258. The late interest is therefore due by the Respondent at the rate requested. It will commence
from the date of the Final Award and will remain due until full payment.

259. As a result, the Court of Arbitration decides that the pecuniary decisions made in the context of
this Final Award will be increased by the interest calculated on the rate of return on 20‐year US
Treasury bonds, plus 2% from the date of the Final award and until full payment.

VIII. RECITAL
260. For the reasons set out above, the Court of Arbitration:

(a) ACKNOWLEDGES the Respondent's withdrawal of its plea of inadmissibility based on the Divine
Inspiration Group's (PTY) standing to bring proceedings and the withdrawal of its counterclaim;

(b) HOLDS that the Democratic Republic of Congo has committed a breach in not delivering to the
Divine Inspiration Group (PTY) Ltd., the Presidential Order of Approval (i) of the Production Sharing
Contract concluded between the Democratic Republic of Congo, on the one hand, and the Divine
Inspiration Group (PTY) Ltd., and on the other la Congolaise des Hydrocarbures, Blocks 8, 23 and 24 of
the Central Basin of 14 December 2007 and (ii) of the Production Sharing Contract concluded between
the Democratic Republic Congo, on the one hand, and, on the other hand The Consortium Divine
Inspiration Group (PTY) Ltd. Petro SA, H‐Oil Congo Limited, la Congolaise des Hydrocarbures, Congo
Petroleum and Gas BVBA, Sud Oil BVBA, Block 1 of the Albertine Graben, 21 January 2008;

(c) HOLDS that the Democratic Republic of the Congo has committed a breach in seeking unilateral
termination of the Production Sharing Agreement concluded between the Democratic Republic of
Congo, on the one hand, and on the other the Consortium Divine Inspiration Group (PTY) Ltd. Petro
SA, H‐Oil Congo Limited, la Congolaise des Hydrocarbures, Congo Petroleum and Gas BVBA, Sud Oil
BVBA, Block 1 of the Albertine Graben, 21 January 2008;

(d) ORDERS the termination at the exclusive cost of the Democratic Republic of Congo (i) of the
Production Sharing Agreement concluded between the Democratic Republic of Congo, on the one
hand, and the Divine Inspiration Group Association (PTY), on the other hand Ltd. and la Congolaise des
Hydrocarbures, for Blocks 8, 23 and 24 of the Central Basin of 14 December 2007 and (ii) the
Production Sharing Contract concluded between the Democratic Republic of Congo, on the one hand,
and, on the other hand, the Consortium Divine Inspiration Group (PTY) Ltd. Petro SA, H‐Oil Congo
Limited, la Congolaise des Hydrocarbures, Congo Petroleum and Gas BVBA, Sud Oil BVBA, Block 1 of
the Albertine Graben, 21 January 2008;

(e) HOLDS that the Democratic Republic of Congo must fully compensate Divine Inspiration Group
(PTY) Ltd. for all damages suffered as a result of the non‐performance and termination of the
aforementioned contract of 14 December 2007 and of 21 January 2008;

(f) HOLDS that the Democratic Republic of Congo must pay to Divine Inspiration Group (PTY) Ltd. the
sum of USD 617,400,178 plus interest calculated at the rate of return on 20‐year US Treasury bonds
plus 2% from the date of the final award until full payment;

(g) HOLDS that the Democratic Republic of Congo shall bear the full costs of the Arbitration fixed by
the Court at the sum of EUR 691,437, and the costs incurred by the Applicant in its defence for the
amount of USD 1,109,933.62.;
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 58 of 318
ICC ARB. No. 22370 / DDA
FINAL AWARD

(h) HOLDS that the Democratic Republic of Congo must pay to Divine Inspiration Group (PTY) Ltd.
amounts of USD 760,000 and USD 1,109,933.62 plus interest calculated at the rate of return on 20‐
year US Treasury bonds plus 2% from the date of the final award until full payment;

(i) REJECTS all other requests from the Parties

Issued in 10 copies

Place of Arbitration: Paris, France

7 November 2018

Professor Grégoire Balcandeja wa Mpungu
Co‐arbitrator
Signature



Mrs Ghizlane El Idrissi
Co‐arbitrator
Signature

Christine Lécuyer‐Thieffry
President of the Court of Arbitration
Signature
         Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 59 of 318



TRANSLATION AND INTERPRETING
FOR LEGAL AND FINANCIAL PROFESSIONALS




                         CERTIFICATE OF TRANSLATION




I hereby certify that I, Paul Morris, LLB Law/French Hons, am a professional translator to HL
TRAD of 20 Little Britain, London EC1A 7DH, a legal and financial translation
agency. I hereby declare that I, Paul Morris am fully conversant with the French and the
English translation languages and that the attached document in English:


     -    22370 DDA Copie de courtoisie de la sentence finale_EN_FINAL

is to the best of my knowledge and belief, a true and faithful rendering of the original
French document and is translated to the best of my ability as a professional translator.



    Executed on………………23/11/2018………… in……Brighton………………………….




[             ]




                                           London I 20 Little Britain – London EC1A 7DH I +44 (0)207 629 72 58
                                             Paris I 38, rue de Berri, 75008 Paris, France I +33 (0)1 30 09 41 90
                                              Brussels I Avenue Louise, 65 – 1050 Brüssel I +32 (0)2 536 86 14
                                            Geneva I Avenue Industrielle 4 – 6, 1227 Genf I +41 (0)22 342 38 87
                                   Amsterdam I Strawinskylaan 3051 – 1077 ZX Amsterdam I +31 (0)20 301 2207
                                               Milan I Via G. Mengoni, 4 – 20121 Mailand I + 39 (0)2 303 15 323
                                        Frankfurt I Herriotstraße 1 – 60528 Frankfurt/Main I +49 (0)69 6773 3220
                                                                          www.hltrad.com - london@hltrad.com
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 60 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 61 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 62 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 63 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 64 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 65 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 66 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 67 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 68 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 69 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 70 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 71 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 72 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 73 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 74 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 75 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 76 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 77 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 78 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 79 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 80 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 81 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 82 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 83 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 84 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 85 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 86 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 87 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 88 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 89 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 90 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 91 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 92 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 93 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 94 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 95 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 96 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 97 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 98 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 99 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 100 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 101 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 102 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 103 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 104 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 105 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 106 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 107 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 108 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 109 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 110 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 111 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 112 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 113 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 114 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 115 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 116 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 117 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 118 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 119 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 120 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 121 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 122 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 123 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 124 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 125 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 126 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 127 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 128 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 129 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 130 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 131 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 132 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 133 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 134 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 135 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 136 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 137 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 138 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 139 of 318
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 140 of 318




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




   Declaration of Matthew S. Rozen in Support of Petition to Confirm Arbitral Award




                                  EXHIBIT B
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 141 of 318




           PRODUCTION SHARING AGREEMENT
         FOR BLOCKS 8, 23 & 24 OF THE CENTRAL
                       CUVETTE

                           BETWEEN

       THE DEMOCRATIC REPUBLIQUE OF CONGO

                              AND

     THE ASSOCIATION DIVINE INSPIRATION GROUP
                     (PTY) Ltd.

                              AND

         LA CONGOLAISE DES HYDROCARBURES




                         December 2007




                                1
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 142 of 318




Summary of Contents
Article 1 – Definitions   4

Article 2 - Object of the contract and assignment of the rights   7

Article 3 - Scope of application of the Contract-Operator 7

Article 4 - Operating Committee 9

Article 5 - Good Governance, development and environment protection        11

Article 6 - Bank Guarantee        12

Article 7 - Minimum Reconnaissance and Exploration Works Program           12

Article 8 - Supplemental Work Program s 15

Article 9 - Granting, Renewal and Relinquishment of the Exploration Permit 15

Article 10 - Discovery of Hydrocarbons and Award of Exploitation Permit 15

Article 11 – Abandonment          16

Article 12 - Tax Regime, Royalty and Bonus         17

Article 13 - Foreign Exchange Regime       18

Article 14 - Reimbursement of Oil Production Cost - “Cost Oil”    19

Article 15 - Production Sharing - “Profit Oil”     20

Article 16 - Valuation of Hydrocarbon      20

Article 17 - Transfer of Ownership and Collection of Liquid Hydrocarbons     21

Article 18 - Natural Gas 22

Article 19 - Ownership of Real & Moveable Property          22

Article 20 - Employment-Training of DRC Personnel           22

Article 21 - Audit        23

Article 22 - Participation of the National Oil Company      24

Article 23 - Transfer of Interest 24

Article 24 – Information - Confidentiality 25

Article 25 - Termination of the Contract 26

Article 26 - Force Majeure        27

Article 27 - Applicable Law       27

Article 28 - Stability of the Mining and Tax Regime         27

Article 29 - Supplemental Obligations of DRC       27

                                                      2
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 143 of 318



Article 30 - Arbitration 28

Article 31 - Signature     29

Article 32- Complete Agreement 29

Article 33- Notice         29

Article 34- Effective date- Cooperation regime         30

Signature Page 31



BETWEEN:

The Democratic Republic of the Congo validly represented by:

The Minister of Energy, and the Minister of Finance,

acting by virtue of the legal power resulting from Ordinance-Law NO. 81-013 of 2nd April 1981 on the general
legislation on mines and hydrocarbons, hereinafter referred to as “the DRC”, as first party;

                                                       AND

The Association:

DIVINE INSPIRATION GROUP (PTY) Ltd., a company registered in the South Africa, having its registered
office at 35, Impala Road, Chisleshurston, Johannesburg, South Africa, represented by Mrs. Andrea Brown,
Director, acting by virtue of the statutes, as second party;
La Congolaise des Hydrocarbures, having its registered office at 1, Avenue du Comité Urbain, Kinshasa/Gombe,
represented by Messrs. Michel LADY LUYA and Jean YEMBELINE KODANGBA, respectively President of
the Administration Council, and General Delegated Administrator, hereinafter referred to as “COHYDRO”, as
the third party.
The second and the third parties are hereinafter referred to as “Contracting Party”.

IT HAS BEEN PREVIOUSLY STATED THAT:

The State exercises its permanent sovereignty, on among others, the Congolese soil, sub-soil, waters and forests,
air space, watercourses, lakes and maritime spaces as well as on the Congolese territorial sea and continental shelf;

The economic resources, referred to therein, such as hydrocarbons are referred to as “concessible substances”;

The State wishes to encourage exploration and exploitation of hydrocarbons in the open zone, to exploration in the
Central Cuvette of the Democratic Republic of the Congo;

DIVINE INSPIRATION GROUP (PTY) Ltd has demonstrated its technical and financial capacity in the petroleum
exploration and production and the Final Report relating to the evaluation and interpretation of the data submitted
was conclusive, in accordance with the Memorandum of Understanding executed on 13 September 2007 between
DIVINE INSPIRATION GROUP (PTY) Ltd and the Democratic Republic of the Congo;

DIVINE INSPIRATION GROUP (PTY) Ltd and COHYDRO have express the intention to explore, in partnership,
the potential oil in the Central Cuvette of which the blocks and coordinates are in Annex 1;

In order to back up this initiative, the State has the intention of granting to the Association specific financial,
economic and tax condition for the exercise of the activities referred to in the Contract;




                                                         3
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 144 of 318



IT HAS BEEN AGREED AS FOLLOWS:

Article 1        Definitions

For the purposes of the present Contract, the following terms shall have the definition laid down in the
present Article:

    1.1       “Calendar Year”: a period of twelve (12) consecutive months commencing on the first day
              of January and ending on the thirty first day of December of each year.

    1.2        “Back Costs”: the costs incurred by the Operator, including those costs incurred by the
              Operator on behalf of the Contracting Party, for work associated with this Contract prior to
              the Effective Date, including but not restricted to redaction costs and expenses of the
              personnel of the Operator, as well as the financing of visits by representatives of DRC.

    1.3       “Barrel”: a volume unit equal to 158,98722 litres measured at a temperature of 15 degrees
              Celsius.

    1.4       “Bonus”: a premium payable to the State upon the signature of the Contract and/or when
              the production or the rhythm of production reaches some levels. Such as:

          -      Signature Bonus: upon the signature of the contract by the parties.

          -      Exploration Permit Bonus: upon the granting of the Exploration Permit.

          -      Renewal of the Exploration Permit Bonus: upon renewal of the Exploration Permit.

          -      Exploitation Permit Bonus: upon the granting of the Exploitation Permit.

          -      Renewal of the Exploitation Permit: upon renewal of the Exploitation Permit.

          -      First Production Bonus: upon production of first Barrel.

          -      Tenth million-barrel Production Bonus: upon the production of tenth million barrel.

    1.5       “Budget”: the provisional estimate of the cost of a Works Program.

    1.6       “Assignment of Interest”: any legal operation which leads to the transfer between the
              Parties or to any entity other than a Party of all or part of the rights and obligations arising
              under the Contract.

    1.7       “Operating Committee”: the body mentioned in Article 4 of the Contract.

    1.8       “Contracting Party”: means the association between DIVINE INSPIRATION GROUP(PTY)
              Ltd and COHYDRO and any other entity to which an entity of the Contracting Party may
              transfer an interest in the rights and obligations arising under the Contract.

    1.9       “Contract”: the present Production Sharing Agreement and the annexes which form an
              integral part of it, as well as any amendment which may be agreed between the Parties.

    1.10      “Joint Operating Agreement”: the contract to be concluded between the entities which make
              up the Contracting Party, and its annexes and amendments, relating to the joint completion
              of Petroleum Works.

    1.11      “Cost Oil”: all Back Costs as defined in 1.2, the Bonuses except for the signature bonus,
              as defined in Article 1.4, as well as all expenses, inter alia, incurred and payable by the
              Contracting Party as a result of the Petroleum Works, as defined in Article 1.34 below,
              including all operating costs, management fees, interest on loans, and calculated in
              accordance with the Accounting Procedures.


                                                      4
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 145 of 318



1.12   “Effective Date”: the date on which the Contract takes effect, as this date is defined in
       Article 34 of the Contract.

1.13   “Dollar” or “dollar” or “USD”: the currency that is the legal tender in the United States of
       America.

1.14       “The State”: The Democratic Republic of the Congo as public entity.

1.15       “Natural Gas”: the gaseous hydrocarbons consisting principally of methane and
       ethane, which at 15 degrees Celsius and at atmospheric pressure are in a gaseous state
       and which are discovered and/or produced within the Permit.

1.16   “Hydrocarbons”: the Liquid Hydrocarbons and Natural Gas discovered and/or produced in
       the Permit Zone;

1.17      “I.T.I.E.”: Initiative for transparency in the management of the proceeds of the extractive
       industries;

1.18   “Law”: means the Ordinance-Law No. 81-013 of 2nd April 1981 on the general legislation
       on mines and hydrocarbons and Ordinance No.62-416 of 23rd September 1967 dealing
       with the mining Regulations;

1.19    “Month”: a period beginning on the first day of the month and ending on the last day of the
       same month including the first and last days on the month.

1.20        “Operator”: the entity of the Contracting Party charged by the Joint Operating
       Agreement with the responsibility for carrying out the Petroleum Works under the terms of
       this Contract, as set out in Article 3 of this Contract.

1.21    “Parties”: designates the parties to this Contract, the Democratic Republic of the Congo
       and the Association between DIVINE INSPIRATION GROUP (PTY) Ltd /COHYDRO as
       well as any other entities to which an entity of the Contracting Party may transfer an interest
       in the rights and obligations arising under the Contract.

1.22       “Permit”: a Permit relating to a zone of interest located within the Exploration Permit
       (as defined in Annex 1 of this Contract) and within all resulting Exploitation Permits.

1.23    “Exploration Permit”: Administrative title for hydrocarbons granted for a 5 years period,
       renewable twice, for the purpose of exercising the Exploration activities. Three titles will
       be given covering respectively block 8, and two new blocks identified by the Contracting
       party during the PSA works under the alphabetical designation of block 23 on the North of
       the River Congo and block 24 on the South of the River Congo. The final geodesic
       coordinates of the three blocks representing Annex 1 of the present PSA, as well as their
       nomination will be the object of an Ordinance from the Minister of the Hydrocarbons.

1.24       “Exploitation Permit”: Administrative title for hydrocarbons deriving from the Exploration
       Permit, granted for a 20 years period renewable, for the purpose of exercising production
       activities.

1.25   “Accounting Procedures”: the accounting procedures as defined and notified to the
       Contracting party by the Hydrocarbons Administration of the DRC.

1.26   “Profit Oil”: The balance of the production after deduction of the Royalty and the Cost Oil
       to be shared.

1.27   “Works Program”: a plan of Petroleum Works to be carried out during a previously
       determined period as approved at a meeting of the Operating Committee under the
       conditions stipulated in the Contract.



                                               5
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 146 of 318



    1.28     “Fixed Price”: the price of each quality of Hydrocarbons, as defined at Article 16 of the
             Contract.

    1.29     “Net Production”: the total production of Liquid Hydrocarbons less all water and sediments
             produced and all quantities of Hydrocarbons re-injected into the deposit, used or lost during
             the Petroleum Works.

    1.30     “Taxed Production”: Net Production less transportation and storage cost up to the loading
             terminal.

    1.31     “The DRC”: the Democratic Republic of the Congo as party to this Contract.

    1.32        “Surface Fee”: the duty paid by the Contracting party relating to the occupation of lands
             during the exploration or exploitation period.

    1.33     “Affiliated Company”:

1.33.1 Any company in which more than fifty per cent (50%) of the voting rights in the ordinary general
       meetings of shareholders or associates (hereinafter referred to as “the Meetings”) are held
       directly or indirectly by one of the Parties;

1.33.2 Any company which holds, directly or indirectly, more than fifty per cent (50%) of the voting
       rights in the Meetings of one of the Parties;

1.33.3 Any company whose voting rights in the Meetings are more than fifty per cent (50%) held by a
       company which itself holds, directly or indirectly, more than fifty per cent (50%) of the voting
       rights in the Meetings of one of the Parties;

1.33.4 Any company in which more than fifty per cent (50%) of the voting rights in the Meetings are
       held directly or indirectly by a company or by several companies such as described in sub-
       paragraphs 1.3.1 to 1.3.3 above.

    1.34     “Subcontractor”: the person or company witch contracts with the Operator for the execution
             of petroleum works.

    1.35         “Petroleum Works”: all activity carried out in order to allow the Contract to be fulfilled
             within the Permit as per the Contract, particularly the studies, preparation and completion
             of operations, and the legal, financial and accounting activities. The Petroleum Works shall
             be divided into Exploration Works, Evaluation and Development Works, Exploitation Works
             and Abandonment Works.

1.35.1 “Abandonment Works”: the Petroleum Works necessary for the restoration of an exploitation
       site, the abandonment of which is planned by the Operation Committee.

1.35.2 “Evaluation and Development Works”: the Petroleum Works associated with the Exploitation
       Permit relating to the study, preparation and completion of installations such as: drilling,
       equipping of wells and production tests, the construction and installation of platforms as well as
       any other operations carried out with a view to producing, transporting, processing, storing and
       dispatching hydrocarbons at the loading terminals.

1.35.3 “Exploitation Works”: the Petroleum Works relating to Exploitation Permits and associated with
       the development and maintenance of installations for production, processing, storage,
       transportation and export and sale of Hydrocarbons.

    1.36     “Exploration Works”: the Petroleum Works associated with the Exploration Permit and
             carried out with a view to discovering and evaluating one or more deposits of
             Hydrocarbons, such as geological, geochemical and geophysical operations, drilling and
             equipping of wells and production tests.



                                                    6
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 147 of 318



    1.37        “Quarter”: a period of three (3) consecutive calendar months beginning on the first day of
                January, April, July and October of any Calendar Year.

    1.38        “ZERE”: Exclusive Zone of Reconnaissance and Exploration for a five (5) years duration,
                renewable twice (2).

Article 2          Object of the Contract

          The object of the contract is the granting by the Democratic Republic of the Congo to the
          Contracting Party the exclusive rights of reconnaissance and exploration of hydrocarbons and
          the right to obtain the Exploitation Permit within the limits of ZERE.

Article 3          Scope of Application of the Contract-Operator

    3.1         The Petroleum Works shall be carried out in the name of and on behalf of the Contracting
                Party by one of the entities forming it and referred to as the Operator. The Operator shall
                be nominated by the Contracting Party within the context of the Joint Operating Agreement.

    3.2         On behalf of the Contracting Party, the Operator shall have the following specific tasks:

          (a)      preparing and submitting to the Operating Committee the projected annual Work
                   Program s, their corresponding Budgets and any amendments to them;

          (b)      directing, within the limits of the approved Work Program s and Budgets, the completion
                   of the Petroleum Works;

          (c)      preparing, in case of discovering declared commercially exploitable, the Program s of
                   development and exploitation relative to the deposit discovered;

          (d)      subject to application of the provisions of Article 3.5 below, negotiating and concluding
                   with all third parties the agreements relating to completing the Petroleum Works;

          (e)      keeping the accounting books relative to the Petroleum Works, and preparing and
                   submitting the accounts annually to the DRC in accordance with the provisions of the
                   Accounting Procedures;

          (f)      carrying out the Petroleum Works in the most appropriate way and generally
                   implementing all appropriate means for carrying them out, while respecting the
                   professional rules currently being used in the international petroleum industry, with a
                   view to:

                   (i)     carrying out Work Program s in the best technical, safety, environmental and
                           economic conditions;

                   (ii)    maximising production while properly conserving the deposits exploited.

    3.3         During the completion of the Petroleum Works, the Operator must, on behalf of the
                Contracting Party:

          (a)      carry out all operations diligently, in accordance with the practices generally followed in
                   the petroleum industry; comply with the professional regulations relating to oil fields and
                   civil engineering, and complete these operations in an efficient and economic manner.
                   All operations shall be carried out in accordance with the terms of the Contract.

          (b)      supply the staff necessary for the Petroleum Works, while taking account of the
                   provisions of Article 20 below.

          (c)      Subject to Article 51 and following of the Law, allow, within reasonable limits,
                   representatives of the DRC to have periodic access to the place where the Petroleum
                   Works are being carried out, and with the right to observe some or all of the operations

                                                       7
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 148 of 318



               being carried out there. The DRC may, through its representatives or duly authorised
               employees, examine some or all of the Operator’s data relating to the Petroleum Works,
               including geological, geochemical, geophysics, drilling data and any other data on the
               oil production operation. The Operator shall keep a copy of all these data in the
               Democratic Republic of Congo and shall supply a copy of it to the DRC. Nevertheless,
               for the samples and documents requiring particular conditions of storage or
               conservation, they will be kept on behalf of the State in a place chosen by the Operator,
               under the responsibility of the Operator, and to which the DRC shall have right of
               access. The Operator shall have the right to retain copies of all such data, documents
               and samples outside of the Democratic Republic of Congo at its own cost.

      (d)      purchase and maintain all insurance cover of the kind and amounts which comply with
               petroleum industry practice and the regulations currently in force in the Democratic
               Republic of Congo.

      (e)      pay, in good time, all costs and expenses incurred in the course of the Petroleum Works.

3.4         The Contracting Party must complete each Work Program within the limits of the
            corresponding Budget and may not undertake any operation which is not be included in an
            approved Work Program or incur expenses which would exceed the amounts written in
            the Budget, subject to the following:

      (a)      If an expenditure beyond the agreed Budget turns out to be necessary in order for an
               approved Works Program to be completed, the Contracting Party is allowed to pay
               expenses which exceed the accepted Budget to a limit of fifteen per cent (15 %) of the
               Budget. The Operator must report on this over expenditure to the Operating Committee
               as soon as possible.

      (b)      During each Calendar Year, the Contracting Party is also allowed to pay, within the
               context of the Petroleum Works, unforeseen expenses not included in a Work Program
               (but connected therewith) and not written in a Budget, but within a limit totaling five
               hundred thousand (500.000) Dollars or the equivalent value thereof in another currency.
               However, these expenses must not be made in order to reach objectives which have up
               until then been refused by the Operating Committee, and the Operator must submit a
               report relating to these expenses to the Operating Committee as soon as possible.
               When these expenses have been approved by the Operating Committee, the authorised
               total shall once again be set at five hundred thousand (500.00) Dollars or the equivalent
               value thereof in any other currency, the Contracting Party always having the power to
               spend this amount under the conditions laid down above.

      (c)      In the event of an emergency arising from the Petroleum Works, the Operator may incur
               such immediate expenses as it judges necessary for the preservation of life, property
               and the environment, and the Operator must report to the Operating Committee on the
               circumstances of this emergency and the expenses as soon as possible.

3.5         Unless the Operating Committee decides otherwise, the Contracting Party must make
            invitations to tender for materials and services the cost of which is estimated to be greater
            than one million (1.000.000) Dollars, by invitation to tender for Exploration Works and at
            two millions (2.000.000) Dollars for Evaluation, Development and Exploitation works. The
            entities which make up the Contracting Party may bid in the context of these invitations to
            tender. The above referred procedure will not apply for geological and geophysics studies,
            interpretation of seismic data, simulations and deposit studies, analysis of wells, their
            correlation and interpretation, analysis of petroleum rocks, petrophysics and geochemical
            analysis, the supervision and engineering of Petroleum Works, acquisition of software and
            relating work requiring access to confidential information when the Contracting Party will
            have the opportunity to provide services from its personal means or those of Affiliated
            Companies.




                                                   8
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 149 of 318



    3.6         The totals amounts defined in Articles 3.4 and 3.5 above, valid for the year 2007, (including
                the Oil Costs) shall be updated every year by applying the inflation index which will be
                released each year by the Central Bank of Congo.

    3.7             The Contracting Party will only be liable for direct damages suffered by the DRC arising
                through intentional fault on the part of the Contracting Party, having reference to
                international petroleum industry practice. It is expressly agreed that the Contracting Party
                shall be held liable for any indirect or consequential damage or economic loss suffered by
                the DRC, howsoever caused and arising in connection with this Contract.               In any
                case, including in case the limitation of the responsibility mentioned above cannot be
                applied for whatever reason, the total amount that the Contracting Party can be made to
                pay within the borders of its responsibility shall be determined in accordance with the
                regulations in force in DRC.

    3.8             Without prejudice to what has been mentioned above, the Contracting Party shall carry
                out, for the duration of the Exploration Permit and for any period of renewal, the Minimum
                Recognition and Exploration Works Program provided at Article 7 of the Contract.

    3.9             Within six (6) months following the effective date of this Contract, the Contracting Party
                must constitute a Congolese public limited liability company in accordance with Article 80
                of the Law.

Article 4          Operating Committee

    4.1         As soon as possible after the effective date, an Operating Committee, consisting of
                representatives of the Contracting Party and representatives of the DRC, shall be formed
                for the Permit. The DRC and the Contracting Party shall each nominate three
                representatives for a period of two years. The representative of DRC will come from the
                Ministry of Hydrocarbons. The Contracting Party shall have the right to replace its
                representatives at any moment, advising the DRC of the replacement. The DRC and the
                Contracting Party may ask a reasonable number of their staff to participate, without voting
                rights, in the meetings of the Operating Committee.

    4.2         The Operating Committee shall study any questions on its agenda relative to directing,
                planning and monitoring the completion of the Petroleum Works. In particular it shall study
                the Work Program s and Budgets, which are the subject of approval, and shall monitor the
                completion of the said Work Program s and Budgets.In order to complete the Work
                Program s and meet the Budgets approved, the Operator, for the Contracting Party, shall
                take all decisions necessary for completing the Petroleum Works in accordance with the
                terms of the Contract.

    4.3         The decisions of the Operating Committee shall be taken by applying of the following rules:

          (a)      for the Exploration Works, the Operator shall present to the Operating Committee, on
                   behalf of the Contracting Party, the directions and Work Program s which he intends
                   completing. The Operating Committee may make any recommendations which it deems
                   necessary and in consideration of which the Contracting Party will take useful decisions;

          (b)      for the Evaluation, Development and Exploitation Works, the Operator shall present to
                   the Operating Committee, on behalf of the Contracting Party, the directions, Work
                   Program s and Budgets which it is proposing for approval. The decisions of the
                   Operating Committee on these proposals shall be taken by unanimity of the
                   representatives present, appointed by DRC and the Contracting Party.

          (c)      for Abandonment Works, all decisions taken by the Operating Committee shall be by
                   unanimous vote of all six representatives appointed pursuant to Article 4.1.

          (d)      In the event that any question to be determined pursuant to this Contract or otherwise
                   by the Operating Committee cannot be unanimously decided by the six representatives
                   or their deputies nominated pursuant to Article 4.1 at an Operating Committee meeting

                                                       9
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 150 of 318



         or if the DRC’s representatives fail to attend such meeting, the examination of the
         question shall be referred to a second meeting of the Operating Committee which shall
         be held, upon written notice from the Operator, at least ten (10) days after the date of
         the first meeting. During this time the DRC and the Contracting Party shall consult
         together and the Operator shall supply all information and explanations demanded of it
         by the DRC. It is understood that if during this second meeting the DRC and the
         Contracting Party do not reach an agreement concerning the decision to be taken or the
         DRC’s representatives fail to attend such meeting, it shall be up to the Contracting Party
         to take the decision as long as the entities making up the Contracting Party will not have
         recovered all the Oil Costs associated with the initial development phase. As to the
         additional developments under the same Exploitation Permit, the unanimous agreement
         between the DRC and the Contracting Party must be sought.

4.4   The decisions of the Operating Committee should not be capable of undermining the rights
      and obligations arising for the Contracting Party from the Contract and the Permits.

4.5   The Operating Committee shall meet on each occasion that the Operator requests it, after
      notice sent fifteen (15) days in advance. The Operator shall send to the DRC, within the
      same period, the Operating Committee meeting file. The DRC and the Contracting Party
      will each choose the number of representatives to send to the meeting. This number will
      be between one and three. In addition, the notice shall contain the proposed agenda and
      the date, time and place of the said meeting. The DRC may at any moment request the
      Operator to convene a meeting in order to deliberate over previously determined questions
      which will thus form part of the agenda for the said meeting. The Operating Committee
      must meet at least twice every Calendar Year in order to discuss and approve the Work
      Program and Budget and to hear the Operator’s report on the execution of the Budget
      relative to the previous Calendar Year. The Operating Committee may not give a ruling on
      any question which does not feature in the agenda for the meeting, unless the DRC’s and
      the Contracting Party’s representatives make a unanimous decision to the contrary.

4.6   The Operating Committee shall be presided over by the DRC’s nominatedrepresentative
      who shall act as chairman for the meetings. The Operator’s nominated representative shall
      act as secretary of the meetings. In the event of any dispute the chairman shall not have a
      casting vote.

4.7   The Operator shall prepare a written report on every meeting and shall send a copy of the
      report to the DRC within fifteen (15) days from the date of the meeting, for approval or
      comments within thirty (30) days from the date of receipt. In addition, the Operator shall
      draw up and submit for signature to the DRC’s and Contracting Party’s representatives,
      before the conclusion of each meeting of the Operating Committee, a list of questions which
      have been the subject of a vote and a summary of the stands taken at each vote.

4.8   Any question may be submitted for a decision by the Operating Committee without a formal
      meeting being held, on condition that this question be sent in writing to the DRC by the
      Operator. In the event that such a submission is made, the DRC must, within ten (10) days
      after reception, communicate its vote in writing to the Operator, unless the question which
      is the subject of the vote requires a decision in a shorter time for reasons of urgency, in
      which case the DRC must communicate its vote within the time period stipulated by the
      Operator, however this period must not be less than forty-eight (48) hours. In the absence
      of a reply from the DRC within the time period required, the Operator’s proposal shall be
      considered to have been accepted. Any question receiving an affirmative vote under the
      conditions laid down in Article 4.7 above shall be deemed to have been adopted as if a
      meeting had been held.

4.9   The Operating Committee may decide to listen to any person for whom the DRC or the
      Contracting Party requests a hearing. In addition the DRC or the Contracting Party may, at
      their expense, be assisted at the meetings of the Operating Committee by experts chosen
      by them, on condition that they obtain a pledge of confidentiality from the said experts,
      being understood that the experts assisting the DRC must not have any links with oil
      companies who are competing against the entities making up the Contracting Party.

                                            10
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 151 of 318



    4.10       The Operating committee may also meet, at the request of one of the Parties to the
               Contract, in case of:

          -       intentional breach of clauses of the Contract by one of the Parties;

          -      change of the economic circumstances which alter the balance of the performance
          wanted by the Parties.

Article 5         Good Governance, Development and Environment Protection

    5.1        The DRC and the Contracting Party accept the application of the principle and criteria of
               the “I.T.I.E” within the frame of the execution of the contractual obligations.

    5.2        Seminaries, workshops and conferences will be organised by the Contracting Party to
               inform its personnel with respect to the following texts:

          -       Law no. 05/006 of 29 March 2005 modifying and completing the decree of 30 January
          1940 re the Criminal Code and referred to as “Anti -Corruption Law”;

          -       Law no. 04/016 of 19 July 2004 re the fight against money laundering and terrorism
          financing;

          -       Current and future legislation on Environment protection.

    5.3        The Contracting Party will allocate annually, per bloc, an amount of one hundred thousand
               US dollars (USD 100,000), during the Exploration phase, and one hundred fifty thousand
               US dollars (USD 150,000), during the Production phase, for social intervention to the
               benefit of the local populations surrounding the petroleum sites according to a Program
               discussed with the Ministry of Hydrocarbons. Those interventions will concern area such
               as health, education and culture. The related amounts are part of the Oil Costs and are
               repayable.

    5.4        The Contracting Party will prepare a Mitigation and Rehabilitation Plan (MRP) within six (6)
               months of the first period of the ZERE, followed by an Environmental Impact Study and an
               Environment Management Plan of the Project (EIS/EMPP) for the production phase

          The terms of reference, including processing fees, of the various obligations will be provide by
          the Ministry of Environment which will approve final versions as being integral part of this
          Contract

          The Ministry of Environment will give to this effect an Environmental opinion and will deliver an
          Exploitation Permit.

          Without prejudice to Article 3.3 (c), an annual environmental audit is provided for, at the charge
          of the Contracting Party.

    5.5           5.5      In the follow up of the execution of the Mitigation and Rehabilitation Plan, of the
               Environmental Management Plan of the Project and the environment audit, the Contracting
               Party will participate annually with an amount of fifty thousand US dollars (USD 100,000)
               per bloc.

    5.6        The exploration and production works must be undertaken in conformity with the rules
               pertaining to the protected areas.

Article 6         Article 6 - Bank Guaranty

    6.1        Within four months following the Effective Date of the Contract, the Contracting Party will
               provide to the Operating Committee an irrevocable bank guaranty in favour of the DRC
               issued by a first rank bank for an amount of one hundred and fifty thousand US dollars
               (USD 150.000) per bloc.

                                                      11
        Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 152 of 318



    6.2        This guaranty will be cashed in case of non-execution by the Contracting Party of the
               Minimum Work Program of the first relating sub-period as defined in Article 7.1.1.1 and in
               accordance with the modalities of the said guaranty.

    6.3        It is mandatory for the guaranty to contain the following stipulations

          The Effective Date of the Contract;

          The duration of one year.

6.4 It is noted however that it is the completion of the Minimum Work Program of the first period of
one year as defined in Article 7 that the Contracting Party agreed to do and not the expenses
corresponding to estimated costs of this work which will determined that the Contracting Party has
fulfilled its obligations set for in the Contract.

6.5 Without prejudice to Article 26 of the Contract, the DRC can use the bank guaranty issued in its
favour in the following hypothesis

          The Contracting Party notifies in writing that it has no intention to realise or to finalize the works
          subject to the guaranty. In any of these hypothesis, the guaranty will be du in whole;

          A request for payment by the Ministry of Hydrocarbons with copy to the Contracting Party
          accompanied with a written certificate of the Ministry of Hydrocarbons attesting that the
          Contracting Party has receive two default notices within a month but it has never taken the
          necessary steps to do the works within the deadline set for in the Contract.

The Ministry of Hydrocarbons will renounce to the Guaranty once it forwards to the bank a certificate
attesting that the Contracting Party has fully completed the Minimum Works Program for the First sub-
period as defined in Article 7, object of the said Guaranty.

Article 7         Minimum Recognition and Exploration Works Program

    7.1        In discharge of its obligation to carry out the Exploration Works in the ZERE, the
               Contracting Party, in accordance with the provisions of this Article, will carry out the
               following Minimum Work Program within the time periods specified.

7.1.1     First Term of the ZERE: duration five years

7.1.2     First Sub-Period: 12 months

          Collecting all available regional data, including geological, seismic, geochemical, satellite, as
          well as drilling data.

          Digitalisation, factorisation, retreatment, interpretation and evaluation of all data obtained and
          realized from the mapping of all the areas to identified eventual prospects.

          Contribute to the setting up of the data bank of the secretary General for Hydrocarbons and to
          the training of the personnel for the management of this data bank for an annual amount of fifty
          thousand dollars.

          Collecting on the field of indices on surfaces with the participation of experts from the
          administration of Hydrocarbons, for their analysis and sample rocks in outcrop for petrographic,
          bio-stratigraphic study and geochemical analysis and interpretation.

          Conducting aeromagnetic and aero-gravimetric high-resolution studies.

          Production of high-resolution geochemical studies.




                                                       12
        Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 153 of 318



         Contributing to the effort of the Exploration of the Cuvette Central Basin for an annual amount
         of one hundred thousand dollars (USD100,000) at the exploration phase and of one hundred
         and fifty thousand dollars (USD 150,000) at the exploitation phase.

Provisional estimated amount: fifteen millions US dollars (USD 15,000,000).

7.1.3    Second Sub-Period (18 months)

         Acquisition, treatment and interpretation of 500 km of 2D seismic per bloc;

         Based on results of previous studies, drilling of stratigraphical well to reach the shelf of each
         bloc;

   Provisional estimated amount: ninety millions US dollars (USD 90,000,000)

7.1.4    The Third Sub-Period of the ZERE (12 months)

         Treatment, evaluation and interpretation of ground data coming from the wells drilled;

         Mapping of the structures identified;

         Leads determination;

         Acquisition, treatment and interpretation of 500km of 2D seismic and 500 km2 of 3D seismic on
         important structure;

         New seismic acquisition 2D and 3D for each bloc on the structures considered important.

Provisional estimated amount: one hundred twenty seven millions US dollars (USD 127,000,000)

7.1.5    The fourth Sub-Period (12 months)

         Treatment, evaluation and interpretation of results;

         Based on results of last works, drilling of additional well per bloc.

Provisional estimated amount: thirty millions US dollars (USD30,000,000.00).

7.1.6    7.1.5 The fifth Sub-period (six months)



         Elaboration of final report of all works

         Presentation of all commercial discoveries

         Presentation of the first exploitation planning

         Realization of first exploitation program



           Provisional estimated amount: one million US dollars (USD 1,000,000)

Total provisional estimated amount: two hundred and sixty-three millions US dollars (USD 263,000,000)

7.2      The Contracting Party will pay to the DRC all fines provided for by the law in case of failure to
execute the Minimum Recognition and Exploration Work Program.



                                                      13
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 154 of 318



7.3     The Contracting Party will contribute to the setting up of the data bank of the secretary General
for Hydrocarbons and to the training of the personnel for the management of this data bank for an annual
amount of fifty thousand dollars (USD 50,000).

7.4      The Contracting Party will contribute to the effort of exploration of the Central Cuvette for an
annual amount of one hundred thousand dollars (USD100,000) at the exploration phase and of one
hundred and fifty thousand dollars (USD150,000) at the exploitation phase.

7.5        The Contracting Party will participle to the DRC contribution on APPA for an annual amount of
one fifty thousand dollars (USD50,000) at the exploration phase and of seventy and five thousand dollars
(USD75,000) at the exploitation phase.

Article 8            Article 8 - Supplemental Work Program

      8.1         During the technical evaluation of all the Sub-period of the ZERE, if the Contracting Party
                  undertakes supplemental work beside the Minimum Program of Work, the supplemental
                  work will be taken into consideration as satisfying the fulfilment of the Minimum Work
                  Program of the next sub-period of the ZERE.

      8.2         On behalf of the Contracting Party, the Operator should present to the DRC, within thirty
                  (30) days following the technical evaluation, the Supplemental Work Program which it
                  intends to perform during the relating sub-period, as well as the corresponding draft Budget.

      8.3         Each Budget will include a detailed estimation of the cost of the petroleum works provided
                  in the Supplemental Work Program. The Supplemental Work Program and the relating
                  Budget can be revised and amended any time during the year by the Operating Committee.

      8.4         Within thirty (30) days following the end of Supplemental Works, the Operator should
                  presented to the DRC a report on the execution on the Supplemental Work and the Budget.

Article 9            Granting, Renewal and Relinquishment of the Exploration Permit

      9.1         Without prejudice to the provision of Ordinance no. 67-016 of 23 September 1967 on the
                  mining regulation and at the request of the Contracting Party, after the adaptation of the
                  ZERE to the conditions of the legislation in force, the Ministry of Hydrocarbons grants to
                  the Contracting Party an Exploration Permit for a duration of 5 years, renewal twice. Each
                  renewal is for a period of five years.

      9.2         9.2 If the Minimum Work Program obligations have been satisfactorily fulfilled, the
                  Contracting Party may during the technical evaluation and after giving a thirty (30) days’
                  notice in writing, elect to either:

            (a)      renew the Exploration Permit and commence the second period of the ZERE.

            (b)      relinquish the Exploration Permit.

9.3         The following mandatory relinquishment provisions shall apply:

            (a)      If the Contracting Party applies for renewal of the Exploration Permit, upon completion
                     of the First Period of the ZERE, the Contracting Party shall relinquish a total area
                     constituting not less than fifty per cent (50%) of the original area of the Exploration
                     Permit, the location of such area being decided by the Contracting Party.

            (b)      If the Contracting Party applies for renewal of the Permit, upon completion of the Second
                     Period of the ZERE, the Contracting Party shall relinquish a total area constituting not
                     less than fifty per cent (50%) of the remaining area of the Exploration Period, the location
                     of such area being decided by the Contracting Party.




                                                          14
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 155 of 318



Article 10      Discovery of Hydrocarbons and Award of Exploitation Permit

    10.1     As soon as a discovery of Hydrocarbons, judged by the Contracting Party as commercially
             employable, is made, the Operator shall inform the DRC on behalf of the Contracting Party.
             As soon as possible, and in any case not later than thirty (30) days after the completion
             and testing of the discovery well is finished, the Contracting Party shall present to the
             Operating Committee an initial discovery report on the level(s) encountered which could be
             considered productive, the estimated size of the deposit, and an estimation of works to be
             undertaken in the following three (3) months.

    10.2     Not later than during the Calendar Year that follows the communication of the discovery
             report, the Contracting Party shall submit to the Operating Committee:

       (a)      a detailed Report on the discovery;

       (b)      a provisional Work Program and Budget necessary for delineating the Deposit, including
                in particular additional works to be carried out and the number of delineating wells to be
                drilled;

After examination of and possible changes to the Contracting Party’s proposals by the Operating
Committee, the decision rules defined in Article 4.3 above shall apply.

    10.3     At the end of the delineation works, the Contracting Party shall submit a Report to the
             Operating Committee on the possibility of putting into production the field so defined. After
             examination of this Report by the Operating Committee, if the Contracting Party establishes
             the commercial nature of the Deposit in accordance with its evaluation criteria, the DRC
             shall, at the Contracting Party’s request, grant an Exploitation Permit to the Contracting
             Party.

    10.4         Each Exploitation Permit awarded to the Contracting Party by the DRC shall be granted
             for an initial period of twenty (20) years, renewable, from the date on which the award of
             the said Exploitation Permit is granted, unless at an earlier date and in accordance with
             Article 11 of this Contract, the Contracting Party elects to implement Abandonment Works
             and accordingly relinquish the Exploitation Permit.

Article 11      Abandonment

    11.1     When the Operator estimates that in total 85% of the proved reserves of an Exploitation
             Permitarising from the Exploration Permit (which forms the subject of the present Contract)
             should have been produced by the end of the next Calendar Year, it shall submit to the
             DRC, on behalf of the Contracting Party, and not later than the fifteenth (15th) day of
             November of the current Calendar Year, the Program of Abandonment Works which it
             proposes carrying out under this Permit, with a site restoration plan, a timetable of
             anticipated works and a detailed estimate of all costs connected with these Abandonment
             Works.

    11.2     In the event that the Contracting Party determines that continued Petroleum Works are no
             longer commercially viable and wishes to implement Abandonment Works, the DRC has
             the right to acquire full responsibility of all the Petroleum Works, for no consideration to the
             Contracting Party, it being understood that the Contracting Party shall bear no further
             liability for any past or future costs associated with the Abandonment Works.

    11.3     In order to allow recovery of the Oil Costs in accordance with the provisions of Article 14.2.3
             below by the entities making up the Contracting Party, in the form of provisions for restoring
             the site, the Operator shall determine, not later than the fifteenth (15th) day of November
             in the current Calendar Year, the amount (expressed in Dollars per Barrel) of the provision.
             This amount shall be equal to the estimated total amount of the Abandonment Works
             divided by the volume of the proven reserves remaining to be produced, according to its
             estimates on the Permit.


                                                    15
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 156 of 318



    11.4     Not later than the fifteenth (15th) day of December in the same Calendar Year, the
             Operating Committee shall adopt for the Permit the program of the Abandonment Works,
             and the corresponding overall Budget for the period up until the completion of the
             Abandonment Works. On the same day, the Operating Committee shall also approve the
             amount of the provision that the Contracting Party is required to make up for each Barrel
             of Liquid Hydrocarbons waiting to be produced. Each member entity of the Contracting
             Party shall in consequence charge to the Oil Costs for each subsequent Calendar Year a
             sum equal to the amount of the provision to be made up per Barrel awaiting production,
             multiplied by the portion of the Liquid Hydrocarbon production attributable to it in respect of
             the Calendar Year considered on the Permit.

    11.5     If necessary, not later than the fifteenth (15th) day of November in each Calendar Year, the
             Operator shall present to the DRC any changes that he agrees to make to the estimation
             of the reserves remaining and to the cost of Abandonment Works anticipated. According to
             these new estimations of reserves still awaiting production and the new estimates of costs
             of Abandonment Works, the Operator shall determine where necessary, taking account of
             the provisions already made in this respect, the new total in Dollars of provisions to be
             made up for all the Calendar Years to come until cessation of production, for each Barrel
             of Liquid Hydrocarbon to be produced. The Operating Committee shall approve this total
             not later than the fifteenth (15th) day of December in the same year.

Article 12      Tax Regime, Royalty and Bonuses

    12.1        12.1     The Royalty shall be paid by the Contracting Party to the DRC and shall be
             calculated at a rate of rate of twelve and half per cent (12.5%) applicable to the Taxed
             Production.

    12.2         12.2     The DRC shall receive the Royalty in kind or in cash. The Minister having
             hydrocarbons among its attributions will notify the Contracting Party in writing of the DRC’s
             choice at least ninety (90) days in advance. If such notification is not made, the Royalty
             should be collected in kind at the point of collection In that case, if the DRC did not collect
             all or part of its portion of the production on the referred month, it will be deemed to have
             renounced to receive all or part of its portion of the production which it did not collect and
             therefore this portion will be replaced by a cash payment. The money of reference of any
             transaction in this Contract is dollar.

    12.3     The portion of Liquid Hydrocarbons allocated to the Contracting Party as a result of the
             allocation and partitioning defined in Articles 14 and 15 below shall be net of all taxes, fees
             or levies of any kind.

    12.4     The portion of hydrocarbons allocated to the State, as well as the Royalty and the surface
             fee, and the Bonuses, represent the global taxes on the PSA, such that all activities of the
             Contracting Party and all contractor companies in the performance involved in the
             Petroleum Works shall be exempt from any company taxes in the Democratic Republic of
             the Congo, except for:

During the exploration phase:

       50% tax on the gain made in case of transfer of interest;

       remunerative tax. During the exploration phase:

       40% tax on the gain made in case of the transfer of interest;

       tax on the turnover on service provision set at 5%;

       tax on the internal turnover on local sales set at 5%);

       25% exceptional taxes on the remuneration of expatriated personnel.


                                                    16
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 157 of 318



    12.5     Non-taxable certificates covering all exempted taxations referred above will be given to the
             referred entities, including affiliates, consultants, employees, directors and subcontractors,
             by the tax authority of the Democratic Republic of the Congo.

    12.6     The Permit is exempted from any land tax.

    12.7     The Contracting Party will pay to the DRC per block the following rights:

       -        A Signature Bonus upon signature of this Contract: USD1,000,000 non- recoverable;

       -        Exploration Permit, at the award of the Permit: USD 250,000

       -        Renewal of the Exploration Permit, at the renewal: USD 125,000

       -        Exploitation Permit, at the award of the Permit: USD 250,000

       -        Renewal of the Exploitation Permit, at the renewal: USD 125,000

       -        Production Bonus upon production of first barrel: USD 1,000,000

-       Production Bonus of the tenth million barrel: USD 2,000,000

    12.8     An annual Surface Fee equivalent to two (2) dollars per Km2 on an Exploration Permit and
             to five hundred dollars (USD500) per Km2 on the Exploitation Permit is due by the
             Contracting Party to the DRC.




Article 13      Exchange Regime

    13.1     The DRC guarantees to the Contracting Party and to any physical or legal person working
             for it, within the frame of this Contract, the benefit of all most favorable legislative or
             regulation provisions, in terms of foreign exchange, which will be granted to another
             company exercising a similar activity in the Democratic Republic of the Congo. Subject to
             the following provision, the DRC guarantees to the Contraction Party the right of transfer
             abroad in the original currency of the investment:

       (a)      External contribution to the share capital, in case of liquidation or assignment of all or
                part of the investment, or on capital loan, at the contractual maturity of the repayment
                of the loans;

       (b)      Capital revenues, both on the remuneration of the share capital and on the loan interest.

    13.2     Notwithstanding any contrary provision contained in regulatory provisions enforcing the
             legislation on the exchange control, the Contracting Party may retain abroad the proceeds
             resulting from external contributions and exportation of the production, provided that the
             Contracting Party has the obligation of:

       (a)      To provide in priority for the need of currency financing of the activities referred to in this
                Contract, especially investment and production, by the means of its external funds, the
                transfer right mentioned in the previous paragraph could not in case of a total or partial


                                                     17
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 158 of 318



                 liquidation of participation or repayment of a loan be exercised through means held in
                 DRC unless the means held abroad are insufficient;

        (b)      Repatriate to DRC all amounts necessary to the company treasury for the purpose of
                 the payment of royalties, taxes and levies as to the Congolese State.

     13.3       13.3     The control of the fulfilment of the provision of this clause is vested with the
              Central Bank of Congo.

     13.4         13.4      The Contracting Party is subject to the modalities of execution provided by this
              institution, especially payment of the exchange control fee, in accordance with this Contract
              and communicated by it to the Contracting Party.

Article 14       Article 14 - Reimbursement of Oil Production Cost - “Cost Oil”

     14.1     The Contracting Party shall ensure the full financing of the Oil Costs.

     14.2     The Oil Costs of the Permit will be reimbursed. To this effect, a portion of the Liquid
              Hydrocarbons production originating from the Exploitation Permit during each Calendar
              Year shall be effectively allocated to the reimbursement of Oil Costs (hereinafter referred
              to as “Oil Costs”) as follows:

14.2.1 As soon as production of Liquid Hydrocarbons starts under the Exploitation Permit, each entity
       making up the Contracting Party shall commence recovering its portion of the Oil Costs (updated
       in accordance with Article 3.6 and indexed as provided above) relating to the Permit, by
       receiving each Calendar Year a quantity of Liquid Hydrocarbons, the “Cost Oil”, equal to sixty
       per cent (60%) of the total Net Production under the Exploitation Permit(s) arising from the
       Exploration Permit, multiplied by the percentage of interest which it holds in the Exploitation
       Permit(s). The amount to be reimbursed by the Cost Oil shall include all Oil Costs, updated in
       accordance with Article 3.6. If during any particular Calendar Year, the Oil Costs capitalized and
       indexed not yet recovered by an entity forming part of the Contracting Party exceed the value
       of the amount of Liquid Hydrocarbons which that entity may retain as indicated above, the
       surplus which cannot be recovered in the Calendar Year under consideration shall be carried
       forward into subsequent Calendar Years until full recovery occurs or the Contract expires.

14.2.2. The value of “Cost Oil”, shall be determined by using the Fixed Price for each quality of Liquid
Hydrocarbons as defined in Article 14.

14.2.3. The reimbursement of the Oil Costs for each Calendar Year in respect of the Exploitation

Permits shall be carried out in accordance with the following order of priorities:

        (a)      Back Costs

        (b)      Bonuses, save signature bonus;

        (c)      Exploitation Work costs;

        (d)      Evaluation and Development Work costs;

        (e)      Exploration Work costs;

        (f)      Social expenses provided for in Article 5.3;

        (g)      Expenses on training of personnel;

        (h)      Provisions decided upon for covering Abandonment Work costs

        (i)      Cost related to the follow up to the execution of the Environmental Management Plan
                 of the Project and Environmental Audit.

                                                    18
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 159 of 318



Oil Costs shall be reclassified with the categories of Petroleum Works above categories according to
their nature.

    14.3      When they are reimbursed, the Oil Costs incurred but not recovered shall be updated with
              effect from their date of payment by applying an inflation index as specified in Article 3.6
              above and according to the provisions laid down in the Accounting Procedures.

Article 15        Production Sharing - “Profit Oil”

    15.1      The Net Production on an Exploitation Permit, with a deduction made for the “Royalty” in
              accordance with the provisions of Article 12 and for the quantity allocated for
              reimbursement of the Oil Costs, in accordance with the provisions of Article 14 above, shall
              be shared as follows:

             Gross              consolidated
             Production                             Contracting Party (%)   State (%)
             (BBLS)

             <20.000.000                       65                           35

             20.000.001-50.000.000             55                           45

             >50.000.000                       45                           55

    15.2      To divide the “Profit-Oil” between the DRC and each entity making up the Contracting Party
              as indicated above, the portions of each quality of Liquid Hydrocarbon to be received by
              the DRC and by each entity making up the Contracting Party shall be proportional to the
              ratio between the Net Production of each of these liquid Hydrocarbons allocated to the
              “Profit-Oil” and to the sum of Net Production of liquid Hydrocarbons allocated to the “Profit-
              Oil”.

Article 16        Valuation of Hydrocarbons

    16.1      For the purposes of recovering the Oil Costs, of determining the amounts to be paid in
              respect of collection of the Royalty in Dollars, the price of liquid Hydrocarbons shall be the
              Fixed Price. The Fixed Price shall reflect the value of liquid Hydrocarbons of each quality,
              FOB loading terminal from an international maritime export point, on the international
              market determined in Dollars per Barrel. In the event of liquid Hydrocarbons not being
              exported to a maritime port, the DRC and the Contracting Party will agree to a price based
              on the quality of the oil and the prince on the international markets.

    16.2      For each Month, the Fixed Price shall be determined equally by the DRC and the entities
              making up the Contracting Party. To this end, the entities making up the Contracting Party
              shall send the necessary information to the DRC in accordance with the provisions laid
              down in the Accounting Procedures.

    16.3      In the Month following the end of each Quarter, the DRC and the entities making up the
              Contracting Party shall meet in order to determine, by common agreement, the Fixed Price
              for each quality of Liquid Hydrocarbons produced for each Month of the Quarter just past.
              On this occasion each entity making up the Contracting Party shall submit to the DRC
              information specifically mentioned in Article 16.2 above and every item of information
              relevant to the situation and to the development of Liquid Hydrocarbon prices on the
              international markets. If during this meeting unanimous agreement cannot be reached, the
              Parties shall meet again, bringing any useful additional information relative to the
              development of prices for liquid Hydrocarbons of similar quality, in order to obtain a
              unanimous decision before the end of the second Month following the end of the Quarter
              under consideration.



                                                      19
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 160 of 318



    16.4     For the purposes of the present Contract, the Contracting Party shall determine, asneeds
             dictate, a provisional monthly price for each quality of liquid Hydrocarbon, which shall apply
             until the Fixed Price for the Calendar Month under consideration is finally determined. This
             provisional price shall be brought to the DRC’s attention.

    16.5     In the event of continued disagreement between the Parties over the determination of the
             Fixed Price, one party or the other may submit the disagreement to arbitration under the
             conditions laid down in Articles 30.5 and 30.6 of the Contract.

    16.6     In the event of exploitation of a deposit of Natural Gas, the DRC and the Contracting Party
             shall consult together to fix the price of the Natural Gas in accordance with the provisions
             of Article 18.

Article 17      Transfer of Ownership and Collection of Liquid Hydrocarbons

    17.1     The Liquid Hydrocarbons produced shall become the sole property of the DRC and ofthe
             Contracting Party (in accordance with Article 15) once they reach the head of the
             production wells.

    17.2     Ownership of the portion of the Liquid Hydrocarbons allocated to the DRC and to each
             entity making up the Contracting Party in application of Articles 12, 14 and 15 shall be
             transferred to them when they come out of the storage sites. In the case of dispatch by oil
             tanker, the point of transfer of ownership and of collection shall be the point of connection
             between the ship and the loading installations.

    17.3     The DRC shall also take delivery at the same collection point(s) of the proportion of Liquid
             Hydrocarbons allocated to it.

    17.4     Each entity making up the Contracting Party, as well as its customers and transporters,
             shall have the right to collect freely, at the collection point chosen for this, the portion of
             liquid Hydrocarbons allocated to it in application of Articles 12, 14 and 15.

    17.5     The Parties agree that, according to the real technical properties of the Deposits
             discovered, several collection points may be established for the purposes of fulfilling the
             Contract.

    17.6     All expenses incurred in connection with transportation, storage and dispatch of liquid

    17.7     Hydrocarbons up to the collection point shall form part of the Oil Costs.

    17.8     The Parties shall collect their respective portion of liquid Hydrocarbons, FOB loading
             terminal, as regularly as possible, it being understood that each of them may, within
             reasonable limits, take more or less the proportion allocated to them on the day of
             collection, on condition however that an excess or shortfall in collection does not undermine
             the rights of any other party and is compatible with the rate of production, the storage
             capacity and the properties of the ships.

    17.9     The Parties shall consult regularly in order to establish a provisional collection program on
             the basis of the principles mentioned above.

    17.10    The Parties shall draw up, before the commencement of any commercial production within
             the Permit, a collection procedure laying down the methods for applying the present Article.

    17.11    Except where the law states otherwise, the Contracting Party is not required to sell liquid
             Hydrocarbons to the internal markets of the Democratic Republic of Congo. The
             Contracting Party shall use its reasonable endeavors to maximize the value of the
             Hydrocarbons on the international markets.




                                                    20
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 161 of 318



Article 18      Article 18 - Natural Gas

    18.1     In the event of a discovery of Natural Gas, the DRC and the Contracting Party shall consult
             as soon as possible in order to examine the possibility of commercially exploiting the
             discovery and, if possible, to envisage the legal, economic and tax-related changes that
             will have to be made to the Contract.

    18.2     The Contracting Party may use Natural Gas, associated or not, for the needs of the
             Petroleum Works, and may carry out any Natural Gas re-injection operation aimed at
             improving the recovery of liquid Hydrocarbons. The quantities of Natural Gas used in this
             way shall not be submitted to any kind of right, taxed or fees.

    18.3     All associated Natural Gas produced or non-used directly to Petroleum Works, must be
             allocated with priority to projects using gas put in place by the Contracting Party. Flare use
             is conditioned by the necessary administrative authorizations.

Article 19      Article 19 – Ownership of Real and Moveable Property

    19.1     The ownership of real and moveable property of all kind purchased by the Contracting Party
             for the Petroleum Works will be automatically transferred to the DRC after complete
             reimbursement of the relative Cost Oil. However, after ownership transfer, the Contracting
             Party could continue to use it freely and in an exclusive manner until the end of the Contract;
             in case of transfer or selling of these goods, the proceeds will be in their entirety returned
             to DRC.

    19.2     In the event that the goods mentioned above is the subject of security granted to a third
             party in the context of financing the Petroleum Works, the transfer of ownership of this
             goods to the DRC hall only be made after the Contracting Party has made a full refund of
             the loans thus guaranteed and the security has lapsed.

    19.3     The above provisions do not apply to equipment belonging to third parties and hired out to
             the Contracting Party.

Article 20      Employment and Training of the DRC Personnel

    20.1     From the beginning of the First Exploration period, in accordance with Article 8.1.1 of this
             Contract, the Operator should implement the training of the personnel in the fields of
             Exploration, Exploitation and Marketing of hydrocarbons, of which the annual Budget is
             fixed to one hundred thousand dollars (USD 100,000) during the Exploration period and
             hundred fifty thousand dollars (USD 150,000) during the Exploitation period. The training
             Program and the Budget will be prepared by the Ministry of Hydrocarbons and presented
             to the Contracting Party for its execution. The training will concern technical and
             administrative personnel of the services involved in the management of the petroleum
             contract and will be conducted by means of internships in the DRC or abroad, or by the
             granting of scholarships for study abroad. The trained personnel will retain their original
             statutes and remain in the pay roll of the department to which they were originally attached.

    20.2     All expenses incurred in connection with the training Program shall constitute Oil Costs,
             and therefore shall be recoverable.

    20.3     The Operator shall ensure, with equal qualification, that employment of personnel that are
             nationals of the Democratic Republic of Congo in its establishments and sites situated in
             the Democratic Republic of Congo is given priority. In so far as it is not possible to find
             nationals of the Democratic Republic of Congo with the necessary qualifications for
             occupying the posts to be provided, the Operator may hire foreign personnel after
             consultation with the Ministry of Labor and the Ministry of Hydrocarbons. However, the
             Operator should provide training for its Congolese personnel in the above referred
             qualification fields.



                                                    21
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 162 of 318



Article 21      Audit

    21.1     The Contracting Party’s accounting books and reports relating to the Petroleum Works shall
             be submitted for checking and periodic inspection by the DRC or by its representatives
             without the number of inspections being less than four per year.

    21.2     After informing the Contracting Party in writing, and by giving at least fifteen (15) days’ prior
             notice, the DRC shall exercise the right of verification, either through government personnel
             or through an independent internationally recognised independent consultant nominated
             by them and approved by the Contracting Party. The Contracting Party’s approval shall not
             be refused without a valid reason.

    21.3     For a given Calendar Year, the DRC shall have available a period of one year from the
             date of depositing of final accounts with the DRC to carry out, in one instant, these
             examinations and checks.

    21.4     Expenses incurred in connection with these checks shall be borne by the Contracting Party
             and shall be part of the Cost Oil.

    21.5     When checking is not carried out by government personnel, the independent consultant
             approved by the DRC and by the Contacting Party shall carry out its task while respecting
             the terms of reference laid down by the DRC for examining the application of rules laid
             down in the Accounting Procedures for determining the Oil Costs and their recovery. The
             said terms of reference shall be advised to the Contracting Party before the said consultant
             becomes involved. The final report on this verification process shall be sent to the
             Contracting Party as soon as possible.

    21.6     The accounts of Companies Affiliated to the Operator, who are charged with giving their
             assistance to the Contracting Party will not be subject to the above checks. If requested to
             do so, the Operator shall supply a certification from the international consultant responsible
             for checking the accounts of the said Affiliated Companies. This consultant must certify that
             the assistance costs allocated to the Oil Costs have been calculated in a fair and non-
             discriminatory manner. This provision shall not apply to Affiliated Companies subject to the
             law of the Democratic Republic of Congo that may be created for the purposes of fulfilling
             the Contract.

    21.7     In case of any contradiction, error or anomaly found during the inspections and checks, the
             DRC may communicate their objections to the Contracting Party in writing and with
             reasonable detail within sixty (60) days after the end of the said inspections and checks.

    21.8     For the Permit, the expenses allocated to Cost Oil, and the calculations relating to the
             sharing of the Net Production during the said Calendar Year, shall be considered as having
             been definitively approved if the DRC does not raise any objection to them within the time
             limits mentioned above.

    21.9     Any objection, dispute or complaint reasonably raised by the DRC shall be the subject of a
             meeting with the Operator. The Operator shall correct the accounts as soon as possible in
             accordance with the agreements that shall be made, in this particular occasion, with the
             auditor commissioned by the DRC. Any difference of opinion that may arise shall be
             brought to the attention of the Operating Committee before possibly being subjected to
             arbitration in accordance with the provisions of Article 30 of the Contract.

    21.10    The registers and accounting books showing the progress of the Petroleum Works shall be
             kept by the Operator in the French language and expressed in Dollars. The registers shall
             be used to determine the share of Cost Oil and of production allocated to each of the entities
             making up the Contracting Party, for the purposes of their calculating the quantity of
             Hydrocarbons allocated to them under Articles 12 and 13 of the Contract.

    21.11    During currency conversion or any other exchange operation relative to Petroleum Works
             occurs, the Contracting Party does not realise neither a gain nor a loss on the Cost Oil.

                                                     22
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 163 of 318



     21.12   The methods relating to these operations are specified in the Accounting Procedures.

Article 22       Participation of the National Oil Company

     22.1    COHYDRO shall be awarded an equity interest of fifteen percent (15%) in the Contract.

     22.2    COHYDRO’s equity interest as set out in Article 22.2 is carried by the other entities than
             COHYDRO, MAKING UP THE Contracting Party, which will take into account all Cost Oil
             (hereinafter referred to as the “Carried Costs”).

        The Carried Costs are deducted on behalf of COHYDRO from a loan account (hereinafter
        referred to as the “Loan Account”) whose creditors shall be the other entities of the Contracting
        Party. The Loan Account shall generate interest at a LIBOR rate of plus two per cent (2%).

     22.3    The other entities of the Contracting Party shall recover the funds loaned to COHYDRO
             from the Loan Account, plus interest, by utilising one hundred per cent (100%) of the Cost
             Oil and fifty per cent (50%) of the Profit Oil allocated to COHYDRO.

Article 23       Transfer of Interest

        23.1      In case of Transfer or Assignment of rights or obligations to an Affiliated Company orany
other entities of the Contracting Party, the Contracting Party must inform the DRC in writing within thirty
(30) days. In case of an assignment of interest to a non-affiliated company, the Contracting Party must
inform the DRC for approval within sixty (60) days during which the DRC can invoke its pre-emptive
right.

       23.2 Except for an assignment of interest which would lead to a total withdrawal of one entity of
the Contracting Party and if that transfer of interest creates plus value, and after all documentation of
that assignment are at the disposal of the DRC, that assignment of interest does not carry any obligation
from the Contracting Party to pay DRC.

         23.3     Upon transfer of interest of this Contract, the transferor must be entirely discharged
from its obligations with regard to this Contract as long as such obligations are being taken over by the
transferee.

Article 24       Information and Confidentiality

     24.1    The Petroleum Works (Exploration, Exploitation, transportation and storage) are subject in
             accordance with the Law in effect in the DRC and Article 3.3 (c) of the Contract, to the
             follow up and control by the experts of the Administration of Hydrocarbons. The relating
             expenses are included in the Cost Oil.

     24.2    Without prejudice to the mining regulations, the Operator shall supply to the DRC a copy
             of the following reports and documents:

24.2.1 weekly reports on the drilling activities

24.2.2 weekly reports on geophysical activities;

24.2.3 reports on geological studies as well as the maps which refer to these;

24.2.4 reports on geophysical measurements, studies and interpretations, maps, profiles, sections and
       other documents which refer thereto, as well as, at the request of DRC, copies of the originals
       of seismic recording tapes;

24.2.5 drilling commencement and completion reports for each of the wells as well as a complete set
       of recorded petrophysical digraphies;

24.2.6 reports on production tests or trials carried out as well as any study establishing flow from a well
       or putting a well into production;

                                                    23
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 164 of 318




24.2.7 reports concerning analysis carried out on cores;

24.2.8 monthly production reports.

    24.3    All maps, sections, profiles, logs and other geological or geophysical documents shall be
            supplied on a transparent medium or, where necessary, on a magnetic medium which is
            adequate for purposes of subsequent reproduction.

    24.4    A representative portion of cores and drill cuttings removed from each well, as well as
            samples of fluid produced during production tests or trials, shall also be sent to the DRC
            within a reasonable time period.

    24.5    When the Contract expires, for whatever reason, the copies of the original documents and
            samples relating to the Petroleum Works, including magnetic tapes if these are requested,
            shall be sent to the DRC.

    24.6    The DRC may at any time read the Operator’s reports on the Petroleum Works, of which
            at least one copy of these being kept in the Democratic Republic of Congo.

    24.7    The Contract, its Annexes and all information relating to the completion of the Contract or
            information obtained from another Party as a result of the Contract, shall be treated as
            confidential by the Parties vis-à-vis third parties. This obligation does not apply to:

               (i)     information which is in public ownership;

               (ii)    information which is already known by one Party before it is communicated to
                       that Party in the context of the Contract; and

               (iii)   information obtained legally from third parties which have themselves obtained
                       it legally and which is not the subject of any restriction concerning disclosure or
                       any confidentiality agreement.

    24.8    Article 24.6 does not prevent communication, as needs dictate:

               (i)     to their supervising or financing authorities, if they are legally or contractually
                       obliged to do so; or

               (ii)    to the legal or arbitral authorities in the context of legal or arbitral proceedings
                       if they are legally or contractually obliged to do so; or

               (iii)   to an Affiliated Company, it being understood that the Affiliated Company will
                       keep the information confidential;

               (iv)    to banks and financial organisations in the context of financing the Petroleum
                       Works, on condition that the banks and financial organisations undertake to
                       keep the information confidential.

    24.9    The Operator may also communicate information to third-party suppliers, businesspeople
            and providers of services who became involved in the context of the Contract, on condition
            however that such a communication is necessary for completing the Petroleum Works and
            that the third parties in question undertake to keep the information confidential.

    24.10   The entities making up the Contracting Party may also communicate information to third
            parties with a view to transferring interests, in so far as the third parties in question sign a
            confidentiality agreement.




                                                   24
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 165 of 318



Article 25       Termination of the Contract

     25.1     The Contract shall terminate at the occurrence of one of the following events:

                 (i)     when the Exploration Permit will expire and will not be renewed in accordance
                         with the legislation of the DRC;

                 (ii)    when the Exploitation Permit will expire or will not be renewed in accordance
                         with the legal provisions;

                 (iii)   for each entity of the Contracting Party, in case of voluntary or involuntary
                         withdrawal in accordance with the provisions laid down in the Association
                         Agreement.

                 Termination of the Contract: the State should terminate this Contract in the following
                 case:

        -        if the Contracting Party does not respect the legislation and regulations in force;

        -        if the Contracting Party fails to execute the Minimum Program approved
                 by the Operating Committee during the referred sub-period;

        -        if the Contracting Party gravely breaches the provisions of the Contract;

        -        if the Contracting Party is in bankruptcy or in judiciary liquidation.

However, this termination will take place only after notice to the Contracting Party by the DRC. Following
this notice, the Parties should consult for the purpose of settling the dispute within a month. If after this
negotiation and explanation phase, the Contracting Party did not take measures to solve the problem at
the origin of the notice within three months after consultation, the DRC can commence the procedure
for terminating the Contract.

     25.2     If an entity forming part of the Contracting Party wishes to withdraw voluntarily in
              accordance with the Association Agreement, the Contracting Party shall inform the
              Operating Committee with a seventy-five (75) days prior notice. The remaining entities of
              the Contracting Party shall have the right to acquire the interest of that entity, however, in
              the event that this does not occur then the DRC and the Contracting Party shall consult
              with regard to transferring the participation of that entity.

     25.3     In the event that the Contract is terminated as per Article 25.1 or 25.2:

        (a)      Subject to the provisions of Article 17 above, the Contracting Party shall liquidate all
                 work in progress and the assets acquired under the Contract and send a report of this
                 liquidation to the Operating Committee. The costs of this liquidation shall be borne by
                 the Contracting Party.

        (b)      The Contracting Party shall settle all charges the payment of which is incumbent upon
                 it under the terms of the Contract.



Article 26       Force Majeure

     26.1     No delay or default on the part of any Party in fulfilling any of the obligations arising under
              the Contract shall be considered as a breach of the said Contract if such delay or default
              is due to force majeure which would mean a sudden, unforeseeable, irresistible,
              insurmountable event outside the control of the Party invoking it.

              It includes, without it being an exhaustive list, insurrection, riot, war, strikes, labour
              disturbances, fire or floods.

                                                     25
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 166 of 318



    26.2     If as a result of circumstances of a Force Majeure Event, the fulfilment of any obligation
             under the Contract is delayed, the duration of the resulting delay, increased by the time
             which will be required for repairing damages caused during the said delay and for resuming
             Petroleum Works, shall be added to the time period laid down in the Contract for fulfilling
             the said obligation.

    26.3     When a Party considers that it is being prevented from fulfilling any of its obligations by
             virtue of circumstances of a Force Majeure Event, it must notify this without delay to the
             other Parties, specifying the events which have brought about the Force Majeure Event,
             and take, in agreement with the other Parties, all helpful and necessary measures to allow
             the fulfilment of obligations affected to be resumed as soon as the event constituting the
             circumstances of Force Majeure Event.

    26.4     The obligations non- affected by a Force Majeure event should continue to be fulfilled in
             accordance with the provision of the Contract.

Article 27      Applicable Law

The interpretation and performance of this Contract shall be governed by the Laws of the Democratic
Republic of Congo.

Article 28      Stability of the Mining and Tax Regime

Without prejudice to Article 84 of the Law, the DRC guaranties to the Contracting Party throughout the
duration of this Contract the stability of the general, legal, financial, petroleum, tax, customs and
economic conditions in which each entity exercises its activities, as these conditions result from the
legislation and regulation in effect at the date of the signature of the Contract.

Accordingly, the rights of each entities making up the Contracting Party will not be subject in any manner
to a worsening measure with respect to the regime defined in the above paragraph.

It has been understood however that each entity making up the Contracting Party can benefit from any
favourable measure with respect to the regime defined above.

Article 29      Supplemental Obligations of the DRC

The DRC will take all necessary measure to facilitate the performance of the activity of the Contracting
Party and its Sub-Contractors. Upon the request of one or another, the assistance referred to a above
will concern, without being an exhaustive list, the following fields:

        -     obtaining authorisation for the use and installation of means of transportation and
        communication;

        -       obtaining the required customs and import-export authorisations;

        -         obtaining visa, work permit or resident card and any other administrative authorisation
        necessary for the execution of the Contract for the personnel working in the DRC and members
        of their families;

        -      obtaining required authorisation for sending abroad, if need be, documents, data or
        samples for analysis or processing related to the need of the petroleum operations;

        -        facilitating the relationship with the Administration and the local administrative
        authorities;

        -      obtaining necessary approvals for conducting petroleum operations to the extent that
        such applications have been made in accordance with the legislation in effect in the DRC;

        -       any other kind of assistance from the DRC, in particular in the field of safety and
        operations within the framework of the existing legislation and regulation.

                                                   26
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 167 of 318



The DRC guaranties to the Contracting Party, to each entity making up the Contracting Party and to the
assignees of the Contracting Party non-discriminatory application of the legislative or regulatory
provisions with respect to any other company exercising petroleum operation in the DRC.

Article 30      Arbitration

    30.1     Any dispute arising under the Contract, with the exception of those mentioned at
             paragraphs 30.5 and 30.6 below, which would occur between the DRC on the one hand
             and the entities making up the Contracting Party on the other hand, and which cannot be
             settled amicably, shall be resolved as final by arbitration in accordance with the Rules of
             the Paris International Chamber of Commerce (ICC).

    30.2     The DRC on the one hand and the entities making up the Contracting Party on the other
             hand, shall nominate an arbitrator and shall endeavour to reach agreement on the
             nomination of a third-party arbitrator who shall be the president of the tribunal. If an
             arbitrator is not nominated, or agreement concerning the third-party arbitrator is not
             reached, the ICC provisions shall apply.

    30.3     The arbitration shall take place in Paris, France or at an alternative location agreed by all
             the Contracting Party and the DRC. The proceedings shall be conducted in the French
             languages. In construing and interpreting this Contract the arbitrator shall apply the
             generally accepted customs and usages of the international petroleum industry.

    30.4     The DRC renounces irrevocably hereby to take advantage of any immunity in proceedings
             relative to the execution of any arbitral sentence taken by a Arbitration Tribunal appointed
             in accordance with the present Article 27, including, without limitation, any immunity with
             regard to notifications, jurisdiction, and any immunity from execution with regard to its
             assets, except for the public assets of the Democratic Republic of Congo.

    30.5     If the DRC and one of the entities making up the Contracting Party are in disagreement
             over determining the price of Liquid Hydrocarbons in the context of Article 16, the DRC or
             the entity in question may request the President of the Institute of Petroleum in London,
             Great Britain, to nominate a qualified international expert to whom the dispute shall be
             submitted. If the President of the Institute of Petroleum does not nominate an expert, each
             of the Parties involved in the dispute may request the International Expertise Centre at the
             International Chamber of Commerce in Paris to make this nomination. The DRC and the
             entity in question shall supply them with any information which they judge necessary or
             which the expert may reasonably request.

    30.6     Within thirty (30) days from the date of his nomination, the expert shall advise the DRC and
             the entity Party in question of the price which, in his opinion, must be used in application of
             Article 14. This price shall be binding upon the Parties and shall be deemed reputable after
             being fixed by common agreement between them. Expenses and fees payable to the
             Institute of Petroleum in London or to the International Chamber of Commerce, as well as
             to the expert, shall be shared equally between the DRC and the said entity. The expert
             shall not be an arbitrator, and the arbitration procedures shall not be applicable.

Article 31      Article 31 – Signature

This Contract is prepared in four (4) originals in French and each such counterpart shall be deemed an
original and authentic Contract when wholly executed by the Parties.

Article 32      Article 32 - Complete Agreement

Following the definitions of this Contract, this Contract comprises the full agreement of the Parties and
supersedes and cancels all previous communications, undertakings and agreements between the
Parties, whether written or oral, expressed or implied.




                                                    27
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 168 of 318



Article 33       Article 33 - Notice

     33.1     All notices given under this Contract shall be in writing and sent to the Parties by registered
              post, personal delivery or at the following addresses:



        (a)      For the DRC:

        Monsieur le Ministre des Hydrocarbures

        Immeuble COHYDRO

        1, Avenue Comité Urbain

        Commune de la Gombe

        Kinshasa,

        Republique Democratique du Congo.



        For COHDYRO:

        Managing Director

        La Congolese des Hydrocarbures (COHYDRO)

        1, Avenue Comite Urbain,

        Commune de la Gombe

        Kinshasa

        République Démocratique du Congo

        a)       For DIVINE INSPIRATION GROUP (PTY) Ltd : 35, Impala Road,

        Chislehurston, Johannesburg,

        South Africa

        33.2 The modification of the above details by one Party must be notified to the other by 15 days’
        notice and by following the procedure in art 33.1.

        33.3. In the absence of receipt but in the case of personal delivery any notice given under this
        Contract shall be deemed to have been duly given as follows:

33.3.1 if delivered personally, at the time of delivery;

33.3.2 if sent by airmail, on the sixth business day after the date of posting.



Article 34       Effective Date – Cooperation Regime

     34.1     The present Production Sharing Agreement shall enter into force at the date of its approval
              by Order of the President of the Republic.


                                                     28
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 169 of 318



34.2   Any revisions or amendments to the Contract can only be made with the common consent
       of all Parties by the way of amendment.




                                         29
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 170 of 318



SIGNATURE PAGE

IN WITNESS WHEREOF, the duly authorised representatives of the entities of the Contracting

Party and of the DRC have caused this Agreement to be executed on     2007.

On behalf of the government of the Democratic Republic of the Congo

The Minister of Hydrocarbons

Lambert MENDE OMALANGA

The Minister of Finance

Athanase MTENDA KYELU

On behalf of the Partnership :

LA CONGOLAISE DES HYDROCARBURES

Christophe BITASIMWA BAHII Jean YEMBELINE KODAGBA

KANGUNDU

Technical Director        Managing Director

DIVINE INSPIRATION GROUP (PTY) Ltd”

Andrea Brown Director




                                               30
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 171 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 172 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 173 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 174 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 175 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 176 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 177 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 178 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 179 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 180 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 181 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 182 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 183 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 184 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 185 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 186 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 187 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 188 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 189 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 190 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 191 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 192 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 193 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 194 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 195 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 196 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 197 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 198 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 199 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 200 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 201 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 202 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 203 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 204 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 205 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 206 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 207 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 208 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 209 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 210 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 211 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 212 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 213 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 214 of 318
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 215 of 318




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




   Declaration of Matthew S. Rozen in Support of Petition to Confirm Arbitral Award




                                  EXHIBIT C
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 216 of 318



    JOINT PRODUCTION AGREEMENT

                           BETWEEN

THE DEMOCRATIC REPUBLIC OF CONGO

                                 AND

          THE ASSOCIATION:
   CONSORTIUM DIVINE INSPIRATION
    GROUP (PTY) AND PETRO SA
   H-OIL CONGO LIMITED
   LA CONGOLAISE DES
    HYDROCARBONS
   CONGO PETROLEUM AND GAS SPRL
   SUD OIL SPRL


         BLOC 1 GRABEN ALBERTINE


                      JANUARY 2008
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 217 of 318




                             TABLE OF CONTENTS



Article 1 - Definitions                                                      5
Article 2 - Object of the contract                                           8
Article 3 – Scope of application of the contract- Operator                   8
Article 4 - Committee of operations                                          11
Article 5 - Good governance, development and protection of the environment
            article 6 – Bank Guarantee                                       14
Article 7 – Minimum Program of Works of Reconnaissance and Exploration       15
Article 8 – Program of Complementary Works                                   16
Article 9 – Granting, Renewal and Waiver of Permit of Exploitation           18
Article 10 –Discovery of Hydrocarbons and Granting of Exploitation Permit    19
Article 11 –Abandonment Works                                                19
Article 12 -Fiscal, Royalty and Bonus Regime                                 21
Article 13 –Exchange Regime                                                  22
Article 14 –Reimbursement of Oil Costs -Cost Oil                             23
Article 15 –Sharing in Production -« Profit Oil »                            24
Article 16 –Valuation of Hydrocarbons                                        25
Article 17 – Transfer and Property of extracted Liquid Hydrocarbons          26
Article 18 – Natural Gas                                                     27
Article 19 – Property of Real Estate and Goods                               28
Article 20 – Employment, training of DRC staff                               28
Article 21 -Audit                                                            29
Article 22 - Participation of the National Oil Company                       29
Article 23 – Transfer of Interests                                           31
Article 24 - Information - Confidentiality                                   31
Article 25 – Finalisation of the Contract                                    32
Article 26 - Force majeure                                                   33
Article 27 – Applicable Law                                                  34
Article 28 - Stabilisation of Mining and Fiscal Regime                       35
Article 29 – Complementary Obligations of DRC                                 34
Article 30 – Arbitration                                                      35
Article 31 - Signature                                                        36
Article 32 – Full Agreement                                                   37
Article 33 - Notification                                                     37
 Article 34 – Effective date - Cooperation Regime Page of Signatures          37
 Appendix 1 Maps and data on ZERE                                             38
                                                                              39
 Appendix 2 Mandate of the CONSORTIUM DIVINE INSPIRATION
 GROUP (PTY) Ltd,
Appendix 3 Mandate of H OIL CONGO LTD
Appendix 4 Mandate of CONGO PETROLEUM AND GAS SPRL,
 Appendix 5 Mandate of Compagnie Pétrolière SUD OIL SPRL
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 218 of 318

BETWEEN

The Democratic Republic of Congo, legally represented by:
          The Minister of Hydrocarbons,
          and
          The Minister of Finance
Acting by virtue of the legal authority granted to them under Law Decree No. 81-013
dated 2 April 1981 on the General Legislation on Mines and Hydrocarbons, hereafter
referred to as “DRC” as the first party;

AND

The Association made up of:

1. CONSORTIUM DIVINE INSPIRATION GROUP (PTY) Ltd, a company of
   South African law, 35, impala Road, Chislehurst, Johannesburg, South Africa,
   hereafter referred to as “DIVINE”- Petro SA, acting only as a technical partner, a
   State Company of South African law, 151 Frans Conradie Drive Parow 7500,
   Private bag X5, -arow 7499, South Africa, represented by Madame ANDREA
   BROWN, Director, with full power of attorney whose copy is attached to annex
   2, as the second party;
2.   H-OIL CONGO LTD., a company of British law under number
     1004728, with address at 197 Main Street, P.O 3540, Road Town Tortola,
     British Islands, represented by Mr. Jacques Hachuel, President, acting under statutory
     powers whose copy is attached to annex 3, hereafter referred to as “H OIL”, as the
     third party,

3. LA CONGOLAISE DES HYDROCARBONS headquartered at number 1,
   Avenue du Comité Urbain in the Community of Gombe at Kinshasa, in the Democratic
   Republic of Congo, represented by Mr. TSHIBAMBE NDJIBU Zéphyrin and
   YOLO YELI Jacques, respectively President of the Board, and Delegated General
   Manager, hereafter referred to as “COHYDRO”, as the fourth party;
4. CONGO PETROLEUM AND GAS SPRL, a company registered under
   Congolese law at NRC: KG/2179/M, ID NAT 01-9-N49369Q, with address at n°
   109 de l'Avenue Wagenia at Kinshasa in the community of Gombe, represented
   by Mr. MUAKA KHONDE, General Manager fully authorised with copy
   attached to annex 4, hereafter referred to as “CONGO PETROLEUM AND
   GAS” as the fifth party;

5. Compagnie Pétrolière SUD OIL SPRL, a company registered under Congolese
   law at NRC: 64.019, ED NAT 102448, with address at n° 191 Avenue de l’Equateur
   7th. Floor at Kinshasa Community of Gombe, represented by Mr. Pascal
   KINDUELO LUMBU, President Director General, fully authorised with copy
   attached to annex 5, hereafter referred to as “SUD OIL” as the sixth party.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 219 of 318


The second, third, fourth, fifth and sixth parties are hereby referred to as “The
Contractor”.

                  HAVING PREVIOUSLY STATED THAT:

 • The state exercises a permanent sovereignty over the soil, sub soil, waters and
   forests, over air space, rivers, shores and maritime coast of Congo as well as over
   the territorial waters and over the continental platform;

 • The economic resources such as hydrocarbons that are contained therein are referred
   to as “Concessible Substances”;

 • The state wishes to encourage exploration and exploitation of hydrocarbons in the
   area open to exploration in the Graben Albertine of the Democratic Republic of
   Congo;
 • The consortium “DIVINE”/Petro SA has demonstrated its technical and
   financial capacity in oil exploration and production and the Final Report of
   evaluation and interpretation of the filed data has been conclusive, in
   execution of the Memorandum of Understanding signed on 23 August 2007
   between “DIVINE” and the Democratic Republic of Congo;
 • By letter dated 21 December 2007, Petro SA has notified “DRC” of its desire to
   provide technical assistance required for the performance of work related to this
   contract;

  • The consortium is governed by an agreement of technical cooperation;


  • “H OIL” has demonstrated its technical and financial capacity in oil
    exploration and production and the Final Report of evaluation and
    interpretation of data has been conclusive, in execution of the
    Memorandum of Understanding signed on 13 October 2007 between the
    Democratic Republic of Congo and “H OIL”;
  • “DIVINE-Petro SA” and “H OIL” have concluded an agreement with
    “COHYDRO” outlining the terms of their cooperation;
  • “DIVINE-Petro SA”, “H OIL”, “Congo Petroleum And Gas”, “Sud Oil” and
    “COHYDRO”, in association, have indicated their intentions of exploring
    the potential oil of Graben Albertine of which Bloc I and the coordinates
    are contained in annex 1;

  • The state has indicated its agreement to grant the Association the financial,
    economic, and fiscal conditions specified for the exercise of activities
    outlined under this contract in order to support this initiative.

  • By interministerial decree N° 012/MIN-HYDRO/LMO/2007 and N°062/MIN-
    FINANCE/AMK/2007 dated 17 October 2007 regarding the reopening of
    exploration of the Bloc I of Graben Albertine, the Government of the DRC has
    indicated its willingness to stabilise the hydrocarbon sector.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 220 of 318

                          IT HAS BEEN AGREED AS FOLLOWS:
Article 1 - Definitions

As regards this contract, the following terms will have the significance established in
this article:

1.1     “Civil year”: period of twelve consecutive (12) months commencing on 1 January
        and finalising on 31 December every year.
1.2     “Back Costs”: the costs paid by the Contractor, including expenses incurred by the
        Operator on behalf of the Contractor, for work related to the contract before its
        Effective Date, including text preparation costs, Operator’s staff as well as financing
        of visits of representatives of “DRC”.
1.3     “Barrel”: unit volume equal to 158,987.22 litres, measured at a temperature of 15
        degrees Celsius.
1.4     “Bonus”: premium payable to the state at the signing of the contract and/or
        when the rate of production reaches certain levels as follows:
          • Bonus signature: upon signature of the contract by the parties;
          • Exploration Permit Bonus: upon granting of the exploration permit;
          • Renewal Bonus of the Exploration Permit: at renewal of the Exploration
             Permit;
          • Exploitation Permit Bonus: at the signing of the Exploitation Permit;
           • Renewal Bonus of the Exploitation Permit: at renewal of the Exploitation
             Permit;
          • First production Bonus: at production of the first barrel;
          • Bonus for production of the tenth million Barrel: at production of the
             ten million Barrel;

 1.5     “Budget”: provisional estimate of the cost of one Program of Works.
 1.6     “Transfer of interests”: any legal transaction ending in the transfer between the
         parties, or any other entity other than a party, of part or all the rights and
         obligations derived from the contract.
 /. 7   “Operations Committee”: the entity referred to under Article 4 of the Contract.
 1.8     “Contractor”: refers to the Association formed by “DIVINE”/ Petro SA, H
         OIL, COHYDRO, CONGO PETROLEUM AND GAS SPRL and
         SUD OIL as well as any other organisation to which the Association may
         transfer an interest within the rights and obligations of the Contract.


 1.9     “Contract”: the present production sharing agreement, its annexes that form an
         integral part of it as well as any amendment agreed to by the Parties.
 1.10    “Contract of Association” or “Joint Operating Agreement”: the Contract entered into
         between the entities making up the Contractor and its amendments and annexes for
         the performance in association of the oil works.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 221 of 318


1.11     “Oil Costs” or “Cost Oil”: all Back Costs such as defined under article 1.2,
        the Bonuses except for the signature and added value Bonus on the transfer of interest
        as defined in articles 1.4 and 12.5, as well as all expenses, among others, incurred
        and payable by the Contractor arising from oil works as defined in 1.34
        hereunder, including all operational, administration, interest on loans costs as
        calculated in accordance with the Accounting Procedure.
1.12    “Effective Date”: the date of entry into force of the Contract, as this date is defined in
        Article 34 of the Contract.
1.13    “Dollar” or “dollar” or “USD”: the currency of legal tender in the United States of
        America.
/. 14 “The State”: The Democratic Republic of Congo as a public authority.
/. 15    “Natural Gas”: gaseous hydrocarbons including mainly methane and ethane
        which at 15 degrees Celsius and at the atmospheric pressure are in gas form and
        that are discovered and/or produced within the scope of the Permit.
1.16    “Hydrocarbons”: Liquid Hydrocarbons and Natural Gas discovered and/or produced
        within the Permit area.
1.17    “I.T.I.E”: Initiative for Transparency in the Administration of Revenues of
        Extraction Industries.
1.18    “Law”: Regulation Decree N° 081-013 dated 2 April 1981 on the General Legislation
        on Mines and Hydrocarbons as well as Regulation No. 67416 dated 23 September
        1967 on the Mining Regulation.
1.19    “Month”: a period commencing the first day of a month and ending the last day of
        that month including the first and last days.
1.20    “Operator”: the entity of the Contractor responsible under the terms and conditions of
        the Contract of Association for the performance of Oil Works in accordance with the
        Contract as indicated in article 3 of the Contract.
1.21    “Parties”: The parties to the Contract, i.e. The Democratic Republic of Congo and the
        Consortium “DIVINE”/Petro SA, “H OIL”, “COHYDRO”, “Congo
        Petroleum and Gas” and “Sud Oil” as well as any other entity to which the entities
        of the Contractor may transfer an interest in the rights and obligations of the
        Contract.
 1.22    “Permit”: a permit regarding the area of interest located within the Exploration Permit
         (as defined in Annex 1 to this Contract) and all Exploitation Permits emanating
         there from.
 1.23    “Exploration Permit”: Administrative Title for hydrocarbons granted for a
         duration of 5 years renewable two times as a result of exploration activities in Bloc
         I as defined in the Annex 1 to this Agreement.
 1.24    “Exploitation Permit”: Administrative Title for hydrocarbons arising from
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 222 of 318

       Exploration Permit granted for duration of 20 years, renewable, for the exercise
       of production activities.
1.25   “Accounting Procedure”: the accounting procedure such as defined in the
       Notification to the Contractor by the Hydrocarbon Administration of the DRC.
1.26   “Profit Oil”: the balance of the production after deduction of the Royalty and the
       Cost Oil destined to be shared.
1.27   “Program of Works”: the plan of Oil Works that must be performed during a
       specific period of time previously agreed, as approved by the Operations
       Committee under the conditions established in the Contract.
1.28   “Fixed Price”: the price of each quality of Hydrocarbons. as defined in Article 16 of
       the Contract.
1.29   “Net Production”: the total production of Liquid Hydrocarbons minus all water and
       sediment produced, of all quantities of Hydrocarbons reinjected in the oil deposit,
       used or lost during the Oil Works.
1.30   “Taxed Production”: the net production minus transportation costs and stocking
       up to the location of delivery.
1.31   “The DRC”: the Democratic Republic of Congo as a party to this contract.

1.32   “Surface Fee”: the Right paid to the State by the Contractor regarding the
       occupation of land during the period of exploration or exploitation.
1.33   “Affiliated Company”: Every company in which more than 50 % of the vote rights
       in the ordinary general meetings of shareholders or associates (hereafter referred to
       as “Meetings”) are held directly or indirectly by one of the Parties;

1.33.1 Any company that directly or indirectly holds more than fifty (50) percent of the
       rights to vote in the Meetings of one of the parties.

 l.33.2 Any company whose rights to vote in the Meetings are held by more than 50 % by
        a company which holds directly or indirectly more than 50 % of the rights to vote
        in the Meetings of one of the Parties.

 1.33.3. Any company in which more than 50 % of the rights of vote in Meetings are held
        directly or indirectly by a company or several companies such as described in sub
        paragraphs 1.33.1 to 1.33.3 hereunder.

 L34    “Sub Contractor”: physical or moral person which the Operator will call upon
        within the scope of execution of the Oil Works.
 1.35 “Oil Works”: the activities taken to enable the performance of
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 223 of 318

       the Contract within the scope of the Permit in accordance with the Contract,
       i.e. preparation and performance of operations, legal activities, accounting
       and financial activities. The Oil Works will be divided between Exploration,
       Evaluation, Development, Exploitation, and Abandonment Works.
1.36   “Abandonment Works”: the Oil Works necessary to repair the state of an
       exploration site whose abandonment is programmed by the Operations Committee.
1.37   “Evaluation and Development Works”: Oil Works associated with the Exploitation
       Permit regarding the study, preparation, and installations such as drilling, well
       equipment and production tests, construction and platform rig installation as well as
       all other operations carried out for the production, transportation, processing, storage
       and expedition of Hydrocarbons to the loading terminals.
1.38   “Exploitation Works”: Oil Works related to the Exploitation Permit and associated
       with exploitation and maintenance of production stations, processing, storing, export
       and sale of Hydrocarbons.
1.39   “Exploration Works”: Oil Works linked to the Exploration Permit and carried
       out with the objective of discovering and evaluating one or more Hydrocarbon
       fields such as operations of geology, geochemistry, geophysics, drilling well
       equipment and production tests.


1.40   “Quarter”: a period of three (3) consecutive months beginning the first day of
       January, April, July an October every Civil Year.
1.41   “ZERE”: Exclusive Zone of Reconnaissance and Exploration for a period of five
       (5) years, renewable two (2) times.

Article 2 - Object of the Contract

  The object of the Contract is the awarding by the Democratic Republic of Congo to
  the Contractor of exclusive rights of recognition and exploration of Hydrocarbons, as
  well as the right to obtain concessions of exploitation in the area of Bloc 1.

  Article 3 – Scope of application of the Contract - Operator

 3.1 The Oil Works are performed in the name and for the account of the “Contractor” by one
     of its the entities and referred to as “The Operator”, who is appointed by The Contractor
     within the scope of the Association Contract.
 3.2 On account of the Contractor, the operator will be responsible for the following specific
 tasks:

       (a) Prepare and submit to the Operations Committee the projects of the annual
            Work Programs, the corresponding Budgets, and any subsequent
            modifications;
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 224 of 318

      (b) Direct, within the limits of the Works Programs and approved Budgets, the
          execution of the Oil Works.

      (c)    Prepare, in the event of a discovery considered as commercially viable, the
             development programs and exploitation regarding the field discovered;

      (d) Subject to the application of the terms under Article 3.5 hereafter, negotiate and
          conclude related contracts with third parties for the execution of the Oil Works.

      (e)    Keep accounting books on the Oil Works, prepare, and submit the accounts to
             DRC in accordance with the Accounting Procedure.

      (f)    Conduct the Oil Works in the most appropriate manner and, in general, make
             available all means that are appropriate respecting the rules of art and custom in
             the international oil industry with the aim of:

                   (i) The execution of Works Programs under the best technical,
                        security, environmental and economic conditions.

                   (ii)    The optimisation of production with consideration to proper
                          conservation of exploited deposits.

3.3     In the execution of Oil Works, the Operator must, on account of the Contractor:

       (a)   Conduct with diligence all the operations in accordance with the practices
             generally followed in the oil industry, conform itself to the rules of art in the oil
             fields and civil works and complete all operations efficiently and economically.
             All operations will be executed in accordance with the terms of this Contract.

       (b)   Supply the necessary staff for the Oil Works considering the terms of Article
             20 hereunder.

       (c)   Subject to articles 51 and the following of the Law, allow within reasonable
             limits to the representatives of the DRC to access periodically the sites where Oil
             Works are performed with the right to observe part or all operations carried out.
             DRC may, through representatives or employees duly authorised, examine part
             or all of the data regarding the Oil Works including geological, geochemical,
             geophysical, drilling, and any other data on oil production.

              The operator will maintain a representative copy of this data in
 Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 225 of 318 10


               the Democratic Republic of Congo and will provide a copy to DRC.
               Notwithstanding, samples and documents requiring special conditions
               of storage or conservation will be maintained on account of the State
               in a location selected by the Operator under its responsibility and to
               which DRC will have access. The Operator will also have the right to
               keep copies of all data, documents, and samples outside the DRC at
               their own expense.

       (d)     Take out and maintain insurance of the kind and amounts of usual use in the oil
               industry and in accordance with the regulations in force in the Democratic
               Republic of Congo.

       (e)     Pay promptly all costs and expenses incurred on the Oil Works.

3.4. The Contractor must execute each Work Program within the limits of the Budget
      and cannot initiate any operation not included under the Works Program nor
      assume expenses that exceed those amounts unless as follows:
       (a)      If an expense is beyond the budget limit, and it is necessary for the execution
                of the Works Program that has been approved, the Contractor is authorised to
                incur costs within a limit not exceeding 15 % of the Budget. The operator
                must account for this amount in excess as soon as possible to the Operating
                Committee.

       (b) During each civil year, the Contractor is also authorised to incur expenses
           within the scope of Oil Works that are unforeseen and not included in a
           Work Program (but related) and Budget within a limit of five hundred
           thousand dollars (USD500.000) or its equivalent in another currency.
           Nevertheless, these expenses must not be made to carry out work not
           authorised by the Operating Committee and the Operator must submit a report
           as soon as possible to the Operating Committee. When these expenses are
           approved by the Operating Committee, the amount will again be reinstated at
           500,000 or its equivalent in another currency, the Contractor always having the
           power to spend this amount under the conditions provided hereunder.
       (c)      In case of urgency of the Oil Works, the Operator may incur an immediate
                expense that it judges necessary for the protection of life, goods, or the
                environment and it must advise the Operating Committee as soon as possible of
                the circumstances and amount of expenses.
3.5.         Except as otherwise decided by the Operating Committee, the Contractor must
             call for tenders on all material and services whose estimated cost is to exceed
             one million dollars (USD1, 000,000) by call for tenders for the Exploration
             Works and at two million dollars (USD 2, 000,000) for
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 226 of 318
                                                                                              11

        Evaluation, Development and Exploitation Works. Entities forming part of the
        Contractor may submit proposals to the tender. The procedure hereunder will
        not apply for geological, and geophysical studies, interpretation of seismic data,
        simulations and studies of fields, well analysis, their correlation and
        interpretation, analysis of oil rocks, petro-physic or geochemical analysis,
        supervision and engineering of Oil Works, acquisition of software and for work
        which necessitates access to confidential information whilst the Contractor will
        have the possibility to supply these services out of its own resources or those of
        its Affiliate Companies.
3.6.    The amount defined in Articles 3.4 and 3.5 hereunder, valid for 2007, (including Oil
       Costs) shall be updated each year by an inflation index that will be notified by the
       Central Bank of Congo.

3.7.     The Contractor can be made responsible only for direct damages suffered by DRC
       as a result of a deliberate fault on the part of the Contractor by using international oil
       practices. It is expressly agreed that the Contractor will be held responsible for all
       indirect damages or economic loss incurred by the DRC whatever the nature and
       related to this contract if their responsibility is determined in a court of law.

       In any event, including when the limitation of liability mentioned herein cannot
       be established for any reason, the total amount that the Contractor can be held
       liable for will be determined by the extent of its liability in accordance with the
       regulations in effect in the DRC.

3.8.    Without prejudice to the preceding paragraph, the Contractor will execute,
       during the Exploration Permit and any subsequent period, the Minimum
       Recognition and Exploration Work Program provided for under Article 7 of the
       Contract.

3.9.    Within six (6) months following the effective date of the contract, the
       Contractor will establish a Limited Liability Company under Congolese Law in
       accordance with article 80 of the Law.

Article 4 – Operating Committee

4.1     As soon as possible after the effective date of this contract, for Permit purposes,
       an Operating Committee will be formed, made up of representatives of the
       Contractor and the DRC. The DRC and the Contractor will each appoint three
       representatives with a mandate of two years. The representatives of the DRC will
       come from the Ministry of Hydrocarbons. The Contractor will have the right to
       replace its representatives at any time by advising the DRC. The DRC and the
       Contractor may have a reasonable number of their employees participate in the
       meetings, without a voting right.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 227 of 318                    12


4.2 The Operating Committee examines all questions on the order of the day regarding
    the orientation, programming, and control of the Oil Works. It will examine most
    importantly the Work Programs and the Budgets that will be the object of an approval
    and it will control the execution of said Work Programs and Budgets.
     For the execution of these Work Programs and execution of the approved
     Budgets, the Operator, on account of the Contractor, will make all necessary
     decisions for the performance of the Oil Works in accordance with the terms of
     this Contract.

4.3 The decisions of the Operating Committee are taken by applying the following rules:

     (a)    For the Exploration Works, the Operator will submit on account of the
           Contractor, to the Operating Committee the orientations and Work Programs it
           intends to carry out. The Operating Committee will issue recommendations as
           required and in its judgement necessary, in consideration of which the Contractor
           will decide.

     (b)    For Evaluation and Development Works and Exploitation Works, the Operator
            will submit on account of the Contractor to the Operating Committee, the
            orientations, Work Programs and Budgets that it proposes for approval. The
            decisions of the Operating Committee shall be taken unanimously by the
            representatives present as appointed by DRC and the Contractor.

     (c)    For Abandonment Works, all decisions of the Operating Committee shall be
            taken unanimously by six representatives appointed in accordance with
            Article 4.1.

     (d)    In the event of a question that must be decided in accordance with the
            Contract or other way by the Operating Committee that could not obtain a
            unanimous decision of six representatives or their replacements appointed in
            accordance with article 4.1. during a meeting of the Operating Committee or if
            the representatives of DRC are not present, the examination of this issue will be
            postponed to a second meeting that will take place by written notification at least
            ten days following the date of the first one. During this interval DRC and the
            Contractor will meet and the Operator shall provide all information and
            explanations requested by DRC. It is agreed that if during the course of this
            second meeting DRC and the Contractor do not reach a decision or if the
            representatives of the DRC do not attend, the decision will belong to the
            Contractor as long as the entities forming part thereof have not recovered all
            costs linked to the initial phase of development. For complementary
            developments, under a same Exploitation Permit, a unanimous agreement must
            be sought by DRC and the Contractor.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 228 of 318                  13


4.4 The decision taken by the Operating Committee must not lead to a breach of the
    rights and obligations resulting for the Contractor under this Contract and the
    Permits.

4.5 The Operating Committee shall meet each time the Operator makes a request upon
    notification of 15 days in advance. The Operator will forward the file of the meeting
    to the DRC within the same time frame. The DRC and the Contractor shall select
    the number of representatives they wish to send. This number shall be between one
    and three. In addition, the summon shall contain the proposed agenda, the time and
    date of the meeting. DRC may at any time request that the Operator call a meeting
    to discuss preagreed issues that will form part of the agenda of that meeting. The
    Operating Committee must meet at least twice each Calendar Year to discuss and
    approve the Work Program and the Budget and to hear the Operator’s report on the
    Budget execution for the previous year. The Operating Committee cannot decide on
    any question that does not appear on the agenda, except if a decision to the contrary
    is made by DRC and the Contractor.

4.6 The Operating Committee is presided over by a representative appointed by DRC
    who must act as president during the meetings. The representative appointed by the
    Contractor ensures the secretariat of the meetings. In the event of disagreement, the
    president does not have a deciding vote.

4.7 The Operator shall prepare the minutes in writing of each meeting and shall send a
    copy to DRC within 15 days from the day of the meeting, for approval or remarks to be
    sent back within a further 15 days from receipt. In addition, the Operator will draw up
    and submit to the signature of the representatives of DRC and the Contractor a list of
    questions subject to a vote and a summary of the position adopted for each vote.

      Any question may be submitted to the Operating Committee without there being
      a formal meeting, on the condition that it is submitted in writing by the
      Operator to DRC. In the event of any such submission DRC must within 10
      days of receipt communicate its vote in writing to the Operator, except if the
      issue raised for voting requires a decision in a smaller period of time because it
      is urgent. In such cases, the DRC shall communicate their vote within the
      timeframe stipulated by the Operator. This timeframe can, in no case, exceed
      48 hours. In absence of a response from the DRC the operator will consider the
      vote in favour. Any issue that receives an affirmative vote under the conditions
      outlined hereunder will be considered and adopted as if a meeting had taken
      place.

 4.8 The Operating Committee can decide to hear any person requested by DRC or the
 Contractor. In addition, DRC or the Contractor may, at their expense be assisted in meetings
 by experts of their choice if they obtain a confidentiality commitment
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 229 of 318                           14


      from these experts, it being understood that they must not have any link with the
      oil companies competing with the entities forming part of the Contractor.

4.9 The Operating Committee may also meet at the request of one of the Parties to
     the Contract in case of:

           •     Intentional violation of the contract clauses by one or other of the
                 parties.

           •     Change in the economic circumstances that cause an imbalance in the
                 services required by the parties.

Article 5 – Good Governance, Development and Protection of the Environment.

5.1   DRC and the Contractor accept the application of principles and criteria of I.T.I.E.
      within the framework of the execution of their contractual obligations.

5.2   Seminars, workshops as well as conferences will be organised by the
      Contractor to inform staff primarily on the following:

           •     Law No. 05/006 of 29 March 2005 modifying and completing the decree
                 dated 30 January 1940 regarding the penal code called Anti-Corruption
                 Law;

            •    Law No. 04/016 of 19 July 2004 regarding the fight against money
                 laundering and financing of terrorism.

            •    The legislation on the protection of the Environment.

5.3   The Contractor will annually allocate an amount of two hundred and fifty thousand
      dollars (USD 250,000) at the Exploration phase and three hundred thousand
      dollars (USD 300,000) at the Production phase as social contributions towards
      local populations living around the sites following a program agreed to with the
      Ministry of Hydrocarbons. This amount will be assigned mainly to Public Health,
      Education, and Culture. They will form part of Oil Costs and are therefore
      recoverable.

  5.4 The Contractor will prepare a Mitigation and Rehabilitation Plan (PAR) within six
      months (6) of the first ZERE period, followed by an impact study on the
      environment and an Environmental Administration Plan of the Project
      (EIE/PGEP) for the production phase.

       The terms of reference including the instruction costs of these obligations will be
       submitted to the Ministry of the Environment who will approve the final versions
       that will form part of this contract. The Ministry will to this effect issue an
       environmental notice and deliver an Exploitation Permit. Without prejudice to
       Article 3.3(c), an annual environmental audit is planned, paid by the Contractor.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 230 of 318

5.5 The exploration – production works must be carried out respecting the norms
    relative to protected areas.

5.6    The Contractor will be responsible for the execution of the Mitigation and
       Rehabilitation Plan, Environmental Administrative Plan and the continuous
       supervision of the environment as well as maintenance of the initial State of ZERE
       and its surroundings in accordance with current standards. It will perform the
       execution of recommendations by State Services responsible for the elaboration of
       these standards especially as regards Health, Safety, Environment, and Quality
       (HSEQ), for an amount of USD1.500.000 at the signing of this PSA. The annual
       contribution is equal to:

            * USD150.000 at the exploration phase;

            * USD250.000 at the production phase.

Article 6 – Bank Guarantee

6.1 Within four months following the effective date of this contract the
    Contractor will provide the Operating Committee with an irrevocable bank
    Guarantee in favour of DRC issued by a first rank Bank in an amount of one
    hundred and fifty thousand dollars (USD150.000).

6.2 The guarantee shall be called into effect in the event of non-performance at
    Contractor’s fault perform the Minimum Works Program for the First Sub Period as
    defined at Article 7.1.1.1 that it covers and as per the terms of the said guarantee.

6.3 The guarantee must contain the following stipulations:

             • The effective date.
             • The duration of one year.

6.4 It is nevertheless provided that the performance of Minimum Works Program of the
    First Period as defined under Article 7 that the Contractor agrees to perform and not
    the expenses corresponding to the estimated costs of these works that determine that the
    Contractor has effectively performed the duties foreseen in the Contract.

 6.5    Without prejudice to Article 26 of the Contract, DRC can call the guarantee in its
        favour under the following hypothetical situations:

             •     The Contractor notifies in writing that it does not have the intention of
                   carrying out or finalize the works object of the Guarantee. In one or the
                   other case, the Guarantee is due in total;


             •     A request of payment made by the Ministry of Hydrocarbons to the
                   Contractor accompanied by a written testimony by the Ministry
                   certifying that the Contractor has received two notices of delay within
                   one month but has not
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 231 of 318
                                                                                          16

                   taken the necessary measures to carry out the work within the delay
                   indicated in this Contract.
        The Ministry of Hydrocarbons will release the Guarantee once it has sent the bank
        a notice certifying that the Contractor has completed the Minimum Works as
        defined in Article 7, object of said Guarantee.

Article 7 – Minimum Program of Recognition and Exploration Work
7.1 The Contractor, in accordance with its obligation to complete the Exploration
    works in the ZERE, in accordance with this article, will complete the Minimum
    Works Program as follows and within the period established.
7.1.1       First Period of ZERE (Duration five years)
             Commencing on the effective date and finalising five years after the last
             day of this period of five years for a global amount of seventy million
             dollars (USD70.000.000).
7.1.1.1     First Sub Period of the ZERE (twelve months)
             Commencing on the effective date and finalising twelve months later, the
             last day of this period.
              a) Minimum Works Program:

              1.   Acquisition of all regional data including geological, seismic,
                   drilling, geochemical, magnetic, gravimetrics, etc.

              2.   Land geological studies: structural evaluation, collection of outcrops
                   samples and oil and gas surface indexes.

              3.   Interpretation of all data and evaluation of the prospects.

The estimated cost of the first sub period is of five million dollars (USD5.000.000).

7.1.1.2.     Second Sub Period of the ZERE (twelve months)

              Commencing the day after the last day of the first sub period as defined
              above and finalising one year later on the last day.

              Minimum Works Program:

              1.    Continuation of geological studies of the land;
              2.    Geochemical analysis of the samples collected;
              3.    Impact studies of exploration activities on the environment;
              4.    Re-evaluation of the prospects and proposal of a seismic valuation.

 The estimated cost for the second sub period is five million dollars
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 232 of 31817


(USD 5.000.000)
7.1.1.3.    Third Sub Period of the ZERE (twelve months)
Commencing on the last day of the second Sub Period of the ZERE as defined above and
finalising twelve months later, on the last day.
Minimum Works Program:

             1.    Acquisition, processing and interpretation of 200 Km of 2D seismic;
             2.    Drilling of the first exploration wells.

             The estimated cost for the third sub period is twenty-five million dollars (USD
             25.000.000).

7.1.1.4. Fourth sub period of the ZERE (twelve months)
Commencing on the last day of the third Sub Period of the ZERE as defined above and
finalising twelve months later, on the last day.
Minimum Works Program:

      1) Continue with drilling and dwell tests;
      2) Acquisition, processing, and interpretation of 200 Km of complementary 2D
         seismic or 200 Km of 3D seismic.

             The estimated cost for the fourth sub period is fifteen million dollars (USD
             15.000.000).

 7.1.1.5. Fifth pub period (twelve months)
Commencing on the last day of the fourth Sub Period of the ZERE as defined above and
finalising twelve months later, on the last day.
Minimum Works Program:

      1) Drilling of exploration wells

             The estimated cost for the fourth sub period is twenty million dollars (USD
             20.000.000).
 .

           7.1.2. The Contractor will participate in setting up of a database for the General
                  Secretariat of Hydrocarbons and will train staff in the administration of
                  the database at an annual cost of fifty thousand Dollars (USD50.000)
           7.1.3. The Contractor will participate in the exploration
                  efforts of sediment basins of the Democratic Republic                       of
                  Congo for an annual amount of
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 233 of 318 18


             one hundred thousand dollars (USD100.000) at the exploration phase and
             an annual amount of one hundred and fifty dollars (USD150.000) at the
             production phase.

      7.1.4. The Contractor will participate in the contribution of DRC towards the dues
             for APPA (Association of African Oil Producing Countries) in an annual
             amount of fifty thousand dollars (USD50,000) during the exploration phase
             and seventy-five thousand dollars (USD75,000) during the production
             phase.

      7.1.5. The Contractor will pay to the State the fines provided for under legislation
             in the event of non- execution of the Minimum Recognition and Exploration
             Works Program; it is to be understood that the fines will only be
             applied to the failure to perform the program and not on the
             corresponding expenses of estimated costs.
7.2. The exploration wells must be drilled at the location determined by the
     Operating Committee and be of a depth considered necessary to evaluate a
     sedimentary section that will have been established following available data
     and as being one of the most profound formation objectives in the eyes of the
     Contractor and in accordance with oil industry practices, unless at least one of the
     following events impedes this:
     a)    The formation expected is reached;

     b)    A deeper well could in the view of the Contractor, create a risk of danger
           that could not be reasonably contained;

     c)    Impenetrable formations;

     d)    Meeting substantial hydrocarbon formations that must be protected, which
           prevent reaching the depth required.

      Under such circumstances drilling of all wells must stop and terminate at a lesser
      depth, and this will be considered as satisfying the criteria of minimum depth
      required and agreed between the DRC and the Contractor.

7.3. At the end of each sub period of exploration the Contractor may choose not to
     pursue the Minimum Works Program as provided for under article 7, in terms of a
     technical evaluation and after having given 30 days written notification to the
     DRC. In such a case, the contract terminates without penalties.

Article 8 – Complementary Works Program
8.1 During the technical evaluation of every Sub Period of the ZERE, if the
     Contractor performs complementary work in addition to the Minimum Works
     Program, these will be taken into consideration as satisfactory to the
     performance of the Minimum Works Program for the next Sub Period of the
     ZERE.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 234 of 318 19


8.2    On behalf of the Contractor, the Operator shall submit to the DRC within 30
       days following the technical evaluation, the Complementary Works Program that
       it intends to conduct during the Sub Period considered as well as the
       corresponding Budgets.

8.3 Each Budget will contain a detailed estimate of the cost of Oil Works under
    the Complementary Works Program. The Complementary Works Program and
    its Budget can be modified and revised by the Operating Committee at any
    time during the year.

8.4 Within 30 days following the finalisation of complementary works, the
    Operator must present DRC with a report on the works executed as well as
    on the Budget.

Article 9 - Attribution, Renewal and Waiver of the Exploration Permit

      Without prejudice the contents in Decree No. 67-416 dated 23 September 1967 on
      the mining Regulation, and at the request of the Contractor, the Ministry of
      Hydrocarbons grants the Contractor an Exploration Permit for a duration of five
      years renewable twice, after the materialisation of the ZERE, by the relevant State
      services and assumed by the Contractor.
9.1     If the obligations under the Minimum Works Program have been completed
        satisfactorily the Contractor may, at the time of the technical evaluation and
        having given 30-day notice select to:

        (i)    Either renew the Exploration Permit and therefore commences the
              second period of the ZERE;

        (ii) Waive the Exploration Permit.

9.2 The following terms of mandatory waiver apply:

        (i)   If the Contractor requests a renewal of the Exploration Permit at the end
              of the first period of the ZERE, the Contractor will waive an area that is no
              less than fifty percent (50%) of the original area of the Exploration Permit,
              such area being decided by the Contractor.

        (ii) At the end of the second period of the ZERE, if the Contractor requests a
             renewal then the Contractor will waive an area no less than fifty percent (50
             %) of the remaining area of the Exploration Permit, this area being decided
             by the Contractor.

 Article 10 – Discovery of Hydrocarbons and Attribution of Exploitation Permits

 10.1 As soon as discovery of Hydrocarbons takes place, and judged by the
      Contractor as being commercially exploitable, on behalf of the Contractor,
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 235 of 318                        20


     the Operator will inform DRC. As soon as possible, and no later than 30 days
     following completion of tests on the discovered deposit, the Contractor will
     present to the Operating Committee a first report on the discovery on the levels
     found that can be considered productive, the approximate importance of the
     deposit and an estimation of the work to be undertaken within the next three (3)
     months.

     10.2 Not later than the following Calendar Year from sending the notification
     regarding the discovery, the Contractor will submit to the Operating
     Committee:

     i)    A detailed report on the discovery;
     ii)   A Work Program and provisional Budget necessary for the delineation
           of the deposit, including the complementary work to be performed and
           the number of wells to be drilled.

           After analysis and any modifications to the proposal of the Contractor by the
           Operating Committee, the decision rules outlined in Article 4.3 herein will be
           applied.

10.3 Upon commencement of delineation works, the Contractor shall submit a
     Report to the Operating Committee on the possibilities of production in the
     field.
      Following an analysis of this report by the Operating Committee, if the Contractor
      shall determine the commercial nature of the field according to its evaluation criteria,
      the DRC, at the request of the Contractor, must grant a Exploitation Permit.

10.4 Each Exploitation Permit granted to the Contractor by the DRC will be given
     for an initial period of twenty (20 years effective on the date of granting of the
     Permit, unless on previous date and in accordance with Article 11 of the
     Contract, the Contractor decides to commence Abandonment Works and
     consequently waives the Permit.
10.5 If the Contractor estimates that one or more discoveries of hydrocarbons are
     part one side and part on the other side of the border separating the DRC and
     Uganda, and must be exploited jointly, using production equipment, processing,
     storage and transportation, it may request the DRC to negotiate with Uganda
     within shortest possible time the cooperation and unity agreements regarding
     the exploitation area.

      Thus, in the event that such agreements were to be reached, the obligations of the
      Contractor contained in article 14 herein will be applied only to the part of
      hydrocarbons produced and sold but coming from the fields on the contractual
      area given by DRC.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 236 of 318 21

     If the performance of the Minimum Works Program by the Contractor is delayed
     as a result of negotiations on the agreement of cooperation, the minimum work
     programme will be extended accordingly.
10.6 Within the framework of execution of contractual obligations regarding the
     transportation and export of hydrocarbons, the Contractor will be entitled to
     build alone or with a third party, the installation required for the transportation
     and export of hydrocarbons subject to this not being interpreted as an
     obligation of the Contractor. The Contractor will have the right to use the said
     installations for transportation and export of hydrocarbons from the
     neighbouring countries or the area granted. The Congolese State will put in
     place a facilities mechanism for consular and administrative matters required
     by neighbouring countries in order to enable the Contractor to transport and
     export the hydrocarbons emanating from its activates.

Article 11- Abandonment Works

11.1 When the operator estimates that in all 85 % of proven reserves of an Exploitation
     Permit arising from an Exploration Permit (forming part of the object of the contract)
     must be produced by the end of the next Calendar Year it will submit to DRC on
     account of the Contractor, no later than 15 November of the current Calendar Year the
     program for works of abandonment it proposes to perform with a plan to close the site, a
     calendar of work anticipated and a detailed estimate of all costs related to these
     Abandonment Works.

11.2 In the event that the Contractor concludes that the continuation of Oil Works is not
     profitable and it wishes to proceed to Abandonment Works, DRC has the right to
     become the responsible party of all Oil Works with no participation from the Contractor,
     being understood that the Contractor will no longer have any further responsibility for
     future costs related to the Abandonment Works.

11.3 In order to enable the recuperation of these Oil Costs, in accordance with the
     terms of Article 14.2.3 hereafter, by the entities of the Contractor, under the
     form of refurbish of the site, the Operator will determine, no later than 15
     November of the current Calendar Year, the amount (in dollars / barrel) of the
     provision. This amount will be equal to the total amount estimated for the
     abandonment works divided by the volume of proved reserves to be produced
     according to the Permit estimates.



 11.4 No later than 15 December of the same Calendar Year, the Operating
      Committee will adopt, for the Permit, the Abandonment Works program and
      the corresponding global Budget for the remaining period
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 237 of 318 22


     of the Abandonment Works. On the same date the Operating Committee will
     also approve the amount of the provision that the Contractor must establish for
     each Barrel of Liquid Hydrocarbons to be produced. Each member of the
     Contractor will consequently debit on the Oil Works of each following
     Calendar Years, an amount equal to that of the provision to be done by Barrel
     left to be produced, multiplied by the part of the production of Liquid
     Hydrocarbons belonging to it on behalf of the Calendar Year ensuing in
     application of the Permit.

11.5 If required, and no later than 15 November of each Calendar Year, the Operator
     will present DRC with the modifications it agrees to make to the estimates on
     reserves to be exploited and the Abandonment Works to be carried out.
     Depending on these new estimates of reserves and Abandonment Works to be
     carried out, the Operator will determine, considering the provisions already
     made, the new amount in Dollars for provisions to be made for all years to
     come until the end of production, on each barrel of Liquid Hydrocarbons to be
     produced. The Operating Committee will approve this amount no later than 15
     December of the same year.
Article 12 – Fiscal Regime, Royalty and Bonus
12.1 The Royalty will be paid by the Contractor to DRC and is calculated at the rate of
     twelve and a half percent (12.5 %) applied on the Fiscalised Production.
12.2 DRC will have the right to receive the Royalty in kind or its equivalent value in
     cash. The Ministry of Hydrocarbons will notify the Contractor of the choice by
     the DRC at least 90 days in advance. If the notification is not made, the Royalty
     will be paid in kind at the place of extraction. In this case, if the DRC has not
     taken delivery of all or part of its share of production for a given month it will be
     considered to have waived it and its part replaced by cash. The currency of all
     transactions will be in US dollars.

12.3 The share of Liquid Hydrocarbons due to the Contractor after the portions
     and shares defined in article 14 and 15 hereunder will be net of all taxes,
     rights or contributions of any nature whatsoever.
 12.4 All the Contractors’ activities and its sub-Contractors involved in the Oil Works are
      exempt from all companies’ taxes operating in Congo.
 12.5 There is a bonus of 40 % of the added value made on the interest concession of
      the association during the period of exploration and 20 % during exploitation.
      This bonus is not refundable.
 12.6 All foreign staff (those who are not Congolese citizens) employed by the
      Contractor or sub-Contractors involved in the works in the DRC are subject to
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 238 of 318                   23


    the professional tax on income and those regarding obtaining an administrative
    document or provision of a service.
    Within the scope of execution of the Oil Works the Contractor and its sub-
    Contractors are subject to the payment of taxes on internal income at the rate of
    3% on services and 5% on local sales as well as the exceptional surtax on
    expatriates of 25 %. Nevertheless, the Contractor will not be subject to these taxes
    during the period of production.

     All import and exports made by the Contractor and sub-Contractors of material
     and services from and to the DRC within the scope of Oil Works are exempt
     from all taxes, rights or customs duties.
12.7 Certificates of exemption on these taxes will be supplied to these entities
     including their affiliates, consultants, employees, administrators and sub-
     Contractors by the fiscal authorities of DRC.
12.8 The Permit is exempt from property tax.
12.9 The Contractor will pay DRC the following rights:

           •    A bonus at the time of the signing of the contract in an amount of
                two million five hundred thousand dollars 2.500.000 USD non-
                recoverable.

           •    Exploration Permit: upon the granting of the permit: USD250.000;
           •    Renewal of the Exploration Permit: upon renewal of the permit:
                USD125.000;
           •    Exploitation Permit: upon granting of the permit: USD 250.000 per
                concession;
           •    Renewal of the Exploitation of Permit: upon renewal of the
                permit: USD125.000 per concession;
           •    Bonus of production: upon production of the first Barrel: USD1.000.000;
           •    Bonus of production of the tenth millionth Barrel: at production of the
                tenth millionth Barrel: USD5.000.000.

12.10 An annual Surface Fee equivalent to two dollars /sq. km. on the Exploration
     Permit and five cents of a dollar / sq. km. on Exploitation Permit is due by the
     Contractor to DRC.

Article 13: Exchange regime

 13.1 DRC guarantees to the Contractor as well as to any physical or moral person
      working for them within the scope of this Agreement the benefit in terms of
      legislative and regulative terms on all matters regarding exchange rates, that
      will be granted to another company exercising similar activities in Congo.
      Subject to the terms hereafter, DRC guarantees the Contractor the right to
      transfer abroad in original investment currency the following:
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 239 of 318 24



          a)    Foreign capital investments in participations, in the event of transfers
                or liquidation of all or part of the investment, or in borrowed capital,
                at the contractual maturities.

          b)    Capital income, as relates to remuneration of participation capital
                income and on loan interests.

13.2 Notwithstanding anything to the contrary contained herein regarding legislation
     on exchange controls, the Contractor may retain abroad the income coming
     from foreign investment and from production exports, it being understood that
     the Contractor is obligated to the following:

           a)   To use in priority for financing purposes of the activities provided for
                under this Contract, especially investment and production, through its
                assets hold abroad.

           b)   To repatriate to DRC the amount necessary for company’s cash flow in
                order to pay taxes and duties due to DRC.

13.3 The control over the execution of regulations on this matter is entrusted to the
     Central Bank of Congo.

13.4 The Contractor agrees to respect the modes of execution established by this
     institution mainly in respect of the payment of exchange control fees, in
     accordance with this Agreement and notified to the Contractor.

Article 14 – Reimbursement of Oil Costs - Cost Oil

14.1 The Contractor will ensure the financing of all Oil Costs.

14.2 The Oil Costs of the permit will be reimbursed. To this effect a part of the
     production of Liquid Hydrocarbons arising from the Permit during each
     Calendar Year will be used for reimbursement of Oil Costs as follows:


 14.2.1 As soon as it starts the production of Liquid Hydrocarbons on the
        Exploitation Permit, each entity of the Contractor will start recovering its
        portion of Oil Costs (updated, as per article 3.6 and indexed as indicated
        hereunder) regarding the Permit by receiving each Calendar Year a quantity of
        Liquid Hydrocarbons, the Cost Oil, equal to 60 % of total Net Production of
        the Exploitation Permits stemming from the Exploration Permits, multiplied
        by the percentage interest they hold in that permit. The amount reimbursed by
        the Cost Oil must correspond to all Oil Costs
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 240 of 318                      25


       updated in accordance with article 3.6.

       If during any Calendar Year the Oil Costs capitalised and indexed not yet
       recovered by an entity of the Contractor exceed the value of the quantity of
       Liquide Hydrocarbons that can be retained as indicated hereunder, and the
       surplus cannot be recovered in that Calendar Year, it shall be deferred to the
       following Calendar Years until full recovery or termination of the Contract.

14.2.2 The value of the Cost Oil will be determined using the Fixed Price for
       quality of Liquid Hydrocarbons as defined in Article 14.

14.2.3 The reimbursement of Oil Costs for each Calendar Year on the Exploitation
       Permits will be made according to the following priority:

          a)    Back Costs;
          b)    All bonuses except the signature bonus and the added value bonus on
                the interest transferred;
          c)    Costs of Exploitation Works;
          d)    Costs of Work for Evaluation and Development;
          e)    Costs for Exploration Works;
          f)    Expenses of a social nature provided for under article 5.3;
          g)    Expenses related to staff training;
          h)     Costs related to surveillance of the execution of the Mitigation and
                 Rehabilitation Plan, Environmental Administration Project and
                 environmental audit.

          Oil Costs are classified in categories of Oil Works hereunder according to
          their nature.

14.2.4 At the time of their reimbursement, the Oil Costs incurred and not
       recovered will be updated as from the date of payment by applying the
       inflationary index defined under article 3.6 herein and according to the
       provisions in the Accounting Procedure.

Article 15 – Sharing of Production - Profit Oil

15.1 The Net Production on the Exploitation Permit, after deducting the Royalty in accordance
     with Article 12 and the quantity determined for reimbursement of Oil Costs, will be shared
     between the State and the Contractor in the proportions indicated hereunder. It is otherwise
     understood that for the determination of the part of the production of hydrocarbons assigned
     for the remuneration of the State and the Contractor, the parties may proceed to the
     consolidate of the global net production of the bloc that is the object of this Production
     Sharing Agreement.

                                  Sharing of the Profit-Oil
 Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 241 of 318 26


                                        Percentage of the       Percentage of the State
         Accumulated Net
                                           Contractor
        Production (BBLS)
           < 20.000.000                        60                         40
      20.000.001 - 50.000.000                  50                         50
            >50.000.000                        40                         60

15.2 For the sharing of the Profit-Oil between DRC and each entity of the
     Contractor provided for hereunder, the parts of each liquid Hydrocarbon
     quality to be received by DRC and each entity of the Contractor are
     proportional to the rapport between the Net Production of each of this
     quality of liquid Hydrocarbons apportioned to the Profit-Oil and the sum of
     the Net Production of the liquid Hydrocarbons apportioned to the Profit-Oil.
15.3 The respective interests of the entities forming part of the Contractor are thus
     shared as follows:
    Members of the Contractor’s Group          Participating Interest

CONSORTIUM DIVINE/PetroSA                               51%

    H OIL                                               37%

    COHYDRO                                             7%

    CONGO PETROLEUM AND GAZ                             3%

    SUD OIL                                             2%

Article 16 – Valorisation of the Hydrocarbons
16.1 For recovery purposes of the Oil Costs, the determination of the amounts
     to be paid as Royalty in Dollars, the price of liquid Hydrocarbons will be
     the Fixed Price. The Fixed Price will reflect the value of liquid Hydrocarbons
     of each quality, FOB loading terminal at an international maritime export
     location on the international market determined in Dollars per Barrel. In the
     event that the liquid Hydrocarbons are not export at port, DRC and the
     Contractor will agree upon a price based on the quality of the oil and
     the price on the international markets.

16.2 For each month, the Fixed Price will be determined equally by DRC
     and the entities of the Contractor. To this effect, the entities forming the
     Contractor will provide DRC with the necessary information in accordance
     with the terms contained in the Accounting procedure.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 242 of 318                         27


16.3 In the month following the end of each quarter, DRC and the entities of the
     Contractor will meet in order to determine by mutual agreement for each
     quality of liquid Hydrocarbons produced, the fixed price for each elapsed
     quarter. At this time, the entities of the Contractor will submit to the DRC the
     information provided for under Article 16.2 hereunder and all data that is relevant
     concerning the situation and evolution of liquid Hydrocarbons prices on
     international markets. If during this meeting a unanimous agreement is not
     reached, the parties will meet again bringing complementary information
     regarding the evaluation of prices until a final determination has been reached
     before the end of the quarter under consideration.
16.4 For the requirements of the contract, the Contractor will determine as needed, a monthly
     price for each level of quality of liquid Hydrocarbons that will be applied until the final
     determination of the Fixed Price for the month considered and will advise DRC.

16.5 In case of a disagreement between the parties on the determination of the Fixed Price, one
     or the other party may submit their difference to arbitration under the conditions provided
     for in Articles 30.5 and 30.6 of the contract.
16.6 In the event of exploitation of natural gas, DRC and the Contractor will agree to
     determine the price of natural gas in accordance with the terms of Article 18 hereunder.

Article 17 – Transfer of Property Rights and Pickup of Liquid Hydrocarbons

 17.1 The liquid hydrocarbons produced will become the property of the Contractor
      (in accordance with Article 15) at the head of the production well.

 17.2   The property belonging to DRC and each member of the Contractor in application of
        Articles 12, 14 and 15 will be transferred to them at the exit from the storage points. In
        the case of a shipment by oil vessel, the point of transfer will be the location and point of
        attachment between the vessel and the loading installations.
 17.3 DRC will also take delivery at the same point of their share of liquid Hydrocarbons.
 17.4 Each member of the Contractor, as well as its clients and transporters will have the right
      to freely take possession, elected for this purpose, of the liquid Hydrocarbons belonging
      to them in application of Articles 12,14 and 15.

 17.5 The Parties agree that, depending on the of the technical reality of the exploitation, they
      can establish several points of delivery to meet the requirement of the Contract.

 17.6 All costs relating to transportation, storage and expedition of liquid Hydrocarbons
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 243 of 318                       28


        to the point of retrieval will form part of the Oil Costs.

17.7 The Parties will pick up their shares of liquid Hydrocarbons, FOB loading terminal
     on as regular a basis as much as possible, it being understood that each one
     cannot, within reasonable limits, retrieve more or less than its share on the same
     day, inasmuch as it does not trespass the rights of others and is compatible with the rate
     of production, storage capacity and vessel characteristics. The Parties will regularly
     agree as to a program of retrieval on the basis of the principles hereunder. The Parties
     will decide, before the start of any commercial production within the frame of the
     Permits, on a procedure to determine the modes of application of this Article.

17.8 Except at the request of the State, the Contractor is in no event obliged to sell a
     quantity of liquid Hydrocarbons in the internal market of DRC. The Contractor
     must carry out reasonable efforts to maximise the value of Hydrocarbons on the
     international markets.

Article 18 – Natural Gas

18.1 In the event of a discovery of natural gas, DRC and the Contractor will
     meet within the shortest possible time, in order to analyse the possibility of a
     commercial exploitation and if this is possible, consider the legal, economic and
     fiscal consideration that must be included in the contract.

18.2 The Contractor may use the Natural Gas, associated or not, for the Oil Works’
     needs, and proceed to any operation of re-injection of natural gas aimed at improving
     the recovery of liquid Hydrocarbons. The quantities of Natural Gas used in this
     manner will not be subject to any rights, tax or fee of any nature.

18.3 All associated Natural Gas produced not used directly for the Oil Works must
     be with priority affected to projects of use of gas use set up by the Contractor.
     The use of torches is subject to the necessary administrative authorisations.

 Article 19 – Property Rights on Movable and Non- Movable Assets

 19.1 The property rights on real estate and goods of any nature acquired by the
      Contractor within the framework of Oil Works will automatically be transferred to
      DRC, in the event of a withdrawal of the Contractor from its Permit or expiration of
      the Contract. In the event of a transfer, or sale of the assists, what shall be obtained
      will be in its entirety given to DRC.

 19.2  In the assets mentioned hereunder are the object of securities given to third parties within
 the scope of financing agreements of Oil Works, the transfer of property to DRC will only take
 effect after completion
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 244 of 318                    29


     of the reimbursement by the Contractor of the loans guaranteed and after all securities
     have expired.
19.3 The specifications hereunder are not applicable to equipment belonging to third
     parties that are leased to the Contractor.

Article 20 – Employment and training of the DRC’s staff
20.1 Starting with the First Period of Exploration and in accordance with Article
     8.1.1 of this contract, the Operator will put in place a program for training of
     staff in the fields of Exploration, Exploitation and commercialisation of
     hydrocarbons, whose budget is determined at one hundred thousand dollars (USD
     100.000) during the period of Exploration and one hundred and fifty thousand Dollars
     (USD 150.000) for the period of Exploitation. The training programs and budgets will
     be prepared by the Ministry of Hydrocarbons under its mandate and submitted to the
     Contractor for execution. The training will regard technical and administrative
     staff of services dealing with the administration of contracts of oil and will be
     performed through seminars in the DRC or abroad through scholarships. The staff
     in training will be under its original status and paid by the original employer.
20.2 Expenses corresponding to training will form part of the Oil Costs and therefore
     recoverable.

20.3 The Operator will ensure, by equal treatment, preferential employment in its
     establishments located in DRC of Congolese nationals. If it is not possible to find
     qualified staff in Congo, it may employ foreign staff after advising the Ministry of
     Labour and Social Security. In any case, they will then ensure that local employees
     receive the necessary training.

 Article 21 - Audit

 21.1 Notwithstanding legal regulations, the accounting books and records of the
      Contractor regarding the oil works will be subject to verification on a periodic basis
      by DRC or its representatives not less than four times a year.

 21.2 After informing the Contractor in writing and with fifteen days notice, DRC
      will exercise the right to verify a given period by administration staff or an
      independent consultant internationally recognised appointed by them and agreed
      to by the Contractor. The Contractors’ agreement cannot be refused without a valid
      reason.

 21.3 For any given Calendar Year, DRC will have up to one year as
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 245 of 318                       30



     from the submission of final accounts to DRC to carry out once only the
     inspections and verifications.

21.4 All costs relating to this verification will be paid by the Contractor and will form part of
     the Oil Costs.
21.5 When verification is not performed by administrative staff, the independent firm
     appointed by DRC and the Contractor will conduct its work respecting the reference
     terms established by DRC for the inspection and application of regulations outlined
     under the Accounting Procedure for the determination of Oil Costs and their recovery.
     These terms of reference will be notified to the Contractor before work starts. The final
     report will be sent in the earliest possible time to the Contractor.
21.6 The accounts of the Affiliated Companies of the Operator that are responsible for
     assisting the Contractor are not subject to verification. Upon request the Operator will
     provide a certificate from the international company responsible for certifying these
     accounts.

21.7 The company must certify that the assistance expenses imputed to Oil Costs have been
     calculated in an equitable and non-discriminatory manner. This condition is not
     applicable to Affiliated Companies subject to Congolese Law that may be created to
     meet the needs of the Contract.

21.8 For all contradictions, errors or anomalies arising from their inspections and
     verifications, DRC may submit objections to the Contractor in writing and in
     reasonable detail within sixty days following the end of the inspections.


21.9 For the Permits, the expenses imputed under Oil Costs and the calculations regarding
     the sharing of the Net Production in that Calendar Year will be considered as finally
     approved if DRC does not submit any opposition within the period herein established.

 21.10Any objection, contestation or claim reasonably submitted by DRC will be the
      object of a meeting with the Operator. The Operator will rectify the accounts as
      soon as possible depending on the agreement reached on that occasion with the
      verifying company mandated by DRC. The differences that may be unresolved will
      be notified to the Operating Committee before being finally submitted to arbitration
      in accordance with the contents of Article 30 of the Contract.

 21.11The books and records covering the Oil Works will be kept by the Operator in the
      French language and in Dollars. The books will be used to determine the share of Oil
      Costs and production belonging to the entities of the Contractor in order to calculate
      the quantity of Hydrocarbons apportioned to them under Articles 12 et 13 of the
      Contract.
                                                                                                 /

 21.12 During the currency conversion and all other exchange operations
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 246 of 318 31


     regarding the Oil Works the Contractor will not realise any profit or loss on Oil
     Costs.
21.13The specifications regarding these operations will be outlined under the
      Accounting Procedure.

Article 22 - Participation of the Entreprise Pétrolière Nationale
22.1 The Entreprise Pétrolière Nationale of the Democratic Republic of Congo
     known as Congolaise des Hydrocarbons, hereafter “COHYDRO”
     will form part of the entities of the Contractor.

22.2 An interest share of 7% will be assigned to Cohydro.
The interests of these entities (COHYDRO, Congo Petroleum and Gas
SPRL et Sud Oil SPRL), defined in article 15.3, will be taken over by the other entities of
the Contractor, at prorata of their interests, taking into consideration all Oil Costs
(“Deferred Costs” hereafter). These Deferred Costs will be deducted from COHYDRO
by an advance account (“Advance Account”) whose creditors are the other entities
forming part of the Contractor. The Advance Account will generate an interest at LIBOR
rate plus 2 %.

22.4 Those entities other than COHYDRO, Congo Petroleum and Gas SPRL et Sud
     Oil SPRL forming the Contractor must recover the funds lent to companies
     through the intermediary of the Advance Account plus interest using 100 % of the
     Oil Cost and 50 % of the Profit Oil allocated to them.

Article 23 – Transfer of Interests

23.1 In the event of a transfer of rights or obligations by an associated company or other
     Contractor entity, the Contractor must advise the DRC in writing within 30 days.

23.2 Notwithstanding the provisions under Article 12.5 herein and in the event of a
     transfer in favour of a non-affiliated company, the Contractor must advise
     DRC in writing for approval within 60 days during which DRC will reserve
     the right of pre-emption. If DRC waives its rights of pre-emption, it must
     verify the technical and financial capacity of the non-affiliated company
     before giving its agreement also in writing.

23.3 At the time of a transfer of an interest under this contract the ceding party must be
     totally relieved of its obligations to the degree that these are taken over by the
     accepting party.

 Article 24 – Information and Confidentiality

 24.1 The Oil Works (Exploration, Exploitation, transport and storage) are subject to
      the law in force at DRC and article 3.3 (c) of this Contract, to be followed and
      controlled by experts of the Administration of Hydrocarbons. The costs incurred
      are part of the Oil Costs.
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 247 of 318                     32




24.2 Without prejudice to the Mining Regulations, the Operator will provide DRC a
     copy of the following documents and reports:

     24.2.1 Weekly reports on drilling;

     24.2.2 Weekly reports on geophysical activities;

     24.2.3 Reports on studies of geological summaries as well as maps;

     24.2.4 Reports on measures, studies and geological interpretation, profile maps,
            sections and other related documents as well as, at the request of DRC,
            copies of original seismic tapes registered;

     24.2.5 Reports on implantation and sounding for each well in addition to a
            complete set of graphic diagrams of petro-physics registered;

     24.2.6 Reports on tests or production tests carried out as well as any study relating
            to the start up or closing of wells production;

      24.2.7 Reports regarding analysis made on core samples;

      24.2.8 Monthly production reports.

 24.3 All maps, sections, profiles, graphics diagrams and other geological or geophysical
      documents will be supplied on a transparent support or electronically support apt
      for subsequent reproduction.

 24.4 A representative portion of the sampling and drill cuttings taken on each well
      as well as samples of fluids produced during tests or production runs will also
      be provided to DRC within reasonable periods of time.

 24.5 Upon expiry of the contract for any reason copies of original documents
      and samples related to Oil Works including as requested, information of
      electronic support will be sent to DRC.

 24.6 DRC may at any time access records of the Operator on Oil Works of which at least
      one copy must remain in DRC.
 24.7 This Contract as well as its Annexes and all information related to the execution
      of this Contract are, insofar as third parties are concerned, treated as
      confidential. This does not concern:

       (ii) Information in public domain;


                                                                                   %
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 248 of 318                         33



     (iii) Information already known by a Party before they are notified under this
            Contract and
     (iv) Information obtained legally from third parties that have also obtained them
           legally and that are the object of no restriction of distribution or
           confidentiality.

24.8 Article 24.6 does not prevent communications according to needs:

     (i) To their authorities or stock exchange if they are legally or contractually
          obligated to, or

     (il) Legal or arbitration courts if they are legally or contractually obligated, or
     (iii) To an associated company it being understood that it will maintain the
           information confidential, or

     (iv) Banks or financial institutions within the scope of financing of Oil Works
           subject to maintaining confidentiality.


24.9 The Operator may also communicate information to third party suppliers,
     entrepreneurs and providers of services within the scope of this Contract under
     the condition that this is necessary to carry out the Oil Works and that
     confidentiality will be maintained.

24.10 The entities of the Contractor may also communicate information to third parties
     with a view to transferring an interest insofar as these parties sign a confidentiality
     agreement.

Article 25 – Termination of the Contract

 25.1 The contract may be terminated under the following circumstances:

      (i) When an Exploration Permit expires and will not be renewed as a result of
           DRC legislation;
      (ii) When the Exploitation Permit were to expire or not be renewed in
           accordance with the law.

      (iii) For each entity of the Contractor, in the event of voluntary or involuntary
            withdrawal in accordance with the provisions the Association Agreement;
      (iv) Termination of the contract: The State will have the right to terminate the contract
           in the following cases:

            •    If the Contractor has seriously failed to execute the Minimum Works
                  Program voted to by the Operating Committee under the period
                  considered;
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 249 of 318                         34



            •    If the Contractor seriously fails to comply with the contract terms;

            •    If the Contractor fails to respect legislation and regulation in force;

            •    If the Contractor enter into bankruptcy or legal receivership.
            Notwithstanding, this termination cannot be enforced until a notification is
            sent to the Contractor by the DRC. Following this notification, the parties
            must convene to find a solution within a period of one month. If after this
            period of negotiations and explanations the Contractor has not taken any
            measures aimed at resolving the issue within a period of three months DRC
            can then commence termination procedures.
25.2 If an entity of the Contractor wishes to retire voluntarily in accordance with the
     Association Agreement, the Contractor will advise the Operating Committee by a 75
     days advance notice. The remaining entities have the right to acquire the interest of the
     departing entity but in case this does not take place, DRC and the Contractor will agree
     on a transfer of this interest.

25.3 In case of termination of the contract in accordance with Articles 25.1 and 25.2:

      (a)   Subject to the contents of Article 17 herein, the Contractor
            will liquidate the ongoing operations and the assets acquired under the
            Contract and will advise the Operating Committee. This liquidation costs
            will be paid by the Contractor.

      (b)   The Contractor will settle all expenses relating to its share under the Contract.

 Article 26 - Force Majeure

 26.1 No delay or fault of a party to execute one or several obligations arising form
      this contract will be considered as a violation if this is the result of force
      majeure, i.e. an unforeseen, unexpected, irresistible, sudden, insurmountable, and
      independent of the will of the party that invoked it event. This includes but is not
      limited to insurrection, strikes, war, uprisings, fire or flood (a “Case of Force
      Majeure”).

 26.2 If following a Case of Force Majeure, the execution of any obligation is
      deferred, the duration resulting there from increased by the necessary time
      required to repair the damages to Oil Works will be added to the term of the
      Contract.

 26.3 When a party considers that it has been prevented from complying with an obligation
      as a result of Case of Force Majeure, it must notify the other Party by registered mail
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 250 of 318                    35


     with return receipt within 48 hours, specifying the natural elements which
     constitute the Case of Force Majeure and to take every measure, in agreement
     with the other Party, useful and necessary to allow normal execution of the
     obligations affected from the end of the events constituting the Case of Force
     Majeure.

26.4 The obligations other than those affected by the Case of Force Majeure must
     continue to be fulfilled in accordance with the terms of the contract.

Article 27 – Applicable Law

The interpretation and execution of this Contract will be subject to the laws of the DRC.

Article 28 - Stabilisation of the Mining and Fiscal Regime

Without prejudice to the article 84 of the Law, during all the duration of the Contract,
DRC guarantees to the Contractor, the stability of the general, legal, financial, oil
related, fiscal, customs and economic conditions under which it will exercise its
activities inasmuch as the conditions result from legislation in force and its regulations at
the date of signing of the Contract.

Consequently, the rights of each entity of the Contractor will in no event be subjected, in
any field, to an aggravating measure in regard to the regime defined at the precedent
paragraph.
 Nevertheless, it is understood that each member of the Contractor may benefit from any
 measure that may be favourable to them in regard to the regime as indicated above.

 Article 29 – Complementary Obligations of DRC

  DRC takes all necessary measures to facilitate the performance of the Contractor and its
 sub-Contractors’ activities. At the request of one or the other, any assistance hereunder
 will be provided but not limited to:

      •     The obtaining of authorisations for the use and installation of means of
            transportation and communication;
      •     The obtaining of authorisations required in terms of customs and import and
            export;
      •     The obtaining of visas, work permits or resident permits and any other
            administrative authorisations necessary for the execution of the contract in
            favour of the staff working in DRC as well as members of their families.
      •     The obtaining of authorisations required for sending abroad as the case
            may be of documents, data or samples for analysis or processing for the
            requirements of the oil operations;
      •     Facilitation of relations with the local Administration and Authorities;
      •     The obtaining of approvals necessary for the performance of oil operations to
            the extent that these requests are made
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 251 of 318                  36


          in accordance with the legislation in force in DRC;
     •    Any other matter incumbent upon DRC, especially in terms of security
          and operation within the scope of legislation and regulations in force.

DRC guarantees to the Contractor, to each entity of the Contractor, as well as to the
beneficiary of transfers from the Contractor, the non-discrimination in respect of the
law or regulations regarding all other companies operating in the DRC in the oil field.

Article 30 - Arbitration

30.1 Any differences arising from the Contract, except for those mentioned in
     paragraphs 30.5 and 30.6 hereunder, between the DRC on the one part and entities of
     the Contractor on the other part that cannot be resolved amicably will be settled
     definitively by arbitration in the International Chamber of Commerce in Paris.

30.2 DRC on the one part and the Contractor on the other part will appoint an
     arbitrator and will agree to the nomination of a third arbitrator who will act as
     president of the tribunal. In case of failure to appoint an arbitrator or to agree on a
     third one, the provisions of the Paris International Chamber of Commerce will
     apply.

30.3 The arbitration will take place in Paris, France, or any other location decided
     by the Contractor and DRC. The procedure will be carried out in French.
     The interpretation of this Contract by the arbitrator must correspond to the
     usage and customs accepted in general by the international oil industry.
30.4 The DRC hereby irrevocably waives its right to any immunity during the
     procedures related to the execution of any arbitration award rendered by an
     Arbitration Tribunal constituted in accordance with Article 27, including
     without limitation all immunity regarding the notification, immunity of
     jurisdiction and all immunity from execution of its assets except those of
     public order.

 30.5 If DRC or any entity of the Contractor are in disagreement on the
      determination of the Liquid Hydrocarbon prices under the scope of article
      16, DRC or the said entity may request the President of the Institute of Petroleum
      in London to appoint an internationally qualified Expert. If the President of the
      Institute of Petroleum in London does appoint a qualified Expert, each party may
      request the International Centre of Expertise of the International Chamber of
      Commerce in Paris to do so. DRC and the entity will provide all information they
      feel necessary or that can reasonable be expected.
 30.6 Within 30 days of its appointment the expert will advise
      DRC and the said Party of the price that in his view must be used in
      application of Article 14. This price will bind both parties and will be
      considered to have been reached by mutual agreement.
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 252 of 318                 37



     The costs and fees of the petroleum institute in London or the Chamber of
     Commerce will be paid by both parties equally. The Expert will not be an
     arbitrator, and arbitration will not be applicable in such a case.

Article 31 - Signature

This contract is made in four original copies (4) in the French language and each will be
considered an original and authentic version when signed by the parties.

Article 32 – Full agreement

Following the definitions of this Contract, the Contract implies full agreement by the
parties and replaces and cancels all previous communications, agreements and
understandings between them, be they written or oral, expressed or implied.

Article 33 - Notification

33.1 All notifications regarding this contract must be addressed in writing to the Parties by
     registered letter at the following addresses:
        a) For DRC:
         Ministère des Hydrocarbons Monsieur
         le Ministre des Hydrocarbons 1, Avenue
         du Comité Urbain Commune de la
         Combe/Kinshasa, République
         Démocratique du Congo
        b) For the Contractor

    •    For the Consortium DIVINE INSPIRATION GROUP (PTY) Ltd:
         Madame le Directeur
         35, Impala Road, Chislehurston
         Johannesburg
         Afrique du Sud

    •    For COHYDRO

          Monsieur l'Administrateur Délégué Général,
          1, Avenue du Comité Urbain
          Commune de la Gombe
          Kinshasa
          République Démocratique du Congo
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 253 of 318           38


For H OIL Congo Ltd                        For CONGO PETROLEUM AND GAS

Monsieur Jacques Hachuel                   Monsieur MUAKA KHONDE
97,Main Street, P.O 3540                   109, Avenue Wagenia Kinshasa/
Road Towan Tortola                         Gombe
BRITISH ISLANDS


FOR SUD OIL
Monsieur Pascal KINDUELO LUMBU
191, Avenue de l'Equateur
Kinshasa/Gombe
33.2 A part may modify its address by giving prior notice of 15 days to the other Party.
33.3 In absence of a receipt but personally delivered, any notification made regarding
     this Contract will be considered as valid:
33.3.1. If personally handed, at the time of delivery;
33.3.2. If by air, on the sixth working day from the posting date.
Article 34 – Effective Date – Cooperation Regime

34.1 This Contract will not become effective until the date of the signature of an Order
     by the President of the Republic approving the Contract.

34.2 Any revisions or amendments to this Contract cannot become effective unless by
     mutual agreement and in writing.
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 254 of 318

                                                                                39


                                 SIGNATURES

IN TESTIMONY OF WHICH, the representatives duly authorised from the
entities part of the Contractor and the DRC have signed the present Contract.


Signed, on

    Au nom du Gouvernement de la République Démocratique du Congo
    (on behalf of the Government of the Democratic Republic of Congo:

                                      The Minister of Hydrocarbons

                                      Congo Petrolenm And Gas Sprl

                                      MUAKA KHONDE Jean Bosco,


                                      Director General


Athanase MATEÎSIBA KYELU


                          FOR THE ASSOCIATION


Consortium Divine lnspiration Group (PTY) Ltd

ANDREA.BROWN




H OIL Congo Ltd




   President
    Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 255 of 318
                                                                                   40


Sud Oil Suri


   Pascal KINDJ^KCKLUMBU


   President and Managing Director


                               La Congolaise

                               des                    NDJIBU Zéphyrin


General Deputy Administrator
                                               President of the Management Board
     Hydrocarbons COHYDRO YOLO YJiLl

     Jacques
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 256 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 257 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 258 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 259 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 260 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 261 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 262 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 263 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 264 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 265 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 266 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 267 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 268 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 269 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 270 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 271 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 272 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 273 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 274 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 275 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 276 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 277 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 278 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 279 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 280 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 281 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 282 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 283 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 284 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 285 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 286 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 287 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 288 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 289 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 290 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 291 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 292 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 293 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 294 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 295 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 296 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 297 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 298 of 318
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 299 of 318




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                    Petitioner,

      v.                                         Civil Action No. __________________
Democratic Republic of Congo,

                    Respondent.




   Declaration of Matthew S. Rozen in Support of Petition to Confirm Arbitral Award




                                  EXHIBIT D
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 300 of 318



                                       EXTRACT FROM THE RECORDS
                                            OF THE REGISTRY
Enforceable copies                          FRENCH REPUBLIC
issued to the parties on:          IN THE NAME OF THE FRENCH PEOPLE

                                          PARIS COURT OF APPEAL
                                      International Chamber of Commerce
                                            Division 5—Chamber 16
                                        RULING OF JANUARY 7, 2020
                                              (No. 01/2020, 9 pages)

             General Directory Registration Number: RG [General Register] No. 19/07260—Portalis
             No. 35L7-V-B7D-B7VDD
             Decision referred to the Court: Decision of November 7, 2018—PARIS Arbitral Tribunal—

             APPELLANT:
             DEMOCRATIC REPUBLIC OF THE CONGO
             Represented by the Minister of the State, Minister of Justice, and Attorney General, Mr.
             Alexis Thambwe Mwamba,
             In his offices located at: Ministry of Justice, Palais de Justice, 3rd floor, Place de
             l’Indépendance, Gombe, Kinshasa—Democratic Republic of the Congo
             Represented by Atty. Michel Pombia, Lawyer at the Paris Bar, cap No.: D2069

             RESPONDENT:
             Company DIVINE INSPIRATION GROUP (PTY)
             Created and organized under the laws of South Africa,
             Headquartered at: C/o Ian Levitt Attorneys, 19th Floor, Sandton City Office Tower, 2196
             Sandton City, Gauteng—South Africa
             Its legal representatives, appearing in person,
             Represented by Atty. Charlotte Mochkovitch, Lawyer at the Paris Bar, cap No.: L0056; with
             trial lawyer Atty. Denis Bensaude, Lawyer at the Paris Bar, cap No.: E0519


             COMPOSITION OF THE COURT:
                      The case was deliberated on November 19, 2019, in a public hearing before the
             Court, composed of:
                                        Mr. François Ancel, Presiding Judge
                                        Ms. Fabienne Schaller, Judge
                                        Ms. Laure Aldebert, Judge
                      who took part in the deliberations; a report was presented at the hearing by Mr.
             François Ancel under the conditions provided for by Article 785 of the Code of Civil
             Procedure.

             Clerk during the deliberations: Ms. Clémentine Glemet
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 301 of 318



           RULING:
                    - CONFLICTING
                    - by provision of the ruling to the Registry of the Court, the parties having been
           previously notified under the conditions laid down in the second subparagraph of Article
           450 of the French Code of Civil Procedure.
                    - signed by François Ancel, Presiding Judge, and by Clémentine Glemet, Clerk, to
           whom the record was given by the signing magistrate.

          I: FACTS

          1. On December 14, 2007, the Democratic Republic of the Congo (hereinafter referred to as
          the “DRC”) and the association formed between the company Divine Inspiration Group
          (PTY) Ltd. (hereinafter referred to as the “company DIGOil”) and La Congolaise des
          Hydrocarbures [Congolese Hydrocarbons] entered into a production-sharing contract (PSC)
          for hydrocarbon resources covering Blocks 8, 23, and 24 of the Central Basin (Cuvette
          Centrale) of the Congo Basin,

          2. On January 21, 2008, the DRC and the consortium association formed between the
          company DIGOil, the company Petro SA, the company H-Oil Congo Limited, La Congolaise
          des Hydrocarbures, the company Congo Petroleum and Gas Sprl, and the company Sud Oil
          Sprl entered into another production-sharing contract (PSC) for hydrocarbon resources
          covering Block 1 of the Albertine Graben.
          3. Having found that these two production-sharing contracts had not been approved by the
          President of the DRC and, considering that the DRC had failed to fulfill its commitments by
          deciding to award the operation of one of the sites (Block 1 of Albertine Graben) to another
          consortium (the association Caprikat Ltd and Foxwhelp Ltd), the company DIGOil initiated
          an arbitration procedure.


          II: PROCEDURE

          4. By an arbitral award rendered in Paris on November 7, 2018, under the auspices of the
          International Court of Arbitration of the International Chamber of Commerce, the Arbitral
          Tribunal, composed of Ms. Christine Lécuyer-Thieffry (Presiding Judge), Mr. Grégoire
          Bakandeja WaMpungu, and Ms. Ghizlane El Idrissi, in particular:
          - ruled that the DRC was at fault for failing to issue to the company DIGOil the presidential
          order approving (i) the production-sharing contract entered into between the DRC, on the one
          hand, and, on the other hand, the association of the company DIGOil and La Congolaise des
          Hydrocarbures, and (ii) the production-sharing contract entered into between the DRC on the
          one hand, and, on the other hand, the consortium association of the company DIGOil, Petro
          SA, H-Oil Congo Limited, La Congolaise des Hydrocarbures, Congo Petroleum and Gas
          SPRL, and Sud Oil SPRL;

          - ruled that the DRC was at fault for unilaterally claiming to terminate the production-sharing
          contract entered into between the DRC, on the one hand, and, on the other hand, the
          consortium association DIGOil, Petro SA, H-Oil Congo Limited, La Congolaise des
          Hydrocarbures, Congo Petroleum and Gas SPRL, and Sud Oil SPRL, for Block 1 of the
          Albertine Graben of January 21, 2008;

          - pronounced the resolution of the exclusive wrongs of the DRC for the two aforementioned
          production-sharing contracts;
          - ruled that the DRC must fully compensate the company DIGOil for all the damages it
          suffered as a result of the non-performance and termination of the aforementioned contract of
          December 14, 2007, and contract of January 21, 2008;




Paris Court of Appeal                           RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                         RG [General Register] No. 19/07260 - Portalis No.
                                                35L7-V-B7D-B7VDD - Page 2
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 302 of 318



          - ruled that the DRC must pay the company DIGOil the amount of USD 617,400,178 plus
          interest calculated at the rate of return of U.S. Treasury bonds for the next 20 years plus 2%
          from the date of the final award and until full payment;
          - ruled that the DRC must bear all the expenses of the arbitration set by the court in the
          amount of EUR 691,437, and the costs incurred by the company DIGOil in its defense in the
          amount of USD 1,109,933.62;
          - ruled that the DRC must pay the company DIGOil the amounts of USD 760,000 and
          USD 1,109,933.62 plus interest calculated at the rate of return of U.S. Treasury bonds for the
          next 20 years plus 2% from the date of the final award and until full payment;
          - dismissed all other requests of the parties.
          5. The DRC filed an appeal for annulment against this award by declaration of April 2,
          2019.


          III: SUBMISSIONS OF THE PARTIES

          6. At the end of its last summary conclusions notified by electronic means on October
          10, 2019, the DRC asked the Court, on the basis, in particular, of Article 150 subparagraph 3
          of the former Congolese constitution of the transition of April 2003 and Articles 1518, 1519,
          1520 (3), and 1520 (5) of the Code of Civil Procedure, to:
          - receive the appellant in its pleadings and rectify its decision;
          - rule that the Arbitral Tribunal ruled without complying with its mission;
          - rule that the recognition or enforcement of the award would be contrary to international
          public order;
          - annul the arbitral award of November 7, 2018, by the Arbitral Tribunal acting under the
          auspices of the International Court of Arbitration;

          - accordingly, re-open the case and give it a definitive solution;
          - order the company Divine Inspiration Group (PTY) Ltd. to pay the Democratic Republic of
          the Congo the amount of EUR 30,000 for non-recoverable expenses (Article 700 of the Code
          of Criminal Procedure) and to pay the full legal costs.

          7. At the end of its last summary conclusions notified by electronic means on
          November 8, 2019, the company Divine Inspiration Group (Pty) Ltd. asked the Court, on the
          basis of, in particular, Articles 32-1, 696, 700, 1504, 1520 (3), 1520 (5), and 1527 of the
          Code of Civil Procedure, to:

          - dismiss the DRC’s requests, purposes, and conclusions in full;

          Accordingly,

          - declare that the ICC award of November 7, 2018, in the case CCI 22370/DDA has been
          granted exequatur and affix it to its certified copy, pursuant to Article 1527 of the Code of
          Civil Procedure;
          - order the DRC to pay EUR 30,000 (thirty thousand euros) to the company Divine




Paris Court of Appeal                             RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                           RG [General Register] No. 19/07260 - Portalis No.
                                                  35L7-V-B7D-B7VDD - Page 3
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 303 of 318



          Inspiration Group (PTY) Ltd. for abuse of appeal against the ICC award of November 7,
          2018, in the case CCI 22370/DDA, pursuant to Article 32-1 of the Code of Civil Procedure;
          - order the DRC to pay EUR 70,000 (seventy thousand euros) to the company Divine
          Inspiration Group (PTY) Ltd on the basis of Article 700 of the Code of Civil Procedure;

          - order the DRC to pay the full legal costs, pursuant to Article 696 of the Code of Civil
          Procedure.


          IV: PLEAS OF THE PARTIES
          8. In support of its appeal, the DRC considers that the Arbitral Tribunal ruled without
          complying with the mission entrusted to it and that the recognition or enforcement of the
          award would be contrary to international public order.
          9. It states that the Arbitral Tribunal ruled without complying with the mission entrusted to
          it since Congolese law was applicable, the Arbitral Tribunal refused to take into account a
          decision of the former Supreme Court of Justice (now the Council of State) on the
          discretionary powers of the President of the Republic so that it went beyond the scope of its
          mission. It states that the Tribunal could not find fault on the part of the DRC for failing to
          issue the presidential order, whereas the ruling of the Supreme Court of Justice states, on the
          contrary, that such approval is a matter for the sovereign discretionary power of the President
          of the Republic.
          10. It states that, according to Article 150, subparagraph 3, of the Congolese constitution,
          courts and tribunals are required to comply with the jurisprudence of the Supreme Court of
          Justice and that the Tribunal pretended to interpret this jurisprudence in order to better
          exclude it, since its objective was to interpret Law No. 81/015 of April 2, 1981, on mines and
          hydrocarbons in its own way, without taking into account the aforementioned ruling of the
          Supreme Court.
          11. The DRC considers that there was no reason for the Arbitral Tribunal not to adopt the
          same reasoning as that of the Supreme Court of Justice, because although the facts submitted
          to it were not exactly the same as before the Congolese courts, it nevertheless raised the same
          questions of law regarding the presidential order.
          12. The DRC adds that international public order is constituted by the principles of universal
          justice considered in the opinion as having absolute international value and that the
          application by a lower court of precise and clear jurisprudence constitutes a fundamental
          general principle that is universally recognized. It states that by deciding not to comply with
          the jurisprudence of the Supreme Court of Justice of the DRC, even though it was obliged to
          apply Congolese law when considering the case submitted to it, the Tribunal came into
          conflict with the principles and values of universal justice in such a way that the recognition
          or enforcement of the award would be contrary to international public order.
          13. In response, the company DIGOil argues that the DRC is attempting, under cover of
          challenging the alleged violations of its mission by the Tribunal, to obtain a review of the
          merits of the award. It states that, by claiming that the Tribunal did not “comply” with the
          2010 ruling, or that it “refused” to apply it, the DRC is merely contesting the Tribunal’s
          interpretation as to the manner in which the stipulations of the contracts, as well as
          Congolese law and applicable practices, were applied, whereas the Tribunal, on the contrary,
          as its mission required, applied the contracts, Congolese law and the practices concerned.




Paris Court of Appeal                           RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                         RG [General Register] No. 19/07260 - Portalis No.
                                                35L7-V-B7D-B7VDD - Page 4
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 304 of 318



          14. In that regard, it states that the Arbitral Tribunal, after recalling and examining the
          respective claims of the parties and the documents submitted by them on that point, and
          taking into account administrative practice in the DRC, as well as Congolese law, concluded
          that the DRC had a contractual obligation to make every effort to enable the order to be
          issued under the conditions laid down by Congolese law, and that this obligation had to be
          fulfilled within a time limit of up to two years and four months in practice.
          15. The company DIGOil adds that, as regards the plea based on Article 1520-5 of the Code
          of Civil Procedure, the DRC does not invoke in its support any rule of French international
          public order, nor does it support or demonstrate that the recognition and/or enforcement of
          the award itself would be manifestly, effectively, and concretely contrary to French
          international public order.
          16. It considers that the arguments raised by the DRC amount to asserting that the relevant
          provision of the Congolese Constitution and the interpretation by the Supreme Court
          formulated in the 2010 ruling, and resulting from various facts and questions, would prohibit
          any interpretation of Congolese law other than that of the DRC, and that this interpretation
          would be binding on the Tribunal, in the name of an international public order unknown to
          French international arbitration law.
          17. The company DIGOil also argues that the award was made in the context of international
          arbitration and is therefore not subject to appeal or evocation, so that the DRC’s request that
          the Court refer to this case in the event that the award is annulled is therefore inadmissible.
          18. Finally, it considers that this appeal is abusive because it is not based on an inaccurate
          assessment by the DRC of its rights and that it is, in practice, intended to delay the
          enforcement of the award and aims only to justify a request for a stay of recognition and
          enforcement of the award outside France, since it makes any procedure for the enforcement
          of the award outside the seat of arbitration illusory and costly for the company DIGOil until
          the Paris Court of Appeal has ruled on this appeal, in particular, in the countries that signed
          the 1958 New York Convention other than France, since Article V.1(e) of that convention
          provides that a judge hearing a request for enforcement or recognition of such an award
          made abroad may refuse to grant it if the award has been annulled at the place where it was
          pronounced.


          V: GROUNDS FOR THE DECISION:
          On the plea alleging the Arbitral Tribunal’s violation of its mission;

          19. Pursuant to Article 1520 (3) of the Code of Civil Procedure, an appeal for annulment may
          be brought if the Arbitral Tribunal ruled without complying with the mission entrusted to it.
          20. In this case, it is not disputed that, at the end of the disputed contracts (Article 27), the
          interpretation and execution of these contracts are subject to the law of the Democratic
          Republic of the Congo and that the arbitration agreements (Article 30) of each of these
          contracts refer to the Arbitration Rules of the International Chamber of Commerce of Paris,
          Article 21 of which stipulates that “1: The parties are free to choose the rules of law that the
          Arbitral Tribunal shall apply to the merits of the dispute (…) 2: The Arbitral Tribunal shall
          take into account the provisions of the contract between the parties, if any, and all relevant
          trade practices (…).”
          21. It follows from the award of November 7, 2018, that the Arbitral Tribunal based its
          decision on the law of the Democratic Republic of the Congo, as follows, in particular, from
          paragraph 113 of the award, which states that “it follows from the cumulative application of




Paris Court of Appeal                            RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                          RG [General Register] No. 19/07260 - Portalis No.
                                                 35L7-V-B7D-B7VDD - Page 5
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 305 of 318



          the provisions of Article 189 of the Law of 2015 [Law No. 15/012 on the general regime for
          hydrocarbons of August 1, 2015] and the stipulations of Article 28 of the disputed contracts,
          that the Congolese law applicable to them is the Law of 1981 [Ordinance-Law No. 081-013
          of April 2, 1981, on general legislation for hydrocarbons] and it is in the light of the
          provisions of the Law of 1981 that the respective claims of the parties must be examined, first
          of all with regard to the consequences of the non-issuance of the presidential order
          approving the disputed contracts.”
          22. Similarly, in order to assess the consequences of the non-issuance of the presidential
          order, it should be noted that the Arbitral Tribunal referred to Article 79, subparagraph 5, of
          the Congolese Law of April 2, 1981, according to which “oil agreements, although duly
          signed by the parties, have effect only after they have been approved by an order of the
          President of the Republic” (paragraph 114), in order to consider that the non-issuance of the
          Presidential Order “has the effect of suspending certain effects of the disputed contracts, the
          parties remaining bound by the obligations contained therein” (paragraph 121).
          23. Having also noted that, according to “Article 29 of the disputed contracts, the State is
          under an obligation to take all necessary measures to facilitate oil activities, in particular, in
          order to obtain the necessary approvals, including the order of the President of the
          Republic” (paragraph 125), it held that “the issuance of the presidential order approving the
          disputed contracts does indeed constitute, under Article 29 of the disputed contracts, a
          commitment by the State, which is the guarantor of the application of its own legislation and
          from which it can be released only if the conditions laid down by the latter for its issuance
          are not fulfilled, which now must be determined” (paragraph 126).
          24. The DRC availed itself of supporting its defense of ruling RA.1006 of December 10,
          2010, by the Supreme Court of Justice, Administrative Section, sitting in the matter of
          annulment in the first and last instance, at the end of which the Court was asked to rule on
          the appeal for annulment brought by an oil company under Dutch law against an
          interministerial ruling by the Minister for Hydrocarbons dated October 17, 2017, which
          reopened the exploitation of Block 1 of the Albertine Graben in defiance, according to the oil
          company, of the production-sharing contract it had entered into. To dismiss the appeal for
          annulment, the Supreme Court of Justice, in its reasons, “finds that the production-sharing
          contract was entered into under a suspensive condition that has not been fulfilled to date, in
          this case, the approval of the President of the Republic. It also notes that, under Congolese
          law, the latter does not have a related jurisdiction in this matter that would absolutely oblige
          him to give his approval; that, on the other hand, it is a discretionary power involving his
          sovereign assessment in the light of the elements of the case and the interests of the
          Congolese State, and for the exercise of which he is not bound by any time limit. The Court
          therefore considers that, in the absence of the presidential order of approval provided for by
          the previously recalled legal and contractual provisions, since the contract in question has
          not yet begun to take effect, the plaintiff’s action is manifestly premature and therefore
          inadmissible.”
          25. In this regard, it should be noted that the Arbitral Tribunal, after recalling the differing
          analyses of the parties as to the powers of the President of the Republic to issue an approval
          order (a mere formality to be obtained, or a discretionary power), expressly relies on this
          jurisprudence of the Supreme Court of Justice, stating that it “emphasizes that the power of
          the President of the Republic is discretionary” and that this “power implies his sovereign
          assessment of the elements of the case and the interests of the Congolese State” but considers
          that “the interests of the State are those derived from the rights of the State on the subsurface
          of which the President of the Republic is the guarantor under the Constitution and the Law of
          1981” and that “it is therefore for the President of the Republic to make a sovereign
          assessment of the extent to which an oil agreement is likely to affect national independence,
          territorial integrity, national sovereignty, and international treaties and agreements, and, if




Paris Court of Appeal                            RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                          RG [General Register] No. 19/07260 - Portalis No.
                                                 35L7-V-B7D-B7VDD - Page 6
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 306 of 318



          necessary, refuse to issue the order of approval if he is not satisfied that this is the case”
          (paragraph 132).
          26. The Arbitral Tribunal notes that not only was the order not issued but that “no rejection
          decision by the President of the Republic containing any reasons was produced during the
          deliberations, nor even its alleged existence” and it notes from paragraph 150 of the award
          that “the situation of the 2008 contract considered here differs from the elements of the case
          submitted to the Supreme Court in the proceeding that gave rise to its ruling of December
          10, 2010,” in the sense that “in the light of the elements of the case assessed sovereignly by
          the President of the Republic, the continuation of this contract could be contrary to the
          interests of the State” (paragraph 151), whereas in the case of the 2008 contract, “no reason
          of public interest was alleged” so that, according to the Arbitral Tribunal, “nothing among
          the elements in the deliberations therefore allows us to consider that the conditions for the
          issuance of the presidential order under the law of the DRC would not have been fulfilled by
          the 2008 contract” (paragraph 152).
          27. Thus, the Arbitral Tribunal considered that “the fact, as decided by the Supreme Court of
          Justice of the DRC in its ruling, that the President of the Republic has discretionary power
          does not mean that this power can be exercised arbitrarily” (paragraph 153); that “the non-
          issuance of the presidential order approving the 2008 contract has the effect of suspending
          its execution pursuant to Article 79, subparagraph 5, of the Law of 1981, but does not have
          the effect of releasing the parties from the obligations arising therefrom” (paragraph 154);
          and that “in the absence of an allegation by the defendant of a reason of public interest
          justifying a refusal to issue the presidential order, the plaintiff argues in a relevant way that
          the defendant’s unilateral decision to assign the rights it held under the 2008 contract to a
          third party constitutes an ‘unlawful act’ that contravenes the provisions of Article 33 of the
          Decree of July 30, 1888, (…)” (paragraph 159), which provides that “legally formed
          agreements shall serve as law for those who have made them. They may be revoked only with
          their mutual consent or for reasons permitted by law.”
          28. The Arbitral Tribunal thus decides in paragraph 167 of the award that “the defendant was
          at fault (i) by failing to issue the presidential order approving the disputed contracts and (ii)
          by reassigning Block 1 of the Albertine Graben to a third party in violation of the
          stipulations of the 2008 contract, thereby depriving the plaintiff of its exclusive rights under
          the 2008 contract without consideration.”
          29. With regard to the contract of December 14, 2007, the Arbitral Tribunal “finds” in
          paragraph 171 of its award that “the action underlying the appeal brought before the
          Supreme Court was an action for the annulment of an administrative act (the ruling for the
          annulment of the Tullow Contract) based on an abuse of power on the part of the perpetrator
          of that act. As it stands, no lessons can be drawn from it in the context of the situation before
          it, since, as already noted above, unlike the case before the Supreme Court, the 2007
          contract has not been annulled and, notwithstanding the non-issuance of the presidential
          order, the parties remain bound by the obligations that are appropriate” to conclude in
          paragraph 174 that “the defendant was at fault by not issuing the presidential order
          approving the 2007 contract within a reasonable time limit.”
          30. It follows from those reasons that not only did the Arbitral Tribunal offer grounds for its
          award under Congolese law, but that it also expressly assessed the impact of the Supreme
          Court of Justice ruling of December 10, 2010, which was alleged by the DRC in support of
          its defense, noting that it is not for this Court to assess the application of that law, except to
          engage in a process of revision of the merits of the award, which is not the responsibility of
          its office.
          31. Furthermore, while the Arbitral Tribunal is required to apply the law of the DRC, it does
          not deviate from its mission by interpreting it.




Paris Court of Appeal                            RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                          RG [General Register] No. 19/07260 - Portalis No.
                                                 35L7-V-B7D-B7VDD - Page 7
     Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 307 of 318



          32. As such, the plea for annulment will be dismissed.
          On the plea alleging the Arbitral Tribunal’s violation of international public order:
          33. Pursuant to Article 1520 (5) of the Code of Civil Procedure, an appeal for annulment may
          be brought if the recognition or enforcement of the award is contrary to international public
          order, which means the French legal system’s conception of it, that is to say, the values and
          principles of which it cannot be unaware, even in an international context.
          34. In this case, by interpreting in the light of the law of the DRC, including a decision of the
          Supreme Court of that State, the consequences of the failure of the President of the Republic
          of that State to issue an order approving the disputed production-sharing contracts, even if it
          deviated from the interpretation given by a ruling of that Supreme Court in otherwise distinct
          circumstances, the Arbitral Tribunal did not disregard any of the aforementioned values and
          principles.
          35. Accordingly, this plea will be dismissed, together with the request for the annulment of
          the award.
          36. In accordance with Article 1527 of the Code of Civil Procedure, the dismissal of the
          appeal for annulment grants exequatur to the arbitral award.

          On the request made regarding abuse of process:

          37. Exercising legal action is, in principle, a right and only degenerates into abuse that may
          give rise to damages in the event of fault liable to incur the civil liability of its perpetrator.
          38. In this case, the company DIGOil will have its request on this ground dismissed, on the
          one hand, in the absence of proof of fault or negligence on the part of the DRC, which may
          have misunderstood the extent of its rights, and, on the other hand, in the absence of proof of
          damage other than that suffered as a result of the expenses incurred in its defense.

          On the expenses and legal costs:

          39. The DRC, the losing party, should be ordered to pay the legal costs that will be recovered
          in accordance with Article 699 of the Code of Civil Procedure.
          40. In addition, the DRC must be ordered to pay the company DIGOil, which had to incur
          non-recoverable expenses to assert its rights, compensation under Article 700 of the Code of
          Civil Procedure, which it is fair to set at the amount of EUR 30,000.
          VI: MEASURES

          For these reasons, the Court:
          1. Dismisses the appeal for annulment of the award of November 7, 2018, by the
          International Court of Arbitration of the International Chamber of Commerce (Case No.
          22370/DDA);
          2. Grants exequatur to that arbitral award;
          3. Dismisses the request made regarding abuse of process;
          4. Orders the Democratic Republic of Congo to pay the company Divine Inspiration Group




Paris Court of Appeal                            RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                          RG [General Register] No. 19/07260 - Portalis No.
                                                 35L7-V-B7D-B7VDD - Page 8
      Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 308 of 318



              (PTY) Ltd. the amount of EUR 30,000 under Article 700 of the Code of Civil Procedure;
              5. Orders the Democratic Republic of the Congo to pay the legal costs, which shall be
              recovered in accordance with the provisions of Article 699 of the Code of Civil Procedure.


                           Consequently, the French Republic informs and
The Clerk                  orders all Court Bailiffs, sought for this                        The Presiding Judge
                           requirement, to enforce this ruling; Attorneys         [stamp:]
                           General and Public Prosecutors attached to the High     PARIS
C. GLEMET                  Courts, to assist therein; all Commanders and                     F. ANCEL
                                                                                 COURT OF
                           Officers of law enforcement to assist therein
[signature]                whenever they will be legally required to do so.       APPEAL     [signature]




Paris Court of Appeal                                      RULING OF JANUARY 7, 2020
Division 5 - Chamber 16                                    RG [General Register] No. 19/07260 - Portalis No.
                                                           35L7-V-B7D-B7VDD - Page 9
   Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 309 of 318




        STATE OF NEW YORK                  )
                                           )
                                           )       ss
        COUNTY OF NEW YORK                 )




                                        CERTIFICATION



This is to certify that the attached translation is, to the best of my knowledge and belief, a true

and accurate translation from French into English of the attached Extract From the Records of the

Registry for Ruling of January 7, 2020.




                 259 W 30th Street, 11th Floor New York, NY 10001 +1.212.631.7432
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 310 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 311 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 312 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 313 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 314 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 315 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 316 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 317 of 318
Case 1:20-cv-01130-RJL Document 1-2 Filed 04/30/20 Page 318 of 318
